Exhibit 10.1

PLAN SUPPORT AGREEMENT

This Plan Support Agreement (together with each of the exhibits attached hereto
which are expressly incorporated herein by reference, collectively, this
“Agreement” or “Support Agreement”), dated as of February 28, 2011, by and among
Molecular Insight Pharmaceuticals, Inc., a Massachusetts corporation (“Molecular
Insight”); and certain holders signatory hereto (collectively, the “Consenting
Bondholders”), each being a holder of those senior secured floating rate bonds,
due November 2012 (the “Bonds”), issued by Molecular Insight pursuant to the
Indenture, dated as of November 16, 2007 (the “Indenture”), between Molecular
Insight and The Bank of New York Trust Company, N.A. as trustee and collateral
agent (the “Trustee”). Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed thereto in the Plan (as defined herein).

WHEREAS, on December 9, 2010 (the “Petition Date”), Molecular Insight filed a
voluntary petition for relief (the “Chapter 11 Case”) under chapter 11 of title
11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the District of Massachusetts (the “Bankruptcy Court”);

WHEREAS, in order to implement a restructuring transaction (the “Restructuring”)
in accordance with (a) the terms set forth in this Agreement, (b) the plan term
sheet attached hereto as Exhibit A (the “Plan Term Sheet”), as such plan term
sheet, subject to the terms and conditions hereof, may be modified in form and
substance acceptable to the Consenting Bondholders and Molecular Insight and be
proposed as a chapter 11 plan of reorganization (the “Plan”), and (c) a
disclosure statement describing the Plan (the “Disclosure Statement”);

WHEREAS, this Agreement contemplates that the Board of Directors of Molecular
Insight (the “Board”) (a) has reviewed the terms of the Restructuring and the
Plan Term Sheet, (b) has determined, in its business judgment, (i) that the
transactions contemplated by the Plan Term Sheet are in the best interest of
Molecular Insight and its stakeholders and (ii) that the Restructuring is more
favorable and superior to Molecular Insight than that certain Investment
Agreement with Savitr Capital LLC dated as of December 9, 2010 (as amended, the
“Investment Agreement”) and the transactions contemplated thereby, and (c) has
voted to terminate the Investment Agreement and to approve the implementation of
the Restructuring;

WHEREAS, Molecular Insight and the Consenting Bondholders have all engaged in
good faith negotiations with the objective of achieving the Restructuring;

WHEREAS, each of the parties has reviewed, or has had the opportunity to review,
this Agreement, the Plan Term Sheet with the assistance of legal and financial
advisors of its or their own choosing, as applicable;

WHEREAS, in order to expedite the implementation of the Restructuring pursuant
to the Plan Term Sheet, the parties now seek to enter into this Agreement to
memorialize their support for the Restructuring, subject to the terms hereof and
of the Plan; and



--------------------------------------------------------------------------------

WHEREAS, by executing this Agreement, the Parties do not desire or intend in any
way to derogate from, diminish or otherwise violate the solicitation
requirements of the Bankruptcy Code, the securities laws or any statutory or
common law requirements relative to the fiduciary duties of Molecular Insight as
debtor-in-possession, any creditors committee that may be appointed in this
Chapter 11 Case, or of any of the Consenting Bondholders who may become a member
of such committee.

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

Section 1. Restructuring and Plan Support. Subject to the terms and conditions
of this Agreement, including without limitation, Section 7 hereof:

(a) Each of the Consenting Bondholders agrees that, (x) so long as such
Consenting Bondholder is the legal owner, beneficial owner and/or the investment
advisor or manager of, or with power and/or authority to bind, the Bonds under
its ownership and/or control, such Consenting Bondholder shall (i) if solicited
in accordance with sections 1125 and 1126 of the Bankruptcy Code, (A) support
confirmation of the Plan; (B) timely vote all Bonds legally or beneficially
owned by such Consenting Bondholder (or for which it is the investment advisor
or manager for beneficial holders thereof) to accept the Plan; and (C) to the
extent such election is available, not elect on its ballot to preserve claims,
if any, in respect of the Bonds each Consenting Bondholder may own or control
that may be affected by any releases expressly provided for under the Plan;
(ii) not revoke, withdraw or modify its vote to accept the Plan; and (iii) use
its commercially reasonable efforts to support Molecular Insight’s efforts to
meet the deadlines set forth in Section 10 hereof and to otherwise effectuate
the Restructuring; and (y) such Consenting Bondholder shall not, directly or
indirectly: (i) support, participate in the formulation of, or vote in favor of,
or encourage any other person or entity to support or vote in favor of, any
restructuring, reorganization, liquidation or plan of reorganization with
respect to Molecular Insight that is inconsistent with the Plan; (ii) object or
otherwise commence any proceeding, or otherwise support any objection or
proceeding, opposing or seeking to alter the terms of this Agreement, the
Disclosure Statement or the Plan; or (iii) take any action, or encourage any
other person or entity to take action, to prevent, delay or impede the
Restructuring contemplated by this Agreement or confirmation and consummation of
the Plan. Upon execution of this Agreement by all parties, termination of the
Investment Agreement, and withdrawal of the disclosure statement and plan of
reorganization filed with the Bankruptcy Court in connection therewith,
(x) Molecular Insight shall file, not later than March 7, 2011, the Plan with
the Bankruptcy Court and the parties shall take all reasonable actions and file
or cause to be filed all papers to obtain confirmation of the Plan and (y) the
Consenting Bondholders shall authorize the use of the cash collateral of the
Trustee and the Bondholders in accordance with a budget approved of by the
Consenting Bondholders which budget shall provide for the payment of the fees
and expenses due and owing under the Investment Agreement pursuant to orders of
the Bankruptcy Court from the cash collateral of the Trustee and the
Bondholders.

(b) Notwithstanding the foregoing, nothing in this Agreement shall be construed
as to prohibit any Consenting Bondholder from appearing as a party-in-interest
in any matter to be adjudicated in the case of Molecular Insight including, but
not limited to, asserting any claims, counterclaims, or defenses, so long as
such appearance and the positions advocated in connection therewith are
consistent with this Agreement, the Plan or the Disclosure Statement and are not
for the purpose of hindering, delaying or preventing the confirmation or
consummation of the Plan and the Restructuring contemplated thereby.

 

2



--------------------------------------------------------------------------------

(c) This Agreement is not and shall not be deemed to be a solicitation for
consents to the Plan or to any other plan of reorganization that may be proposed
in this Chapter 11 Case. Molecular Insight’s obligations under this Agreement
shall be subject to the entry by the Bankruptcy Court of an order approving this
Agreement. The acceptance of the Consenting Bondholders and all other creditors
will not be solicited until such parties have received the Disclosure Statement,
any supplement thereto and related ballot, as approved by the Bankruptcy Court.

Section 2. Representations and Warranties.

(a) Each of the Consenting Bondholders represents and warrants, severally and
not jointly, to each of the other parties, that it is: (i) the sole beneficial
owner of the Bonds, in the amount as indicated on its signature page hereof,
with the power to dispose of such Bonds and (ii) entitled to all of the rights
and economic benefits of such Bonds and the power to enforce such rights and
economic benefits under the Indenture.

(b) Molecular Insight represents and warrants to each of the other parties that
the execution, delivery and performance hereof shall not require any
registration or filing with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or other governmental authority or
regulatory body.

(c) Each party represents and warrants to the other parties that: (i) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with all requisite power and authority to carry
on the business in which it is engaged, to own its property, to execute this
Agreement and to consummate the transactions contemplated hereby; (ii) the
execution, delivery and performance hereof (A) have been duly authorized by all
necessary corporate or other actions, and (B) are not in contravention of its
organizational documents, any material agreement specifically applicable to it
or any provision of law, rule or regulation applicable to it; (iii) no
proceeding, litigation or adversary proceeding before any court, arbitrator or
administrative or governmental body is pending against it which would adversely
affect its ability to enter into this Agreement or to perform its obligations
hereunder and (iv) it is a sophisticated investor with respect to the
transactions described herein with sufficient knowledge and experience in
financial and business matters and is capable of evaluating the merits and risks
of owning and investing in securities, making an informed decision with respect
thereto, and evaluating properly the terms and conditions of this Agreement and
the Plan, and it has made its own analysis and decision to enter in this
Agreement.

It is understood that the above representations are made severally by each party
with respect to itself and not jointly with respect to any other party.

 

3



--------------------------------------------------------------------------------

Section 3. Covenants.

(a) Each of the Consenting Bondholders that executes this Agreement,
individually, covenants that, from the date hereof until the termination of this
Agreement, it will not, directly or indirectly: (i) take or direct the Trustee
to take any enforcement actions pursuant to the Indenture, or (ii) sell, pledge,
hypothecate, or otherwise transfer or assign (each such disposition, a
“Transfer”) any of its Bonds, or any option, right to acquire, or voting,
participation, or other interest therein, except to a purchaser or other entity
who executes and delivers within three (3) Business Days to Molecular Insight as
a condition to the settlement of such trade or transfer an agreement in writing
in a form substantially similar to Exhibit B hereto (a “Transfer Agreement”),
pursuant to which such purchaser agrees to assume and be bound by all the terms
of this Agreement with respect to the relevant claims or other interests being
transferred to such purchaser. Any attempt to sell, pledge, hypothecate, or
otherwise transfer any of such Consenting Bondholder’s Bonds under the
Indenture, or any option, right to acquire, or voting, participation, or other
interest therein other than in compliance with this Section 3(a) hereof, shall
be deemed ineffective to transfer any right to accept or reject the
Restructuring, and such transfer shall be deemed null and void. With respect to
Bonds held by the relevant transferee upon consummation of a Transfer, such
transferee is deemed to make all of the representations and warranties of a
Consenting Bondholder set forth in Section 2 of this Agreement. This Agreement
shall in no way be construed to preclude any Consenting Bondholder from
acquiring additional Bonds; provided, that any such additional Bonds acquired by
a Consenting Bondholder shall automatically be deemed to be subject to the terms
of this Agreement and, to the extent that a Consenting Bondholder acquires
additional Bonds, the representations set forth in Section 2 hereof shall be
deemed to have been made with respect to any such Bonds acquired after the date
hereof.

(b) Molecular Insight acknowledges, agrees and confirms that the Obligations (as
defined in the Indenture) and the Financing Documents (as defined in the
Indenture) are legal, valid and binding obligations enforceable against
Molecular Insight, in accordance with their respective terms and the security
interests, liens, mortgages, and charges granted thereunder have been properly
perfected and registered, as the case may be, in all applicable jurisdictions.

(c) Molecular Insight agrees that it will not seek confirmation of the Plan,
with respect to the Bonds, under section 1129(b) of the Bankruptcy Code, so long
as the Consenting Bondholders are not in breach of their obligations hereunder.

(d) Except in accordance with Section 5, Molecular Insight covenants that, from
the date hereof until the termination of this Agreement, it will not take any
actions inconsistent with the terms of this Agreement.

Section 4. No Waiver; Reservation of Rights. This Agreement and the
Restructuring are part of a proposed settlement of disputes among the parties.
This Agreement, the Restructuring and any of the transactions contemplated
hereby or thereby, are not, and shall not be deemed to be, and no action,
inaction or acquiescence by the Consenting Bondholders shall constitute a waiver
of any of their rights, powers, privileges or remedies against Molecular Insight
or any other Person, or a waiver of any Default or Event of Default (as defined
in the Indenture). Neither any delay in exercising any right, power, privilege
or remedy, nor the election to exercise any particular right, power, privilege
or remedy, shall constitute a waiver of

 

4



--------------------------------------------------------------------------------

any right, power, privilege or remedy. This Agreement, the Restructuring and any
of the transactions contemplated hereby or thereby are without prejudice to, and
the Consenting Bondholders expressly reserve, any and all of their rights,
powers, privileges and remedies under the Indenture at law, in equity and
otherwise.

Section 5. Alternative Transaction. Molecular Insight agrees that it shall
pursue and support the Restructuring in good faith upon the terms and conditions
set forth herein, and shall not solicit any proposal for a refinancing,
recapitalization or other extraordinary transaction other than the Restructuring
(an “Alternative Transaction”), provided that this Agreement shall not prevent
Molecular Insight from receiving any such proposal from a third party and
negotiating such proposal with a third party and providing due diligence
information regarding Molecular Insight to such third party if the Board, on
advice of its financial and legal advisors, determines that such proposal would
reasonably be expected to result in a transaction that is more favorable to
Molecular Insight than the Restructuring (a “Superior Proposal”). In the event
Molecular Insight receives any proposal from a third party that the Board
believes may constitute a Superior Proposal, it will promptly notify the
Consenting Bondholders of the terms thereof, including the identity of the
proposing party or parties. In the event that the Board, after consultation with
its financial and legal advisors, determines in good faith that it has received
a binding, written Superior Proposal and that it can no longer support or
recommend the Restructuring, Molecular Insight shall promptly (in any event no
later than one (1) Business Day following such determination) so inform the
Consenting Bondholders (including as to the terms of any such proposal that the
Board has determined is a Superior Proposal). In the event that the Board
decides to pursue an Alternative Transaction as a result of a determination by
the Board that such Alternative Transaction constitutes a Superior Proposal, and
the Consenting Bondholders disagree with such determination, nothing in this
Agreement shall prevent the Consenting Bondholders from seeking relief with the
Bankruptcy Court with respect to such determination.

Section 6. Effectiveness. This Agreement shall be effective as to each party
when executed by such party.

Section 7. Termination. (a) This Agreement shall terminate, without further
action by any of the parties, (i) immediately, as to all parties, if Bingham
McCutchen LLP (“Bingham”), counsel to certain of the Bondholders, has not
received, on or before 4:00 p.m. (New York time) on March 1, 2011 (the
“Execution Deadline”), counterparts hereof duly executed and delivered by
Molecular Insight and the Consenting Bondholders representing more than 66 2/3%
in aggregate principal amount of the outstanding Bonds and collectively
constituting more than 50% in number of all holders of the Bonds (the “Required
Supermajority Bondholders”), unless, following execution of this Agreement by
the Required Supermajority Bondholders, such date is extended by written
agreement (which shall include agreement by email) of the Consenting Bondholders
who collectively own more than 66 2/3% in aggregate principal amount of the
outstanding Bonds beneficially owned by all Consenting Bondholders at such time
(the “Required Consenting Bondholders”); (ii) immediately, as to all parties, if
the Plan has not become effective by 5:00 p.m. (New York time) on May 16, 2011
(the “Effective Date”), unless such date is extended by written agreement of the
Required Consenting Bondholders; (iii) immediately, as to all parties, upon the
sale by Molecular Insight of any material portion of its assets,
(iv) immediately, as to all parties, in the event that the Board determines to
pursue an Alternative Transaction, or (v) as and when provided by written
agreement by each of the parties to this Agreement, to terminate this Agreement.

 

5



--------------------------------------------------------------------------------

(b) This Agreement may be terminated by written notice to the other parties by:

(i) Molecular Insight, (x) upon a breach in any material respect by the
Consenting Bondholders of its or their respective obligations hereunder, and
such breach has not been cured within ten (10) days following receipt by the
Consenting Bondholders, as applicable, from Molecular Insight of such breach, or
if such breach is not capable of being cured; or (y) if Molecular Insight enters
into a written commitment, understanding or arrangement with respect to an
Alternative Transaction; or

(ii) the Required Consenting Bondholders, (x) upon a breach in any material
respect by Molecular Insight of its respective obligations hereunder and such
breach has not been cured within ten (10) days following receipt by Molecular
Insight from the Consenting Bondholders of such breach, or if such breach is not
capable of being cured; or (y) if Molecular Insight enters into a written
commitment, understanding or arrangement with respect to an Alternative
Transaction.

Section 8. Consenting Bondholder Termination. The Required Consenting
Bondholders may terminate this Agreement by written notice to Molecular Insight
upon the occurrence of any of the following events:

(a) Entry of any order authorizing the use of cash collateral of the Trustee
and/or the Bondholders (“Cash Collateral Order”) that is not consented to by the
Required Consenting Bondholders including as to the form and substance of the
order and the corresponding budget;

(b) Molecular Insight’s authority to use cash collateral pursuant to the terms
of a Cash Collateral Order is terminated;

(c) The filing by Molecular Insight of any motion or application or adversary
proceeding (or the joinder by Molecular Insight, or support by Molecular
Insight, of any such action commenced by any other party) challenging the
validity, enforceability, perfection or priority of the liens securing the Bonds
under the Indenture or any other cause of action against and/or with respect to
the Obligations (as defined in the Indenture), the prepetition liens securing
such Obligations, the Trustee or any of the Consenting Bondholders;

(d) Molecular Insight shall withdraw the Plan or publicly announce its intention
not to support the Plan;

(e) (i) The modification of any of the Definitive Documents (as defined below)
without the prior written consent of the Required Consenting Bondholders,
(ii) the entry of a Confirmation Order which is inconsistent with the Plan in a
manner which negatively impacts the Required Consenting Bondholders rights under
the Definitive Documents, or (iii) the material modification of any of the
Ancillary Documents (as defined below) or the delivery of any document
constituting an Ancillary Document, which negatively impacts the Required
Consenting Bondholders rights under the Definitive Documents;

 

6



--------------------------------------------------------------------------------

(f) The appointment of an examiner with expanded powers or a trustee in,
conversion or dismissal of the Chapter 11 Case;

(g) A receiver, receiver-manager, interim receiver, liquidator, assignee,
custodian, trustee in bankruptcy, sequestrator or other similar entity is
appointed in respect of Molecular Insight or all or any substantial part of its
or its property, assets or undertaking other than to recognize the
Restructuring;

(h) Issuance by any governmental authority, including the Bankruptcy Court or
any other regulatory authority or court of competent jurisdiction, of any final,
non-appealable ruling or order enjoining the consummation of a material portion
of the Restructuring;

(i) Molecular Insight or any of its affiliates commences any litigation against
either the Trustee or the Required Consenting Bondholders, other than to enforce
the terms of this Agreement;

(j) Any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a final, non-appealable determination that, or
issue a final, non-appealable judgment, order, decree or ruling to the effect
that this Agreement or any related document is illegal, invalid or
unenforceable;

provided, that the Required Consenting Bondholders may only terminate this
Agreement if the event or condition giving rise to the right to terminate this
Agreement pursuant to this Section 8 is not cured within five (5) Business Days
of the written notice to Molecular Insight from the Required Consenting
Bondholders regarding such right to terminate this Agreement; provided, further,
however, that with respect to Section 8(e), prior to the expiration of the cure
period, Molecular Insight may commence an action in the Bankruptcy Court
disputing the alleged inconsistency and request that the Bankruptcy Court stay
the termination of this Agreement, pending a ruling by the Bankruptcy Court on
whether such documents are inconsistent with the Plan or Disclosure Statement in
any material respect.

As used in this Agreement, the term “Definitive Documents” means (a) the Plan,
(b) any debtor in possession credit agreement and other documentation entered
into in connection with the $10,000,000 in aggregate principal amount senior
secured super priority debtor in possession financing for Molecular Insight (the
“DIP Facility”), (b) the exit credit agreement, security agreement, guarantee
and other documentation entered into in connection with the $40,000,000 in
aggregate principal amount senior secured exit debt financing for reorganized
Molecular Insight (the Exit Facility”) and (c) Cash Collateral Orders; and the
term “Ancillary Documents” means the Restated Certificate of Incorporation, the
Restated Bylaws, the Stockholders’ Agreement, the Investor Rights Agreement, the
Plan Supplement, the Disclosure Statement and the Confirmation Order. For the
avoidance of doubt, any Definitive Document which is attached to an Ancillary
Document shall nevertheless be deemed to be a Definitive Document.

 

7



--------------------------------------------------------------------------------

Section 9. Effect of Termination. Upon the termination of this Agreement in
accordance with Section 7 or Section 8 hereof, the obligations and agreements of
each of the parties hereunder shall thereupon terminate and be of no further
force and effect other than those obligations and agreements that expressly
survive the termination of this Agreement pursuant to Section 15 or any
obligations of the Consenting Bondholders to each other in the event that this
Agreement has not terminated as to the Consenting Bondholders.

Section 10. Agreements of Molecular Insight. Molecular Insight hereby agrees to
use commercially reasonable efforts to:

(a) comply with all agreements and deadlines set forth in the Plan and this
Agreement in a manner reasonably satisfactory to the Consenting Bondholders;

(b) no later than 4:00 p.m. (New York time) on March 1, 2011, (i) obtain a
determination by vote of the board of directors that the Restructuring is more
favorable to Molecular Insight than the Investment Agreement and the
transactions contemplated thereby, and (ii) approve implementation of the
Restructuring as provided herein;

(c) no later than 12:00 p.m. (New York time) on March 2, 2011, terminate the
Investment Agreement, providing all appropriate notices thereunder, and withdraw
any disclosure statement and plan of reorganization filed with the Bankruptcy
Court in connection therewith;

(d) obtain entry of a final order pursuant to section 363 of the Bankruptcy Code
authorizing the use of the cash collateral of the Bondholders no later than
March 4, 2011, which order shall be satisfactory to the Consenting Bondholders
and which order, to the extent the Investment Agreement has been terminated as
provided herein, may provide for the use of the cash collateral of the
Bondholders to pay amounts due under the Investment Agreement;

(e) file the Plan and Disclosure Statement, consistent with the Plan Term Sheet
and this Agreement and in form and substance satisfactory to the Consenting
Bondholders, with the Bankruptcy Court no later than March 7, 2011;

(f) file this Agreement with the Bankruptcy Court no later than March 7, 2011;

(g) within seven days of the request of the Required Consenting Bondholders,
file a motion with the Bankruptcy Court, in form and substance satisfactory to
the Consenting Bondholders, seeking entry of an order to restrict trading of
equity interests in Molecular Insight to the extent necessary to preserve the
value of Molecular Insight’s net operating losses;

(h) within seven days of the request of the Required Consenting Bondholders,
file a motion with the Bankruptcy Court, in form and substance satisfactory to
the Consenting Bondholders, seeking entry of an order rejecting the Facility
Setup and Contract Manufacturing Agreement, dated October 20, 2009 (as amended,
the “E&Z Agreement”), between Molecular Insight and Eckert & Ziegler Nuclitec
GmbH;

(i) no later than March 15, 2011, (x) commence legal proceedings confirming the
proper termination of the Territory License Agreement, dated September 1, 2009
(as amended, the “BioMedica License Agreement”), between Molecular Insight and
BioMedica

 

8



--------------------------------------------------------------------------------

Life Sciences S.A (“BioMedica”), and the Supply Agreement, dated October 19,
2009 (as amended, the “BioMedica Supply Agreement” and, together with the
BioMedica License Agreement, the “BioMedica Agreements”), between Molecular
Insight and BioMedica, and (y) file an objection to all claims filed by
BioMedica;

(j) no later than March 15, 2011 or such other date as closely proximate thereto
as possible that can be obtained from the Bankruptcy Court, obtain entry of an
order by the Bankruptcy Court approving this Agreement, which order shall be
satisfactory to the Consenting Bondholders;

(k) no later than March 22, 2011 or such other date as closely proximate thereto
as possible that can be obtained from the Bankruptcy Court, obtain entry of an
order by the Bankruptcy Court approving the Disclosure Statement, which order
shall be satisfactory to the Consenting Bondholders;

(l) confirm and obtain entry of an unstayed order by the Bankruptcy Court
confirming the Plan no later than May 2, 2011 or such other date as closely
proximate thereto as possible that can be obtained from the Bankruptcy Court,
which order shall be satisfactory to the Consenting Bondholders; and

(m) cause the Effective Date of the Plan to occur no later than May 16, 2011.

(each of the actions or events set forth in subsections (a) through (m), a
“Milestone,” and collectively, the “Milestones”). The parties hereto acknowledge
that the failure by Molecular Insight to comply with any Milestone contained
within this Section 10 shall not be deemed to be a “material breach” for the
purposes of Section 7(b)(ii) unless such failure(s) prevents the implementation
of the Restructuring as contemplated herein and/or would extend the Effective
Date of the Plan beyond May 16, 2011. In the event that any Milestone falls on a
day that is not a Business Day, the act or event constituting such Milestone may
occur or be performed on the following Business Day.

Section 11. Review of Documents. Molecular Insight shall, except where it is not
reasonably practicable, provide draft copies of all motions or applications and
other documents that Molecular Insight intends to file with the Bankruptcy Court
to Bingham at least two Business Days prior to the date when Molecular Insight
intends to file any such document, and shall consult in good faith with Bingham
regarding the form and substance of any such proposed filing with the Bankruptcy
Court. The parties hereto acknowledge that any unintentional breach of this
Section 11 by Molecular Insight shall not be deemed to be a “material breach”
for the purposes of Section 7(b)(ii).

Section 12. Cooperation. Each of the parties that executes this Agreement agrees
and covenants on its own behalf that, subject to the conditions set forth in the
Plan, it will: (a) negotiate in good faith (i) the documentation necessary to
consummate the Restructuring as contemplated by the Plan and (ii) the other
documents contemplated hereby and thereby; and (b) take or cause to be taken all
commercially reasonable actions necessary to facilitate the Restructuring on the
terms and subject to the conditions set forth in the Plan. The Consenting
Bondholders, through the Bondholder Professionals, shall be entitled to receive
information from

 

9



--------------------------------------------------------------------------------

Molecular Insight regarding the administration of the estate as reasonably
requested, including reasonable access to Molecular Insight’s offices and
premises. Nothing contained herein shall be construed to create any duty from
one Consenting Bondholder to another Consenting Bondholder.

Section 13. Payment of Fees. As shall be required by the Cash Collateral Order,
Molecular Insight shall pay in full in cash all reasonable and documented fees
and expenses of the Bondholder Professionals and the Trustee Professional,
including all accrued and unpaid fees and expenses through the Effective Date,
on a monthly basis; provided that reasonably detailed fee invoices (redacted as
necessary to preserve privilege) are provided to Molecular Insight and any other
parties entitled to notice pursuant to orders of the Bankruptcy Court as a
condition of such payment. As used in this Agreement, the term “Bondholder
Professionals” means, (a) Bingham, (b) the Frankel Group, LLC, life sciences
advisor engaged by Bingham on behalf of certain of the Bondholders, and
(c) Barrier Advisors, Inc., financial advisor engaged by Bingham on behalf of
certain of the Bondholders, and the term “Trustee Professional” means Emmet
Marvin and Martin LLP, counsel to the Trustee. To the extent that any fees and
expenses of the Bondholder Professionals have not been paid by Molecular Insight
in accordance with the Cash Collateral Order or the terms of this Agreement,
Molecular Insight shall (i) pay any such unpaid fees and expenses to the
Bondholder Professionals and/or the Trustee Professional, as applicable, in full
in cash on the Effective Date and/or (ii) reimburse the Bondholders for any
amount of fees or expenses paid by the Bondholders to the Bondholder
Professionals during the Chapter 11 Case, in full in cash on the Effective Date.

Section 14. Release. In consideration of the mutual promises exchanged in this
Agreement, Molecular Insight and its respective affiliates, successors, assigns,
agents, employees, subsidiaries and controlled affiliates (collectively, the
“Releasors”), as applicable, release and forever discharge the Trustee and each
Consenting Bondholder, and their respective parents, subsidiaries, affiliates,
officers, directors, employees, agents, attorneys, predecessors, successors and
assigns, both present and former (collectively, together with the Trustee and
each Consenting Bondholder, the “Bondholder Affiliates”), of and from any and
all manner of action and actions, causes of action, suits, debts, controversies,
damages, judgments, executions, claims and demands whatsoever, asserted or
unasserted, in law or in equity, in each case, which arise in connection with or
in any way relate to the Financing Documents (as such term is defined in the
Indenture), against any of the Bondholder Affiliates which any Releasor ever had
or now has on the date hereof, upon or by any reason of any manner, cause,
causes or thing whatsoever, whether presently existing, suspected, known,
unknown, contemplated or anticipated. For the avoidance of any doubt, the
Parties acknowledge and agree that, under this Section 14, the Releasors do not
release the Bondholder Affiliates of and from any and all manner of action and
actions, causes of action, suits, debts, controversies, damages, judgments,
executions, claims and demands whatsoever, asserted or unasserted, in law or in
equity, against any of the Bondholder Affiliates which any Releasor ever had or
now has on the date hereof, upon or by reason of any manner, cause, causes or
thing whatsoever, whether presently existing, suspected, known, unknown,
contemplated or anticipated, under this Agreement.

Section 15. Disclosure of Holdings. Unless required by applicable law or
regulation, no party shall disclose the amount of any Consenting Bondholder’s
holdings of Claims to any third party without the prior written consent of such
Consenting Bondholder; provided, that (a)

 

10



--------------------------------------------------------------------------------

such restriction shall not apply to any disclosure required by the Bankruptcy
Code or the rules or regulations thereunder (collectively, the “Bankruptcy
Laws”), (b) if such disclosure is required by law or regulation other than
Bankruptcy Laws, the disclosing party shall afford the relevant Consenting
Bondholder a reasonable opportunity to review and comment in advance of such
disclosure and shall take all commercially reasonable measures to limit such
disclosure and (c) the foregoing shall not prohibit the disclosure of
approximate aggregate holdings by class of Claims.

Section 16. Amendments. This Agreement may not be modified, amended or
supplemented except in a writing signed by (a) Molecular Insight, in the case of
any modification, amendment or supplement affecting the rights or obligations of
Molecular Insight and (b) the Required Consenting Bondholders, in the case of
any modification, amendment or supplement affecting the rights and obligations
of the Consenting Bondholders; provided, that any modification of, or amendment
or supplement to, this Agreement that has a disproportionate material adverse
effect on any party shall require the written consent of the party so affected;
provided further, that any modification of, or amendment or supplement to, this
Section 16 shall require the written consent of all parties provided further,
that to the extent that the Agreement is not binding upon Molecular Insight and
remains binding upon the Consenting Bondholders, any modification of, or
amendment or supplement to, this Section 16 shall require the written consent of
all Consenting Bondholders.

Section 17. Survival. Notwithstanding any termination of this Agreement pursuant
to Section 7 or Section 8 hereof, the agreements and obligations of the parties
in Sections 4, 13, 14, 15, 17, 18, 19, 20, 21, 23, 24, 26 and 27 shall survive
such termination and shall continue in full force and effect for the benefit of
the parties in accordance with the terms hereof.

Section 18. Governing Law; Jurisdiction. This Agreement and any dispute related
thereto shall be governed by, and construed in accordance with, the laws of the
State of New York, regardless of the laws that might otherwise govern under
applicable principles of conflict of laws of the State of New York. By its
execution and delivery of this Agreement, each of the parties hereby irrevocably
and unconditionally agrees for itself that any legal action, suit, or proceeding
against it with respect to any matter under or arising out of or in connection
with this Agreement or for recognition or enforcement of any judgment rendered
in any such action, suit, or proceeding, shall be brought in the Bankruptcy
Court. By execution and delivery of this Agreement, each of the parties hereby
irrevocably accepts and submits to the nonexclusive jurisdiction of such court,
generally and unconditionally, with respect to any such action, suit, or
proceeding.

Section 19. WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 20. Notices. All demands, notices, requests, consents, and
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally or by courier service, messenger, facsimile,
telecopy, email, or if duly deposited in the mails, by certified or registered
mail, postage prepaid-return receipt requested, and shall be deemed to

 

11



--------------------------------------------------------------------------------

have been duly given or made: (a) upon delivery, if delivered personally or by
courier service, or messenger, in each case with record of receipt; (b) upon
transmission, if sent by facsimile, telecopy or email; or (c) two (2) Business
Days after being sent by certified or registered mail, postage pre-paid, return
receipt requested, in each case, at its “Address for Notices” specified below
its name on the signature pages hereof, or at such other address as shall be
designated by such party in a notice to the other parties.

Section 21. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and supersedes all prior agreements with respect to the subject matter
hereof.

Section 22. Headings. The headings of the sections, paragraphs and subsections
of this Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

Section 23. Successors and Assigns; Severability; Several Obligations. This
Agreement is intended to bind and inure to the benefit of the parties and their
respective successors and permitted assigns. The invalidity or unenforceability
at any time of any provision hereof shall not affect or diminish in any way the
continuing validity and enforceability of the remaining provisions hereof. The
agreements, representations and obligations of the Consenting Bondholders under
this Agreement are, in all respects, several and not joint.

Section 24. No Third-Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the parties and no other person or
entity shall be a third party beneficiary hereof.

Section 25. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement. Delivery of an executed signature page of
this Agreement by telecopier or email shall be as effective as delivery of a
manually executed signature page of this Agreement.

Section 26. Settlement Discussions. This Agreement, the Plan, the Restructuring
and the transactions contemplated hereby and thereby, are part of a proposed
settlement of disputes among the parties. Nothing herein shall be deemed an
admission of any kind. Pursuant to Federal Rule of Evidence 408 and any
applicable state rules of evidence, this Agreement, the Plan, the Restructuring
and all negotiations relating thereto shall not be admissible in evidence in any
proceeding other than a proceeding to enforce the terms of this Agreement. This
Agreement is not an offer (nor is it intended to be) with respect to any
securities or solicitation of acceptances of a chapter 11 plan pursuant to
section 1125 of the Bankruptcy Code.

Section 27. Specific Performance; Damages. It is understood and agreed by the
parties that money damages would not be a sufficient remedy for any breach of
this Agreement by any of the parties and the non-breaching parties shall be
entitled to specific performance and injunctive or other equitable relief as a
remedy of such breach. In addition to specific performance, all non-breaching
parties, including any party who validly terminates this Agreement, shall retain
all rights to assert damages against any party who breaches this Agreement
regardless of whether this Agreement shall have been terminated as a result of
such breach.

 

12



--------------------------------------------------------------------------------

Section 28. Several Liability. All obligations and liabilities of the parties
hereunder shall be several and not joint, and no party to this Agreement shall
be liable for any breach or non-performance by any other party to this
Agreement.

Section 29. Individual Status. Each Consenting Bondholder hereby agrees that it
is (i) executing and delivering this Agreement in its individual capacity and
(ii) making its own determination as to whether to support the Restructuring.
Neither the execution and delivery of this Agreement by the Consenting
Bondholders, nor the terms and conditions contained herein, shall provide a
basis for the establishment or formation of a “group” under Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended. Each Consenting Bondholder
disclaims the beneficial ownership of any equity securities and/or derivative
securities of Molecular Insight held by any other Consenting Bondholder and its
affiliates.

[Remainder of Page Intentionally Left Blank.]

 

13



--------------------------------------------------------------------------------

ACCEPTED AND AGREED,

as of the date first written above:

Pioneer Floating Rate Trust, as a Consenting Bondholder, agrees to this Support
Agreement, and certifies that it holds $3,071,061.00 in principal amount of the
outstanding Bonds under the Indenture.

 

Pioneer Floating Rate Trust, as Holder

 

By: Pioneer Investment Management, Inc.,
Its advisor

By:   /s/ Margaret C. Begley Name:   Margaret C. Begley Title:   Secretary and
Associate General Counsel

 

Address for Notices: Pioneer Floating Rate Trust 60 State Street Boston, MA
02019 Attn: David Brecht Facsimile: 617.528.6845

Email: david.brecht@pioneerinvestments.com

 

with a copy to: Pioneer Floating Rate Trust 60 State Street Boston, MA 02019
Attn: Maggie Begley Facsimile: 617.422.4223
Email: maggie.begley@pioneerinvestments.com

 

Signature Page to Plan Support Agreement

 



ACCEPTED AND AGREED,

as of the date first written above:

Morgan Stanley & Co., as a Consenting Bondholder, agrees to this Support
Agreement, and certifies that it holds $27,685,109 in principal amount of the
outstanding Bonds under the Indenture.

 

Morgan Stanley & Co. By:   /s/ Dan Orustein Name:   Dan Orustein

 

  Address for Notices:   Morgan Stanley & Co.   Attn: Jim Farmer   Facsimile:
646-329-9929  

Email: jim.farmer@morganstanley.com

 

  with a copy to:   Morgan Stanley & Co.   Attn: John O’Meara   Facsimile:
212-507-0957   Email: john.o’meara@morganstanley.com

 

Signature Page to Plan Support Agreement

 



ACCEPTED AND AGREED,

as of the date first written above:

McDonnell Loan Opportunity Ltd., as a Consenting Bondholder, agrees to this
Support Agreement, and certifies that it holds $9,135,619.00 in principal amount
of the outstanding Bonds under the Indenture.

 

McDonnell Loan Opportunity Ltd.

 

By: McDonnell Investment Management, LLC,
as Investment Manager

By:   /s/ Kathleen A. Zarn Name:   Kathleen A. Zarn Title:   Vice President

 

Address for Notices:

McDonnell Investment Management, LLC

1515 W. 22nd Street, 11th Floor

Oak Brook, IL 60523

Attn: Kathy Zarn Facsimile: 732-380-3337

Email: zarnk@mcdmgmt.com

 

with a copy to:   Attn:                                          
                        Facsimile:                                          
                Email:                                          
                       

 

Signature Page to Plan Support Agreement

 



ACCEPTED AND AGREED,

as of the date first written above:

Highland Special Situations Fund, as a Consenting Bondholder, agrees to this
Support Agreement, and certifies that it holds $195,241.79 in principal amount
of the outstanding Bonds under the Indenture.

 

HIGHLAND SPECIAL SITUATIONS FUND By:   /s/ Brian Mitts Name:   Brian Mitts
Title:   Treasurer Address for Notices: Highland Special Situations Fund Attn:
BNY Mellon Asset Servicing/Operations Facsimile: 508-366-2103

Email: Steven.lupacchino@bnymellon.com

 

with a copy to: Highland Special Situations Fund Attn: Retail Data Team
Facsimile: 214-540-4717

Email: HIGHLANDRESTORATION@TLS.LDSPROD.COM

R-Settlement@hcmlp.com

Signature Page to Plan Support Agreement

 



ACCEPTED AND AGREED,

as of the date first written above:

Highland Crusader Offshore Partners, L.P.

By: Highland Crusader Fund GP, L.P., its general partner

By: Highland Crusader GP, LLC, its general partner

By: Highland Capital Management, L.P., its sole member

By: Strand Advisors, Inc., its general partner, as a Consenting Bondholder,
agrees to this Support Agreement, and certifies that it holds $19,715,508.35 in
principal amount of the outstanding Bonds under the Indenture.

 

Strand Advisors, Inc., General Partner of Highland Capital Management, L.P. By:
  /s/ James D. Dondero Name:   James D. Dondero Title:   President

 

Address for Notices: 13455 Noel Rd. Suite 800 Dallas, TX 75240 Attn: Data Team
Facsimile: (972) 628-4147

Email: datateam@hcmlp.com

 

with a copy to: 13455 Noel Rd. Suite 800 Dallas, TX 75240 Attn: Data Team
Facsimile: (972) 628-4147 Email: datateam@hcmlp.com

Signature Page to Plan Support Agreement

 



ACCEPTED AND AGREED,

as of the date first written above:

Highland Credit Strategies Fund, as a Consenting Bondholder, agrees to this
Support Agreement, and certifies that it holds $4,299,489.80 in principal amount
of the outstanding Bonds under the Indenture.

 

HIGHLAND CREDIT STRATEGIES FUND By:   /s/ Brian Mitts Name:   Brian Mitts Title:
  Treasurer

 

Address for Notices: Highland Credit Strategies Fund Attn: BNY Mellon Asset
Servicing/Operations Facsimile: 508-366-2103

Email: Steven.lupacchino@bnymellon.com

 

with a copy to: Highland Credit Strategies Fund Attn: Retail Data Team
Facsimile: 214-540-4780

Email: HCF@TLS.LDSPROD.COM

R-Settlement@hcmlp.com

Signature Page to Plan Support Agreement

 



ACCEPTED AND AGREED,

as of the date first written above:

Highland Credit Strategies Master Fund, L.P.

By: Highland General Partner, L.P., its General Partner

By: Highland GP Holdings, LLC, its General Partner

By: Strand Advisors, Inc., its general partner, as a Consenting Bondholder,
agrees to this Support Agreement, and certifies that it holds $31,999,777.00 in
principal amount of the outstanding Bonds under the Indenture.

 

Strand Advisors, Inc., General Partner of Highland Capital Management, L.P. By:
  /s/ James D. Dondero Name:   James D. Dondero Title:   President

 

Address for Notices: 13455 Noel Rd. Suite 800 Dallas, TX 75240 Attn: Data Team
Facsimile: (972) 628-4147

Email: datateam@hcmlp.com

 

with a copy to: 13455 Noel Rd. Suite 800 Dallas, TX 75240 Attn: Data Team
Facsimile: (972) 628-4147 Email: datateam@hcmlp.com

Signature Page to Plan Support Agreement

 



ACCEPTED AND AGREED,

as of the date first written above:

Highland Credit Opportunities CDO Ltd.

By: Highland Capital Management, L.P., as Collateral Manager

By: Strand Advisors, Inc., its General Partner, as a Consenting Bondholder,
agrees to this Support Agreement, and certifies that it holds $18,666,532.99 in
principal amount of the outstanding Bonds under the Indenture.

 

Strand Advisors, Inc., General Partner of Highland Capital Management, L.P. By:
  /s/ James D. Dondero

Name:

Title:

 

James D. Dondero

President

 

Address for Notices: 13455 Noel Rd. Suite 800 Dallas, TX 75240 Attn: Data Team
Facsimile: (972) 628-4147

Email: datateam@hcmlp.com

 

with a copy to: 13455 Noel Rd. Suite 800 Dallas, TX 75240 Attn: Data Team
Facsimile: (972) 628-4147 Email: datateam@hcmlp.com

Signature Page to Plan Support Agreement

 



ACCEPTED AND AGREED,

as of the date first written above:

Taconic Opportunity Fund L.P., as a Consenting Bondholder, agrees to this
Support Agreement, and certifies that it holds $25,333,152.00 in principal
amount of the outstanding Bonds under the Indenture.

 

Taconic Opportunity Fund L.P.

 

By: Taconic Capital Advisors L.P.

By:   /s/ Kevin Kavanagh Name:   Kevin Kavanagh Title:   Principal

 

Address for Notices:

450 Park Avenue, 9th Floor

New York, NY 10022

Attn: Josh Miller Facsimile: (212) 209-3180 Email: jmiller@taconiccap.com

Signature Page to Plan Support Agreement

 



--------------------------------------------------------------------------------

ACCEPTED AND AGREED, as of the date first written above: Molecular Insight
Pharmaceuticals, Inc. By:   /s/ Harry Stylli   Name: Harry Stylli   Title:
CRO/President

 

Address for Notices Sent to Molecular Insight:

c/o Molecular Insight Pharmaceuticals, Inc.

160 Second Street

Cambridge, MA, 02142

with a copy to:   Attn:     Facsimile:     Email:    

Signature Page to Plan Support Agreement



--------------------------------------------------------------------------------

Exhibit A

Plan Term Sheet



--------------------------------------------------------------------------------

Not a Solicitation – Subject to all Applicable Bankruptcy and Non-

Bankruptcy Solicitation Obligations

MOLECULAR INSIGHT PHARMACEUTICALS, INC.

PLAN TERM SHEET FOR A PROPOSED

CHAPTER 11 PLAN OF REORGANIZATION

February 28, 2011

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Indenture, dated as of November 16, 2007 (as
amended, amended and restated, and modified from time to time, the “Indenture”),
between Molecular Insight Pharmaceuticals, Inc., a Massachusetts corporation,
and The Bank of New York Trust Company (the “Trustee”), or in the United States
Bankruptcy Code (the “Bankruptcy Code”), as applicable.

I. Overview

This term sheet (inclusive of all Annexes, collectively this “Plan Term Sheet”)
describes certain principal terms and conditions of a potential restructuring
(the “Restructuring Transaction”) for Molecular Insight Pharmaceuticals, Inc.
(the “Company” pre-bankruptcy filing, the “Debtor” post-bankruptcy filing and
the “Reorganized Debtor” post-Effective Date (as such term is defined herein)),
which filed for chapter 11 bankruptcy protection (the “Chapter 11 Case”) in the
United States Bankruptcy Court for the District of Massachusetts (the
“Bankruptcy Court”) on December 9, 2010 (the “Petition Date”). This document is
prepared for settlement and discussion purposes only. Nothing contained herein
shall be deemed an admission of any kind. Furthermore, nothing contained herein
shall effect a modification of the Indenture, the other Transaction Documents,
any notes, instruments, documents or agreements, nor any party’s rights
thereunder. The terms and conditions set forth herein are not intended as an
offer or a legally binding obligation of any party, and are not intended as a
solicitation of any kind.

The Restructuring Transaction described in this Plan Term Sheet will be effected
through confirmation of a plan of reorganization for the Debtor that is
consistent with this Plan Term Sheet and satisfactory to the Debtor and the
Consenting Holders (a plan of reorganization that satisfies such requirements is
referred to herein as the “Plan”). As used in this Plan Term Sheet, the term
“Consenting Holders” means the Holders that execute a Plan Support Agreement (as
described herein) and that (i) hold, in the aggregate, more than sixty six and
two-thirds percent (66 2/3%) of the indebtedness evidenced by the Bonds and
(ii) constitute more than fifty percent (50%) in number of all Holders of the
Bonds.

II. Cash Collateral Use and DIP Financing Option

Use of cash collateral during the Chapter 11 Case shall be subject to the terms
and conditions of a final order with corresponding budget (the “Final Cash
Collateral Order”), in form and substance satisfactory to the Consenting
Holders.

In addition, to provide a further source of liquidity to the Debtor during the
Chapter 11 Case, the Debtor shall be provided with a commitment letter (the
“Commitment”) from or on behalf of some or all of the Consenting Holders (the
“DIP Lenders”) for an up to $10,000,000 senior secured loan facility (the “DIP
Facility”), as more fully described in Annex A. The Debtor shall have until
April 1, 2011 to accept the Commitment. If the Debtor fails to execute the
Commitment on or before April 1, 2011, the Commitment shall automatically expire
at no cost to the Debtor. If the Debtor executes the Commitment



--------------------------------------------------------------------------------

on or before April 1, 2011, the Debtor shall have five (5) days to receive an
interim order, and twenty-five (25) days to receive a final order, from the
Bankruptcy Court, all in form and substance satisfactory to the DIP Lenders and
the Consenting Holders (order(s) that satisfy such requirements is/are referred
to herein as “Financing Orders”), approving the Debtor’s entry into the
Commitment and authorizing the DIP Facility.

III. Classification and Treatment of Claims and Interests

The Plan will provide for the treatment of Claims and interests in and against
the Debtor and its estate, on the effective date of the Plan (the “Effective
Date”), as follows:

 

Unclassified Claims Priority and Administrative Claims

A.     DIP Facility Claims

   Paid in full (including, without limitation, any outstanding principal,
interest, fees and costs, including fees and costs of professionals and
advisors) in cash on the Effective Date (if any exist).

B.     Administrative Claims

   Paid in full in cash (a) on the later of the Effective Date or the date such
Claim is allowed under § 503 of the Bankruptcy Code, (b) in the ordinary course
of business after the Effective Date for business administrative expenses, or
(c) upon such other terms, less favorable to the holder of such Claim, as the
Reorganized Debtor and the holder of such Claim may agree.

C.     Compensation and Reimbursement Claims

   All persons and entities seeking an award by the Bankruptcy Court of
professional fees on behalf of the Debtor (a) shall file their respective final
applications for allowance of compensation for services rendered and
reimbursement of expenses incurred by the date that is forty-five (45) days
after the Effective Date, and, (b) shall receive, in full satisfaction,
settlement, and release of, and in exchange for such claim, cash in such amounts
as are allowed by the Bankruptcy Court (i) on the later of (A) the Effective
Date (or as soon thereafter as reasonably practicable) and (B) the date that is
ten (10) days after the allowance date, or (ii) upon such other terms as may be
mutually agreed upon between the holder of such Claim for allowed professional
fees and the Reorganized Debtor.

D.     Priority Tax Claims

   Paid in full in cash (a) on the later of the Effective Date or the date such
Claim is allowed, (b) after the Effective Date, over a period not to exceed five
years from the date of assessment of the subject tax, together with interest
thereon at a rate satisfactory to the Consenting Holders or such other rate as
may be required by the Bankruptcy Code, or (c) upon such other terms, less
favorable to the holder of such Claim, as the Reorganized Debtor and the holder
of such Claim may agree.

 

2



--------------------------------------------------------------------------------

Classified Claims Against and Interests in the Debtor

A.     Other Priority Claims

   Paid in full in cash (a) on the later of the Effective Date or the date such
Claim is allowed under § 502 of the Bankruptcy Code, or (b) upon such other
terms, less favorable to the holder of such Claim, as the Reorganized Debtor and
the holder of such Claim may agree.

B.     Secured Bond Claims

  

Amount estimated to include, without limitation, (i) the outstanding principal
amount of the Original Bonds of $150,000,000, (ii) the outstanding principal
amount of the PIK Bonds ($49,998,573.00 as of November 1, 2010), plus (iii) all
accrued and unpaid interest, fees and costs with respect to the Bonds or
otherwise arising under the Financing Documents (the “Secured Bond Claims”).
Notwithstanding the foregoing, for distribution purposes under the Plan, Secured
Bond Claims shall exclude the payment of fees and costs for the professionals
and advisers of the Consenting Holders which fees and costs shall be paid in
full in accordance with the Final Cash Collateral Order, the Plan Support
Agreement (as such term is defined herein) and otherwise on the Effective Date
along with the reimbursement to the Consenting Holders of any amount of such
fees and costs paid by such Consenting Holders during the Chapter 11 Case.

 

On the Effective Date, each holder of an allowed Secured Bond Claim shall
receive, in exchange for its Secured Bond Claim, its pro rata share of the
equity interests described in Annex C in accordance with the terms thereof.

 

Secured Bond Claims will be impaired and each holder thereof shall be entitled
to vote on the Plan.

C.     Other Secured Claims

   On or as soon as practicable after the Effective Date, each holder of an
allowed Other Secured Claim against the Debtor will receive from the assets of
the Debtor, at the discretion of the Debtor (i) cash equal to the full amount of
its Claim, (ii) a reinstated note on the same payment and collateral terms as
its prior Claim, (iii) a return of collateral securing the Claim against the
Debtor, with any deficiency to result in a General Unsecured Claim, or (iv) such
less favorable treatment to which the holder otherwise agrees.

D.     General Unsecured Claims

   On or as soon as practicable after the Effective Date, each holder of an
allowed General Unsecured Claim will receive from the assets of the Debtor, a
cash payment equal to its pro rata share of the lesser of the allowed amount of
General Unsecured Claims and $500,000 of cash.

 

3



--------------------------------------------------------------------------------

E.     Section 510(b) Claims

   On the Effective Date, all section 510(b) claims shall be discharged and the
Reorganized Debtor shall maintain a register reflecting the former relative
priority and economic entitlements of all the holders of section 510(b) claims
as of the distribution record date. Section 510(b) claims shall not receive or
retain any interest or property on account of such Claims; provided, however,
that in the event that all allowed claims in other classes have been satisfied
in full in accordance with the Bankruptcy Code and/or the Plan, each holder of a
section 510(b) claim may receive its share of any cash that would otherwise be
distributable to allowed General Unsecured Claims consistent with such holder’s
rights of payment existing immediately prior to the Petition Date; provided,
further, however, the Reorganized Debtor may, in its sole discretion, determine
that distributions shall not be made to members of such Class consistent with
minimum distributions of the Plan. Unless otherwise determined by the
Reorganized Debtor, on the date that the Chapter 11 Case is closed, any right to
receive distributions as described above shall be deemed cancelled and of no
further force and effect. The continuing rights of holders of section 510(b)
claims shall be nontransferable except by operation of law.

F.      Existing Equity

  

On the Effective Date, all shares of Existing Common Equity and all other equity
interests in the Debtor (including, without limitation, all stock options,
warrants and other securities convertible into or exercisable for Existing
Common Equity) will be cancelled and no holder of any such interest will receive
any distribution under the Plan, unless there is a balance remaining from the
$500,000 in cash available after payment of all amounts due and owing to all
holders of allowed General Unsecured Claims and any allowed section 510(b)
claims, in which case the balance thereof shall be distributed on a pro rata
basis to the holders of allowed interests in Existing Common Equity; provided
that the distribution of such remaining amount is not determined by the Debtor
to be economically impractical in accordance with the minimum distribution
provisions of the Plan.

 

The “Existing Common Equity” shall mean 100% of the shares of common stock of
the Debtor issued and outstanding immediately prior to the Effective Date.

IV. Means of Implementation

The parties hereto agree that the following terms and conditions will apply for
purposes of implementing the Restructuring Transaction:

 

A.     Corporate Structure

   Following the Effective Date, the corporate status of the Reorganized Debtor
shall be modified in a manner acceptable to the Reorganized Debtor and the
Consenting Holders, which structure must include (i) reincorporation in Delaware
and (ii) charter amendments consistent with those set forth in Annex C.   
Corporate structure (including continued existence) of subsidiaries to be
determined in a manner acceptable to the Consenting Holders.

 

4



--------------------------------------------------------------------------------

B.     Capital Structure

   Following the Effective Date, the capital structure of the Reorganized Debtor
shall be as set forth on Schedule I attached to Annex C.

C.     Management Incentive Plan and Employment Agreements

  

Terms of a post-Effective Date management incentive plan (the “Management
Incentive Plan”) to be determined. Under the Management Incentive Plan, certain
members of the Reorganized Debtor’s senior management may receive
performance-based stock options (with a fair market value exercise price) or
stock appreciation rights, subject to vesting and buy-back provisions, in each
case, on terms and conditions satisfactory to the Consenting Holders.

 

Shares of New Preferred Stock or Common Stock (as such terms are defined in
Annex C) representing up to 6.00% of the outstanding shares of Common Stock of
the Reorganized Debtor calculated on an as-converted basis (other than the
shares of New Preferred Stock subject to issuance upon exercise of the warrants
issued to the providers of the Exit Financing) shall be reserved for issuance
under the Management Incentive Plan.

 

The Reorganized Debtor may also enter into, on or after the Effective Date, new
employment agreements, on terms and conditions satisfactory to the Consenting
Holders, with certain members of the Reorganized Debtor’s senior management.

D.     Exit Financing

   A secured debt financing for the Reorganized Debtor in an aggregate principal
amount of $40,000,000 (the “Exit Financing”) with terms and conditions
substantially the same as those set forth in the draft exit credit agreement
attached as Annex B. The full amount of the Exit Financing will be funded on the
Effective Date in accordance with and subject to the terms and conditions of the
Exit Financing documents.

E.     Board of Directors

   The constitution of the new board of directors of the Reorganized Debtor (the
“Board”) shall be as set forth in Annex C.

F.      Assumption of Executory Contracts and Unexpired Leases

   Immediately prior to the Effective Date, all executory contracts or leases of
the Debtor will be deemed assumed in accordance with the provisions and
requirements of §§ 365 and 1123 of the Bankruptcy Code except those executory
contracts and unexpired leases that (i) have been rejected by order of the
Bankruptcy Court, (ii) are subject to a motion to reject pending on the
Effective Date, or (iii) have been identified on a list of rejected contracts to
be

 

5



--------------------------------------------------------------------------------

  

filed with the Bankruptcy Court by the Debtor (with the consent of the
Consenting Holders) prior to voting on the Plan. Entry of a confirmation order
by the Bankruptcy Court shall constitute approval of such assumptions and
rejections pursuant to §§ 365 and 1123 of the Bankruptcy Code. The Debtor shall
consult with the Consenting Holders and the DIP Lenders in connection with all
determinations regarding the assumption and rejection of executory contracts and
unexpired leases (including with respect to all licenses and trademarks).

 

All proofs of Claim with respect to Claims arising from the rejection of
executory contracts or unexpired leases, if any, must be filed with the
Bankruptcy Court within thirty (30) days after the date of entry of an order
(including the confirmation order) of the Bankruptcy Court approving such
rejection.

G.     Third Party Claims

   Upon the Effective Date, unless released pursuant to the Plan, the
Reorganized Debtor will retain the right to prosecute all Claims, rights, and
causes of action that could have been brought or raised by or on behalf of the
Debtor against any third parties based on events that occurred prior to the
Petition Date (or subsequent thereto), including, but not limited to, actions
brought pursuant to Chapter 5 of the Bankruptcy Code.

 

6



--------------------------------------------------------------------------------

V. Other Terms of Restructuring Transaction

The parties agree that additional terms and conditions of the Restructuring
Transaction will be as follows:

 

A.     Conditions Precedent To Plan Confirmation

   The conditions precedent to confirmation of the Plan shall include: (a) a
final order, finding that the disclosure statement (the “Disclosure Statement”)
contains adequate information pursuant to section 1125 of the Bankruptcy Code,
shall have been entered by the Bankruptcy Court; (b) the Disclosure Statement is
consistent with the Plan Support Agreement and is in form and substance
reasonably satisfactory to the Debtor and the Consenting Holders; (c) the
proposed confirmation order will contain authorization for the releases and
injunctions contemplated herein, and will otherwise be in form and substance
reasonably satisfactory to the Debtor and the Consenting Holders; (d) the Plan
Support Agreement shall be in full force and effect, all payments required
thereunder shall be paid in cash as required by the terms thereof, the Plan
Support Agreement shall not have been terminated and there shall be no ongoing
event of default thereunder (other than defaults for which the parties entitled
to exercise remedies have not done so within a reasonable amount of time; (e)
except as otherwise provided in the definition of “Plan Supplement” in the Plan,
the Plan, including any amendments, modifications or supplements thereto, and
all documentation contemplated by the Plan and the terms set forth in the plan
supplement, shall be in form and substance reasonably satisfactory to the Debtor
and the Consenting Holders; (f) the Final Cash Collateral Order and the
Financing Order, as applicable, shall be in full force and effect, shall not
have been terminated and there shall be no ongoing event of default (other than
defaults for which the parties entitled to exercise remedies have not done so
within a reasonable amount of time); and (g) if so requested by the Required
Consenting Bondholders (as defined in the Plan Support Agreement), the Debtor
shall have obtained orders of the Bankruptcy Court (i) rejecting the Territory
License Agreement, dated September 1, 2009 (as amended, the “Territory License
Agreement”), between the Debtor and BioMedica Life Sciences S.A. (“BioMedica”),
(ii) rejecting the Supply Agreement, dated October 19, 2009 (as amended, the
“Supply Agreement” and together with the “Territory License Agreement”, the
“BioMedica Agreements”), between the Debtor and BioMedica, and (iii) rejecting
that certain Facility Setup and Contract Manufacturing Agreement, dated
October 20, 2009 (as amended, the “E&Z Agreement”), between the Debtor and
Eckert & Ziegler Nuclitec GmbH; provided, however, that it shall not be a
condition precedent that any claims resulting from the rejection of the
contracts set forth in clause (g) (including, without limitation, any claims
under §365(n) of the Bankruptcy Code) be resolved in a manner that is
satisfactory to the Consenting Holders (unless resolved consensually or by way
of settlement, in which case consent of the Consenting Holders, not to be
unreasonably withheld, shall be required), provided, further, that if the Debtor
elects to renegotiate or replace the E&Z Agreement, any such renegotiation or
replacement must be on terms reasonably satisfactory to the Consenting Holders.

 

7



--------------------------------------------------------------------------------

B.     Third Party Releases

   The Plan shall provide for a full release, waiver and discharge of liability,
to the maximum extent permitted by law, as such law may be extended or
interpreted subsequent to the Effective Date, by the Debtor and its estate in
favor of the DIP Lenders, the agent under the DIP Facility (the “DIP Agent”) and
the Holders, and current and former officers, directors, employees, advisors,
attorneys, investors. professionals, accountants, investment bankers,
consultants, agents and other representatives (including their respective
officers, directors, employees, members and professionals) of such lenders,
holders and other aforementioned parties from any claims (including any
avoidance claims arising under Chapter 5 of the Bankruptcy Code or otherwise),
obligations, suits, judgments, damages, demands, debts, rights, causes of action
and liabilities, whether liquidated or unliquidated, fixed or contingent,
matured or unmatured, known or unknown, foreseen or unforeseen, then existing or
thereafter arising, in law, equity or otherwise, that are based in whole or in
part on any act, omission, transaction or other occurrence taking place on or
prior to the Effective Date in any way relating to the Debtor, the Chapter 11
Case, the Restructuring Transaction, the Plan, and the subject matter of, or the
transactions or events giving rise to, any claim or interest that is treated in
the Plan (other than claims based on gross negligence or willful misconduct)
arising on or prior to the Effective Date, that such person or entity has, had
or may have, provided however that, such release provisions will not impact,
modify or limit the ability of any such party to take any defensive measure,
including, without limitation, as to impleading any party into such matter,
necessary to respond to any litigation, adversary proceeding or other proceeding
that may be brought by any other party in interest to the bankruptcy proceeding
or in relation thereto, as necessary to fully and properly protect its
interests.

C.     D&O Releases

   In consideration of the efforts expended and to be expended by the Debtor’s
officers and directors in conjunction with the Debtor’s operational and
financial restructuring both before and during the Chapter 11 Case, on the
Effective Date, the Debtor, the Reorganized Debtor and the Consenting Holders
automatically shall release and shall be deemed to release all officers,
directors, employees, consultants, attorneys, financial advisors, accountants,
investment bankers, agents, professionals and representatives of the Debtor and
their subsidiaries who served in such capacity on or after March 15, 2010, in
each case in their respective capacity as such (collectively, “D&O Releasees”)
from any and all claims, obligations, rights, suits damages, causes of action,
remedies and liabilities whatsoever, whether known or unknown, foreseen or
unforeseen, existing or hereafter arising, in law, equity or otherwise, that the
Debtor, the Debtor’s estate or the Consenting Holders, respectively, would have
been legally entitled to assert in their own right or on behalf of the holder of
any claim or equity interest or other person or entity, based in whole or part
on any act,

 

8



--------------------------------------------------------------------------------

   omission, transaction, event or other circumstance taking place or existing
on or prior to the Effective Date (including prior to the Petition Date) in
connection with or related to the Reorganized Debtor, the Debtor their
respective assets, property or estate, or the Chapter 11 Case. Such release will
be effective notwithstanding that the Debtor or the Reorganized Debtor may
hereafter discover facts in addition to, or different from, those which that
party now knows or believes to be true, and without regard to the subsequent
discovery or existence of such different or additional facts, and the Debtor and
the Reorganized Debtor are hereby expressly deemed to have waived any and all
rights that they may have under any statute or common law principle which would
limit the effect of the foregoing release, waiver, and discharge to those
released Claims actually known or suspected to exist on the Effective Date.
Entry of the confirmation order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019 and section 1123(b)(3)(A) of the
Bankruptcy Code, of the release and settlement contained in this section, and
further, shall constitute the Bankruptcy Court’s finding that the such
settlement and release is: (a) in exchange for the good and valuable
consideration provided by the D&O Releasees; (b) a good faith settlement and
compromise of the claims released by the Debtor in this section; (c) in the best
interests of the Debtor and all holders of Claims and equity interests; (d)
fair, equitable and reasonable; (e) given and made after reasonable
investigation by the Debtor and after notice and opportunity for hearing; and
(f) a bar to any of the Debtor, the Reorganized Debtor or the Consenting Holders
asserting any claim released in this section against any of the D&O Releasees;
provided, that this provision shall not operate as a waiver or release from any
claims or causes of action arising out of any act or omission which is
determined by final order of a court of competent jurisdiction to have
constituted gross negligence, willful misconduct, intentional fraud or criminal
conduct.

D.     No Survival of Indemnification Obligations

   The Reorganized Debtor shall not have any obligation pursuant to the Plan or
otherwise to provide indemnification or reimbursement with respect to any act or
omission (whether occurring before or after the Effective Date) of any person
that is no longer serving as an officer, director or employee of the Company on
or after the Effective Date. The Debtor shall be permitted to use cash
collateral to purchase an extended reporting period endorsement to the directors
and officers liability insurance policy that is currently in force, or to
purchase other directors and officers liability insurance coverage with respect
to acts and omissions preceding the Effective Date provided that such coverage
shall not be conditioned on indemnification from the Reorganized Debtor or
include any deductible or self-insured retention for which the Reorganized
Debtor may be responsible. The cost of such extended reporting endorsement or
insurance coverage must be reasonably satisfactory to the Consenting Holders.

 

9



--------------------------------------------------------------------------------

E.     Other

   The Plan and the documentation implementing the Plan will contain (i)
customary executory contract, injunction, discharge, integration, retention of
jurisdiction and governing law provisions, and (ii) provisions reflecting the
terms and conditions of this Plan Term Sheet to the parties’ mutual satisfaction
and such other terms and conditions as the parties mutually agree. Any
restructuring of the Debtor will be implemented only pursuant to the definitive
documents, and various structuring, implementation and tax related
considerations will be taken into account by all of the relevant parties in
connection therewith and the terms hereof and otherwise satisfactory to the
Debtor and the Consenting Holders. Notwithstanding anything to the contrary
contained in this Plan Term Sheet, the Plan shall not release former officers of
the Debtor from any continuing obligations the former officers owe to the
Debtors under employment, separation, severance, non-competition, non-disclosure
or proprietary rights agreements existing between the Debtor and the former
officers if and to the extent that such agreements are assumed by the Debtor in
connection with the Chapter 11 Case.

VI. Plan Implementation and Proposed Reorganization Schedule

 

A.     Plan Support Agreement

   On or prior to 4:00 p.m. (EST) on March 1, 2011, the Consenting Holders and
the Debtor shall execute and deliver the Plan Support Agreement (the “Plan
Support Agreement”) which will include lock-up agreements to vote in favor of
the Plan, which, together with a Disclosure Statement, shall be filed and
prosecuted in accordance with the timeline herein.

B.     Timeline

  

(i)     The Debtor shall obtain a determination by vote of its board of
directors that the Restructuring Transaction is more favorable to the Debtor
than the transactions contemplated by the Investment Agreement, dated as of
December 9, 2010 (as amended, the “Investment Agreement”), between the Company
and Savitr, and approve implementation of the Restructuring Transaction no later
than 4:00 p.m. (EST) on March 1, 2011;

 

(ii)    The Debtor shall terminate the Investment Agreement, providing all
appropriate notices thereunder, no later than 12:00 p.m. (EST) on March 2, 2011,
and withdraw any disclosure statement and plan of reorganization filed with the
Bankruptcy Court in connection therewith as soon as practicable thereafter;

 

10



--------------------------------------------------------------------------------

  

(iii)     The Debtor shall obtain entry by the Bankruptcy Court of a final
order, in form and substance reasonably satisfactory to the Consenting Holders,
authorizing the use of the cash collateral of the Bondholders, no later than
March 4, 2011;

 

(iv)     The Debtor shall file the Plan, the Plan Support Agreement and the
Disclosure Statement no later than March 7, 2011;

 

(v)      Within seven days of the request of the Required Consenting Bondholders
(as defined in the Plan Support Agreement), the Debtor shall file and
prosecute a motion with the Bankruptcy Court, in form and substance satisfactory
to the Consenting Holders, seeking entry of an order to restrict trading of
equity interests in the Debtor to the extent necessary to preserve the value of
the Debtor’s net operating losses;

 

(vi)     The Debtor shall obtain entry by the Bankruptcy Court of an order, in
form and substance reasonably satisfactory to the Consenting Holders, approving
the Plan Support Agreement no later than March 15, 2011 or such other date as
closely proximate thereto as possible that can be obtained from the Bankruptcy
Court;

 

(vii)    The Debtor shall commence and prosecute legal proceedings confirming
that the BioMedica Agreements have been properly terminated by the Debtor (with
effect as if terminated prepetition) and shall file and prosecute an objection
to all claims filed by BioMedica, both no later than March 15, 2011;

 

(viii)  Within 7 days of the request of the Required Consenting Bondholders (as
defined in the Plan Support Agreement), the Debtor shall file and prosecute a
motion with the Bankruptcy Court seeking entry of an order rejecting the E&Z
Agreement;

 

(ix)     The Debtor shall obtain entry by the Bankruptcy Court of an order
approving the adequacy of the Disclosure Statement no later than March 22, 2011
or such other date as closely proximate thereto as possible that can be obtained
from the Bankruptcy Court;

 

(x)      The Debtor shall obtain entry by the Bankruptcy Court of an order
confirming the Plan no later than May 2, 2011 or such other date as closely
proximate thereto as possible that can be obtained from the Bankruptcy Court ;
and

 

(xi)     The Debtor shall cause the Effective Date of the Plan to occur no later
than May 16, 2011.

 

11



--------------------------------------------------------------------------------

C.     Conditions Precedent to Plan Effectiveness

   The conditions precedent to effectiveness of the Plan shall include: (a) the
Bankruptcy Court shall have entered the confirmation order, which order shall
contain authorization for the releases and injunctions contemplated herein, and
will otherwise be in form and substance reasonably satisfactory to the Debtor
and the Consenting Holders, and such confirmation order shall have become a
final order; (b) all actions, documents, and agreements necessary to implement
the Plan, including, without limitation, all actions, documents, and agreements
necessary to implement the Restructuring Transaction, shall have been effected
or executed; (c) the Final Cash Collateral Order and the Financing Order, as
applicable, shall be in full force and effect immediately prior to the Effective
Date, shall not have been terminated and there shall be no ongoing event of
default (other than defaults for which the parties entitled to exercise remedies
have not done so within a reasonable amount of time); (d) the Plan Support
Agreement shall be in full force and effect, all payments required thereunder
shall be paid in cash as required by the terms thereof, the Plan Support
Agreement shall not have been terminated and there shall be no ongoing event of
default thereunder (other than defaults for which the parties entitled to
exercise remedies have not done so within a reasonable amount of time); (e) the
stockholders’ agreement, the investor rights agreement, and the new warrant
agreement shall have been executed as contemplated by this Plan; (f) the new
pledge and security agreement and the exit credit agreement shall have been
executed and all conditions to the effectiveness thereof (including, but not
limited to, the execution and/or delivery of such other agreements, documents
and instruments as are required to be executed and/or delivered as a condition
precedent to the effectiveness thereof) shall have been satisfied or waived by
the exit lenders and/or exit agent, in accordance with the terms thereof; and
(g) the Debtor shall have received all authorizations, consents, regulatory
approvals, rulings, letters, no-action letters, opinions, or documents necessary
to implement the Plan and that are required by law, regulation, or order.

 

12



--------------------------------------------------------------------------------

Annex A

DIP Term Sheet

[see attached]



--------------------------------------------------------------------------------

SUMMARY OF TERMS

$10,000,000 Secured Super Priority Debtor-in-Possession Credit Facility

Molecular Insight Pharmaceuticals, Inc.

February 28, 2011

THIS TERM SHEET IS PART OF THE COMMITMENT LETTER, DATED FEBRUARY 28, 2011 (THE
“COMMITMENT LETTER”), ADDRESSED TO MOLECULAR INSIGHT PHARMACEUTICALS, INC. BY
THE FINANCIAL INSTITUTIONS AND FUNDS SIGNATORY THERETO, AND IS (A) SUBJECT TO
THE TERMS AND CONDITIONS OF THE COMMITMENT LETTER AND (B) NOT EXHAUSTIVE AS TO
ALL TERMS AND CONDITIONS WHICH WOULD GOVERN ANY PROPOSED DEBTOR-IN-POSSESSION
FINANCING.

 

BORROWER:    Molecular Insight Pharmaceuticals, Inc. (the “Borrower”) as debtor
and debtor in possession (the “Debtor”) in a case filed on December 9, 2010 (the
“Petition Date”) pursuant to Chapter 11 of the Bankruptcy Code, case number:
10-23355 (the “Case”) in the United States Bankruptcy Court for the District of
Massachusetts (the “Bankruptcy Court”). BONDS AND INDENTURE:    Those senior
secured floating rate bonds, due November 2012 (the “Bonds”), issued from time
to time by the Borrower pursuant to the Indenture, dated as of November 16, 2007
(the “Indenture”), between the Borrower and The Bank of New York Trust Company,
N.A. as trustee and collateral agent (in such capacities, the “Trustee”). DIP
FACILITY:    A multiple draw senior term loan facility (the “DIP Facility”) in
an aggregate principal amount not to exceed $10,000,000. DIP AGENT:   
[            ] (in such capacity, the “DIP Agent”). DIP LENDERS:    Financial
institutions and funds which shall initially be the entities identified on
Exhibit A to the Commitment Letter and such other lenders as permitted by the
terms of the Commitment Letter, this term sheet and the other documentation for
the DIP Facility (collectively, the “DIP Lenders”). TERM/MATURITY DATE:    The
DIP Facility shall mature on that date (the “Maturity Date”) which is the
earliest of (a) (i) 25 days after the date of the entry of an interim order
authorizing the DIP Facility in form and substance reasonably satisfactory to
the Required DIP Lenders (the “Interim Order”), if the final order permitting
extensions of credit under the DIP Facility in a principal amount not to exceed
$10,000,000 (inclusive of the Interim Amount (as defined below)) and in form and
substance reasonably satisfactory to the Required DIP Lenders (the “Final
Order”) has not been entered by such date, and (ii) May 15, 2011, (b) the
effective date of a confirmed plan of reorganization for the Debtor, (c) the
date a

 

1



--------------------------------------------------------------------------------

   sale or sales of all or substantially all of the Debtor’s assets is
consummated under Section 363 of the Bankruptcy Code, (d) the conversion of the
Case to a case under Chapter 7 of the Bankruptcy Code, (e) any action by the
Debtor inconsistent with the plan support agreement among the holders of more
than 66 2/3% in principal amount of the outstanding indebtedness under the Bonds
and constituting more than 50% in number of the Bondholders (the “Required
Consenting Bondholders”) and the Debtor (the “Plan Support Agreement”), pursuant
to which such holders agree to vote in favor of and/or to otherwise support the
Plan of Reorganization (as defined below), (f) the dismissal of the Case, and
(g) approval by the Bankruptcy Court of any other debtor-in-possession financing
unless (A) in the event that the liens securing indebtedness under any such
debtor-in-possession financing are senior to or pari passu with liens securing
the obligations under the Indenture but junior to the liens securing the DIP
Facility, entry into such financing is consented to by the Required Consenting
Bondholders and (B) in the event that the liens securing indebtedness under any
such debtor-in-possession financing are senior to or pari passu with the liens
securing the DIP Facility, entry into such financing is consented to by both the
Required DIP Lenders and the Required Consenting Bondholders. All commitments of
the DIP Lenders under the DIP Facility will terminate and all amounts
outstanding under the DIP Facility, including, without limitation all premiums,
interest, fees and expenses shall be due and payable in full on the Maturity
Date. CLOSING DATE; ADVANCES:    The closing of the DIP Facility shall occur on
or after the later of (a) the date of the entry of the Interim Order and (b) the
date (which shall be no later than (2) business days after the date of the entry
of the Interim Order) that all conditions precedent to the initial extension of
credit shall have been satisfied (or shall have been waived in the sole
discretion of the DIP Lenders) (the “Closing Date”).    Term loans (the “DIP
Term Loans”) shall be advanced in two draws under the DIP Facility:   

a.      Initial Draw. Promptly following the receipt of a request from the
Borrower on or after the Closing Date but subject to the satisfaction of the
conditions precedent described below under the headings “Conditions to Initial
Extension of Credit” and “Conditions to both Draws under DIP Facility”, the DIP
Lenders will advance an amount not greater than $5,000,000, (such amount, the
“Interim Amount”) based on their respective commitments under the DIP Facility.

  

b.      Delayed Draw. Promptly following the receipt of a request from the
Borrower but subject to the satisfaction of the conditions precedent described
below under the headings “Conditions to Delayed Draw under DIP Facility” and
“Conditions to both Draws under DIP Facility”, the DIP Lenders will advance the
remainder of the DIP Facility based on their respective commitments under the
DIP Facility.

 

2



--------------------------------------------------------------------------------

   All such advances will be deposited into the DIP Proceeds Controlled Account
(as defined below). DIP Term Loans prepaid or repaid may not be reborrowed. USE
OF PROCEEDS:   

The proceeds of the DIP Facility shall be issued to the Borrower and may be used
solely in accordance with the terms set forth herein, in the Interim Order, the
Final Order and in the Budget (as defined below), subject to variances as
described under the heading “Budget Compliance” below.

 

The “Budget” means a cash flow forecast for a period of 160 days from the
Petition Date, which sets forth on a weekly basis cash receipts and
disbursements (including, without limitation, line item entries for professional
fees and expenses by firm, and the anticipated uses of the DIP Facility), and
shall be in form substantially similar to the budget attached hereto as
Schedule II. Any updates or changes to the Budget must be reasonably
satisfactory to the Required DIP Lenders. The Debtor shall be required to comply
with the Budget as provided under the heading “Budget Compliance” below.

INTEREST RATE:    As set forth on Schedule I attached hereto. FEES:    As set
forth on Schedule I attached hereto, and in any fee letters executed by the
Borrower in connection herewith. DEFAULT RATES:    The rate otherwise in effect
plus 2.00%. Such additional interest shall accrue from and after the occurrence
and continuation of an Event of Default (as defined in the Documentation (as
defined below)) and shall be payable in cash on demand by the Required DIP
Lenders. PLAN OF REORGANIZATION AND DISCLOSURE STATEMENT    As used herein, (i)
a plan of reorganization for the Debtor that is consistent with the requirements
of the Plan Support Agreement and is in form and substance reasonably
satisfactory to the Required DIP Lenders with respect to matters not addressed
in the Plan Support Agreement shall be referred to as the “Plan of
Reorganization” and (ii) and a disclosure statement for the Plan of
Reorganization that is consistent with the requirements of the Plan Support
Agreement and is in form and substance reasonably satisfactory to the Required
DIP Lenders with respect to matters not addressed in the Plan Support Agreement
shall be referred to as the “Disclosure Statement”). SECURITY:    Subject to the
Carve Out (as defined below) and liens granted and properly perfected prior to
the Petition Date and permitted under the Indenture to be senior in priority to
the liens securing the Bonds, all obligations of the Debtor under or in respect
of the DIP Facility (i) will be entitled to super priority administrative claim
status pursuant to Section 364(c)(1) of the Bankruptcy Code, and (ii) will be
secured by a first priority perfected security interest pursuant to Section
364(c)(2) and (c)(3) and Section 364(d) of the Bankruptcy Code, as applicable,

 

3



--------------------------------------------------------------------------------

  

in all of the property of the Debtor, whether now owned or hereafter acquired,
including, without limitation, the following (collectively, the “DIP
Collateral”): (A) all of the existing and after acquired real and personal,
tangible and intangible assets of the Debtor, including, without limitation, all
cash, cash equivalents, bank accounts, accounts, other receivables, chattel
paper, contract rights, inventory (wherever located), instruments, documents,
securities (whether or not marketable), equipment, franchise rights, patents,
trade names, trademarks, copyrights, intellectual property, general intangibles,
investment property (including all capital stock and other equity interests in
subsidiaries), supporting obligations, letter of credit rights, money or other
assets that now or hereafter come into the possession, custody or control of the
DIP Agent or any DIP Lender, commercial tort claims, all proceeds of real
property leases, causes of action, and all substitutions, accessions and
proceeds of the foregoing (including insurance proceeds), (B) all avoidance
power claims and actions under Section 549 of the Bankruptcy Code relating to
postpetition transfers of DIP Collateral and any proceeds thereof, and subject
to entry of the Final Order, all avoidance power claims or actions under Chapter
5 of the Bankruptcy Code and any proceeds thereof and (C) any unencumbered
assets of the Debtor. Subject to entry of the Final Order, the liens securing
the DIP Facility and the security interests in the DIP Collateral will not be
subject to Sections 510, 549, 550 and 551 of the Bankruptcy Code nor shall the
DIP Collateral be surcharged pursuant to Section 506(c) of the Bankruptcy Code.

 

The term “Carve Out” and the operation of the Carve Out, including limitations
on the use of the Carve Out, shall be as set forth in the interim cash
collateral order entered by the Bankruptcy Court on December 17, 2010 (the
“Interim Cash Collateral Order”) with conforming changes for the DIP Facility as
are reasonably required by the Required DIP Lenders.

 

The challenge period with respect to prepetition claims and liens shall be as
set forth in the Interim Cash Collateral Order.

CASH DOMINION:   

All of the Debtor’s collections and cash on hand shall be deposited into
accounts held by the Borrower at institutions for which the DIP Agent has in
place a control agreement satisfactory to the DIP Agent in its sole discretion
(the “Cash Controlled Accounts”). So long as no Default (as defined in the
Documentation) or Event of Default has occurred under the DIP Facility, the
Borrower will be able to withdraw amounts from the Cash Controlled Accounts, to
make payments of the types and in the amounts consistent with the Budget.

 

All the proceeds of the DIP Facility shall be deposited into an account at an
institution for which the DIP Agent has in place a control agreement
satisfactory to the DIP Agent in its sole discretion (the “DIP Proceeds
Controlled Account”, and together with the Cash Controlled Accounts, the “DIP
Controlled Accounts”). The Borrower shall only be permitted to

 

4



--------------------------------------------------------------------------------

  

withdraw amounts from the DIP Proceeds Controlled Account to make payments of
the types and in the amounts consistent with the Budget and use the proceeds as
described herein, so long as (a) the amount of the Debtor’s cash in the Cash
Controlled Account is not more than $2,000,000 in the aggregate and (b) no
Default or Event of Default has occurred under the DIP Facility. Prior to making
any withdrawal from the DIP Proceeds Controlled Account, the Borrower shall
deliver an officer’s certificate to the DIP Agent certifying as to the amount of
cash in the Cash Controlled Account as of such date of withdrawal.

 

In connection with the foregoing, the Borrower shall seek the entry of
appropriate orders (to the extent not already entered), providing for a cash
management system and deposit and disbursement accounts and opening of any DIP
Controlled Accounts, each in form and substance satisfactory to the DIP Agent
and the Required DIP Lenders in their sole discretion. Upon notice to, and
consent of, the DIP Agent and the Required DIP Lenders in their sole discretion,
the Borrower may open or close any account that is not a DIP Controlled Account.

ADEQUATE PROTECTION PAYMENTS FOR BONDHOLDERS:    Set forth on Schedule III
attached hereto. BUDGET COMPLIANCE:   

The Debtor shall not make any disbursements other than those set forth in the
Budget; provided, however, that for any week in the Budget, the amounts for each
line item may vary so long as the total variance for all costs in each category
set forth in the Budget does not exceed 115% (or such other variance amounts as
are acceptable to the Required DIP Lenders in their sole discretion) of the
total amount set forth in the Budget on a cumulative, aggregate basis measured
weekly by categories of costs (i.e., Manufacturing, Clinical, Facilities, Other
Operating) as of the close of business on Friday of each week; provided,
further, that the fees and expenses for professionals shall not be subject to
the variance limit.

 

The Borrower shall deliver by the end of the second business day of each week,
together with the 13 Week Projections (as defined below), the weekly budget
report described under the heading “Other Covenants” below

FINANCIAL COVENANTS:    The Debtor will be required to comply with the Budget as
provided under the heading “Budget Compliance” above. OTHER COVENANTS:    Other
affirmative and negative covenants appropriate for debtor in possession
financing of this size, type and purpose and acceptable to the DIP Lenders,
unless otherwise expressly provided below, including, without limitation:   

a.      Weekly budget report (in form and substance satisfactory to the Required
DIP Lenders) that contains (i) a comparison on a line item and category basis of
the preceding week’s actual performance to the Budget, with explanations for any

 

5



--------------------------------------------------------------------------------

  

variance by line item and category, (ii) a cumulative comparison on a line item
and category basis of each of the immediately preceding weeks’ actual
performance to Budget, with explanations for any variance by line item and
category, and (iii) such other reports as reasonably requested by the DIP Agent
or any of the DIP Lenders.

  

b.      Usual and customary financial reporting requirements, including monthly
financial statement packages, and 13-week cash flow forecast, which sets forth
on a weekly basis receipts and disbursements (the “13 Week Projections”), shall
be in form substantially similar to the Budget, and shall be in form and
substance reasonably satisfactory to the Required DIP Lenders.

  

c.      The Debtor will grant reasonable access and reasonably cooperate with
the legal and financial advisors, auditors, appraisers and any other consultants
engaged from time to time.

  

d.      Maintenance of properties and insurance, payment of taxes, compliance
with laws, licenses, contracts, and permits; preparation of and compliance with
Budget; ERISA covenants.

  

e.      Limitations on indebtedness, guarantees, liens (other than permitted
liens under the Indenture), investments, loans, mergers, permitted acquisitions,
and transactions with affiliates.

  

f.       No dividends or distributions.

  

g.      Limitations on asset sales.

  

h.      Limitation on borrowing any debt, other than the DIP Facility, that is
pari passu with or senior to the DIP Lenders or the Bondholders.

  

i.       Limitation on payment of any success, transaction, opinion or similar
fee to any financial adviser engaged by the Borrower, except as provided under
the Budget.

  

j.       The Debtor shall timely file a motion to approve the Interim Order in
the event the Debtor needs to use the DIP Facility as a source of liquidity.

REPRESENTATIONS AND WARRANTIES;    Representations and warranties substantially
similar to those made in the draft Exit Credit Agreement (the “Exit Credit
Agreement”) attached as Annex B to the Plan Term Sheet attached as Exhibit A to
the Plan Support Agreement as modified appropriately for a debtor in possession
financing of this size, type and purpose and other representations and
warranties appropriate for debtor in possession financing of this size, type and
purpose and acceptable to the DIP Lenders, including, but not limited to, the
“Accuracy of Information” representation contained in the Exit Credit Agreement.

 

6



--------------------------------------------------------------------------------

EVENTS OF DEFAULT:    Events of default appropriate for debtor in possession
financing of this size, type and purpose and acceptable to the DIP Lenders,
including, without limitation:   

a.      Failure to pay interest, principal, or fees under the DIP Facility when
due; any representation or warranty in the Documentation is incorrect in any
material respect; breach of any affirmative (subject to any applicable grace
periods agreed to by the DIP Agent and the DIP Lenders), negative or financial
covenant; failure to comply with the Budget, subject to permitted variances;
material deterioration in the value of the DIP Collateral; any post-petition
judgment in excess of an amount to be agreed or which would divest the Debtor of
any assets; the Debtor being enjoined from conducting business; disruption of
business operations of the Debtor; material damage to or loss of assets; the
appointment in the Case of a Chapter 11 trustee or an examiner with expanded
powers, the grant of any super priority administrative expense claim or any Lien
which is pari passu with or senior to those of the DIP Agent and the DIP
Lenders; any payment of pre-petition debt (other than (i) payments under
customary first day orders reasonably acceptable to the Required DIP Lenders,
and (ii) other payments as may be approved by the Bankruptcy Court that are
reasonably acceptable to the Required DIP Lenders); the Bankruptcy Court’s entry
of an order granting relief from the automatic stay or stay to permit
foreclosure of security interests in assets of the Debtor of a value in excess
of an amount to be agreed; an order terminating exclusivity having been entered
(or requested, unless actively contested by the Debtor); any reversal,
revocation or modification without the consent of the DIP Agent and the Required
DIP Lenders of the Final Order or any other order of the Bankruptcy Court with
respect to the Case and affecting the DIP Facility.

  

b.      Failure of the Debtor to file with the Bankruptcy Court the Plan of
Reorganization, the Plan Support Agreement and the Disclosure Statement, on or
before March 7, 2011.

  

c.      Failure of the Debtor to obtain entry by the Bankruptcy Court of the
Final Order within 25 days after the date of the entry of the Interim Order.

  

d.      Failure of the Debtor to obtain entry by the Bankruptcy Court of an
order, in form and substance reasonably satisfactory to the Required DIP
Lenders, approving the Plan Support Agreement no later than March 15, 2011 or
such other date as closely proximate thereto as possible that can be obtained
from the Bankruptcy Court.

  

e.      Failure of the Debtor to obtain entry by the Bankruptcy Court of an
order approving the adequacy of the Disclosure Statement on or before March 22,
2011 or such other date as closely proximate thereto as possible that can be
obtained from the Bankruptcy Court.

 

7



--------------------------------------------------------------------------------

  

f.       Failure of the Debtor to (i) commence legal proceedings confirming that
the Territory License Agreement, dated September 1, 2009 (as amended, the
“BioMedica License Agreement”), between the Debtor and Life Sciences S.A
(“BioMedica”), and the Supply Agreement, dated October 19, 2009 (as amended, the
“BioMedica Supply Agreement” and, together with the BioMedica License Agreement,
the “BioMedica Agreements”) have been properly terminated by the Debtor (with
effect as if terminated prepetition) and (ii) file an objection to all claims
filed by BioMedica, both no later than March 15, 2011.

  

g.      Failure of the Debtor, within seven days of the request of the Required
Consenting Bondholders (as defined in the Plan Support Agreement), to file a
motion with the Bankruptcy Court seeking entry of an order rejecting the
Facility Setup and Contract Manufacturing Agreement, dated October 20, 2009,
between the Debtor and Eckert & Ziegler Nuclitec GmbH (as amended, the “E&Z
Agreement”).

  

h.      Failure of the Debtor, within seven days of the request of the Required
Consenting Bondholders (as defined in the Plan Support Agreement), to file a
motion with the Bankruptcy Court seeking entry of an order to restrict trading
of equity interests in the Debtor to the extent necessary to preserve the value
of the Debtor’s net operating losses.

  

i.       Failure of the Debtor to obtain entry by the Bankruptcy Court of an
order confirming the Plan of Reorganization on or before May 2, 2011 or such
other date as closely proximate thereto as possible that can be obtained from
the Bankruptcy Court.

  

j.       Failure of the Plan of Reorganization to become effective on or before
May 16, 2011.

  

k.      One or more of the applicable license agreements governing intellectual
property necessary for the Debtor’s development, production or sale of Trofex is
terminated or is otherwise no longer in effect.

  

l.       There shall have been since September 30, 2010, a Material Adverse
Effect (as defined on Schedule IV hereto).

  

m.     Failure of the Debtor to perform or observe covenants set forth herein.

REMEDIES:    In addition to other customary remedies, immediately upon the
occurrence and during the continuance of an Event of Default, the DIP Agent may
declare all obligations owing under the DIP Facility to be immediately due and
payable. Upon the occurrence and during the continuance of an Event of Default

 

8



--------------------------------------------------------------------------------

   and following the giving of 3 business days’ notice to the Borrower and the
United States Trustee, the DIP Agent and the DIP Lenders shall have relief from
the automatic stay and may (a) (i) sweep any or all of the cash in the DIP
Proceeds Controlled Account to prepay the DIP Term Loans and/ or (ii) sweep any
or all of the cash in the DIP Controlled Accounts to prepay the DIP Term Loans,
and (b) foreclose on all or any portion of the DIP Collateral, collect accounts
receivable and apply the proceeds thereof to the obligations, occupy the
Debtor’s premises, execute going out-of-business sales or otherwise exercise
remedies against the DIP Collateral permitted by applicable nonbankruptcy law,
including the right of the DIP Agent and any of its designees to utilize, at no
cost or expense, any tradenames, trademarks, copyrights or other intellectual
property to the extent necessary or appropriate in order to sell, lease or
otherwise dispose of any of the DIP Collateral. During such (3) business day
notice period, the Debtor shall be entitled to an emergency hearing with the
Bankruptcy Court for the sole purpose of contesting whether an Event of Default
has occurred. Unless during such period the Bankruptcy Court determines that an
Event of Default has not occurred and/or is not continuing, the automatic stay,
as to the DIP Lenders and the DIP Agent, shall be automatically terminated at
the end of such notice period and without further notice or order. Upon the
occurrence and during the continuance of an Event of Default, in addition to all
rights and remedies available to the DIP Lenders at law and in equity and all
rights and remedies granted to the DIP Lenders pursuant to the terms of the DIP
Order and the Documentation, the Borrower agrees that upon a direction from the
Required DIP Lenders, the Borrower shall pursue an immediate sale of the DIP
Collateral pursuant to the provisions of Section 363 of the Bankruptcy Code in a
manner satisfactory to the Required DIP Lenders and the proceeds of such sale
shall be used to pay the obligations owing to the DIP Lenders. The foregoing
rights and remedies shall also be available to the Bondholders and the Trustee
upon the occurrence and during the continuance of an Event of Default, subject
to any requirement in the Interim Cash Collateral Order that the Bankruptcy
Court first grant the Bondholders and the Trustee relief from the automatic
stay. VOLUNTARY PREPAYMENTS    The Borrower may repay the DIP Term Loans at any
time without premium or penalty upon one business day’s notice to the DIP Agent,
provided that each partial repayment shall be made in a minimum amount of
$500,000 or multiples of $500,000 in excess thereof, subject to the payment of
any applicable fees described on Schedule I and other conditions to be agreed.
MANDATORY PREPAYMENTS:    Unless otherwise agreed by the Required DIP Lenders,
mandatory prepayments shall be required to be made from net cash proceeds of any
asset dispositions, any settlement or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any DIP
Collateral, equity issuances, refund of any tax payments, and incurrence of

 

9



--------------------------------------------------------------------------------

   indebtedness, upon terms to be agreed. If at any time prior to the repayment
in full of all obligations arising under the DIP Facility, including subsequent
to the confirmation of any plan of reorganization with respect to the Debtor,
the Debtor, any trustee, any examiner with enlarged powers or any responsible
officer subsequently appointed, shall receive proceeds from a sale of DIP
Collateral pursuant to Section 363(b) of the Bankruptcy Code or from a sale of
any other DIP Collateral not otherwise permitted under the DIP Facility, all of
the cash proceeds derived from such sale shall immediately be turned over to the
DIP Agent for the pro rata reduction of the obligations under the DIP Facility
until payment in full of the DIP Facility. CONDITIONS TO INITIAL EXTENSION OF
CREDIT:    The obligation to provide the initial extension of credit shall be
subject to the satisfaction of conditions, including, without limitation, the
following, in each case acceptable to the DIP Agent and the DIP Lenders.   

a.      At least 14 days shall have passed (or such shorter period as agreed to
in writing by all of the DIP Lenders) since the occurrence of the last to occur
of all of the following events (i) the receipt by the DIP Agent and DIP Lenders
of a notice from the Debtor, stating that the Debtor intends to use the DIP
Facility as a source of liquidity, and (ii) the Debtor’s execution of (A) the
Commitment Letter and (B) the fee letter from the DIP Lenders, dated as of
February 28, 2011 (the “Fee Letter”).

  

b.      The Debtor shall have executed each of the Commitment Letter, the Fee
Letter and the Agent Fee Letter (as defined below) on or before April 1, 2011.

  

c.      The Bankruptcy Court shall have entered the Interim Order in form and
substance consistent with the terms set forth herein and in all other respects
reasonably satisfactory to the Required DIP Lenders, authorizing the
transactions contemplated by the DIP Facility, the granting of superpriority
claim status and the liens of the DIP Agent and the DIP Lenders under the DIP
Facility (which liens shall be continuing, valid, binding, enforceable,
non-avoidable and automatically perfected and senior in priority to all
prepetition liens except for liens permitted under the Indenture to be senior in
priority to the liens securing the Bonds), authorizing an extension of credit
under the DIP Facility in an aggregate principal amount not greater than the
Interim Amount, containing a good faith finding under Section 364(e) of the
Bankruptcy Code, which order shall be in full force and effect and shall not
have been reversed, modified, amended, stayed (unless otherwise approved by the
Required DIP Lenders) or subject to a motion for reargument or reconsideration
in a manner that is adverse to the interests of the DIP Lenders. Such Interim
Order shall include provisions, in form and substance satisfactory to the
Required DIP Lenders, authorizing the continued use of cash

 

10



--------------------------------------------------------------------------------

 

and other collateral of the holders of the indebtedness under the Bonds (the
“Prepetition Debt”), and, with respect to collateral securing the Prepetition
Debt, a waiver of the “equities of the case” provision of Section 552(b) of the
Bankruptcy Code, and a finding that Section 551 of the Bankruptcy Code shall not
apply to preserve any Lien senior to a Lien securing the DIP Facility or the
Prepetition Debt and subject to entry of the Final Order, waivers of any
surcharge to the collateral securing the DIP Facility or the Prepetition Debt
under Section 506(c).

 

d.      Negotiation, execution and delivery of a debtor in possession credit
facility and other related definitive documents consistent in all material
respects with the terms set forth herein and in the Commitment Letter, Fee
Letter, and Agent Fee Letter and in all other material respects reasonably
satisfactory to the DIP Agent, the Borrower and the DIP Lenders (the “DIP
Definitive Documents”) or the incorporation of the material terms thereof into
the Interim Order (together with the DIP Definitive Documents, the
“Documentation”) containing representations and warranties, conditions,
provisions for capital adequacy and additional costs, covenants and events of
default, consistent in all material respects with the terms set forth herein and
in the Commitment Letter, Fee Letter and Agent Fee Letter and in all other
respects reasonably satisfactory to the DIP Agent and the DIP Lenders,
including, without limitation, those representations, warranties, covenants and
events of default referred to above; completion of all filings and recordings
necessary to provide the DIP Agent, for the benefit of the DIP Lenders and the
DIP Agent, with perfected liens in the DIP Collateral and of the priority
contemplated herein.

 

e.      The Plan Support Agreement shall have been executed and delivered and
shall be in full force and effect and no party thereto shall have withdrawn its
support or refused to abide by the terms of the Plan Support Agreement.

 

f.       A final Cash Collateral Order (as defined below) shall have been
approved and entered by the Bankruptcy Court, on or before March 4, 2011, and
shall be in form and substance satisfactory to the DIP Agent and the DIP
Lenders.

 

g.      Receipt of satisfactory corporate resolutions and other evidence of
appropriate corporate authorization of the proposed DIP Facility.

 

h.      Satisfactory opinions of counsel from the Debtor’s counsel (including
Massachusetts counsel).

 

i.       There will have been (i) since September 30, 2010, no Material Adverse
Effect (as defined on Schedule IV hereto) and (ii) no litigation commenced which
challenges the DIP Facility or the Prepetition Debt.

 

11



--------------------------------------------------------------------------------

  

j.       Receipt by the DIP Agent, for the benefit of the DIP Lenders and the
DIP Agent, of all fees and expenses due and payable in connection with the Case,
the transactions contemplated hereby and the Debtor’s restructuring, including
fees and expenses listed in any fee letters executed by the Borrower in
connection herewith.

  

k.      Receipt by (i) the Trustee of all invoiced, accrued and unpaid fees and
expenses owed to it under the Indenture, and (ii) Bingham McCutchen LLP
(“Bingham”), The Frankel Group LLC (“Frankel”) and Barrier Advisors, Inc.
(“Barrier”) of all their respective accrued fees and expenses incurred in
connection with the Case, the transactions contemplated hereby and the Debtor’s
restructuring, including fees and expenses listed in any fee letters executed by
the Borrower in connection with the foregoing, regardless of whether any grace
period under the agreements pursuant to which the fees of Bingham, Frankel and
Barrier are paid has expired.

  

l.       Receipt by the DIP Agent and the DIP Lenders of the Budget and the most
recent weekly budget report.

  

m.     All other orders entered by the Bankruptcy Court shall be in form and
substance satisfactory to the Required DIP Lenders.

CONDITIONS TO DELAYED DRAW UNDER DIP FACILITY:    The obligation of the DIP
Lenders to provide the delayed draw extension of credit shall be subject to the
satisfaction of the following conditions:   

a.      The Bankruptcy Court shall have entered, within 25 days after the date
of the entry of the Interim Order, the Final Order, in form and substance
consistent with the terms set forth herein and in all other respects reasonably
satisfactory to the DIP Agent and the Required DIP Lenders, confirming the
transactions contemplated by the DIP Facility, the granting of superpriority
claim status and the liens of the DIP Agent and the DIP Lenders under the DIP
Facility senior in priority to all prepetition liens (except for liens permitted
under the Indenture to be senior in priority to the liens securing the Bonds),
authorizing an extension of credit under the DIP Facility in an aggregate
principal amount not greater than $10,000,000 (inclusive of the Interim Amount),
and containing a good faith finding under Section 364(e) of the Bankruptcy Code,
which order shall be in full force and effect and shall not have been reversed,
modified, amended, stayed (unless otherwise approved by the Required DIP
Lenders) or subject to a motion for reargument or reconsideration in a manner
that is adverse to the interests of the DIP Lenders.

  

b.      Unless previously negotiated, executed and delivered, if so requested by
the DIP Lenders, the DIP Definitive Documents.

 

12



--------------------------------------------------------------------------------

CONDITIONS TO BOTH

DRAWS UNDER DIP

FACILITY:

   The obligation of the DIP Lenders to provide each extension of credit
(including the initial extension of credit) shall be subject to the satisfaction
of the following conditions:   

a.      No continuing Default or Event of Default shall exist prior or after
giving effect to the proposed extension of credit.

  

b.      Representations and warranties shall be true and correct in all material
respects at the date of each extension of credit except to the extent that such
representations and warranties expressly relate to a prior date, in which case
they shall be true and correct in all material respects as of such earlier date.

  

c.      Receipt of a notice of borrowing from the Borrower.

  

d.      The Borrower shall have paid the balance of all fees and expenses then
due and payable as referenced herein.

   The request by the Borrower of, and the acceptance by the Borrower of, each
extension of credit shall be deemed to be a representation and warranty by the
Borrower that the conditions specified above have been satisfied. VOTING RIGHTS:
   The consent of the DIP Agent and the Required DIP Lenders shall be required
for amendments and waivers (including, without limitation, any waiver of any
condition precedent), and the following items, among other customary items,
shall require (a) the consent of each DIP Lender to increase its commitment; (b)
the consent of each DIP Lender directly affected thereby to (i) decrease
interest rates or fees, or (ii) extend the final maturity; and (c) the consent
of each DIP Lender to (i) release any substantial portion of the DIP Collateral
(other than permitted asset sales and use of cash collateral), or (ii) change
the percentage constituting Required DIP Lenders. “Required DIP Lenders” means
at any time DIP Lenders holding more than fifty percent (50%) of the sum of the
outstanding principal amount of the DIP Term Loans and the undrawn commitments
under the DIP Facility at such time. INDEMNIFICATION:    The Documentation shall
provide that the Borrower agrees to indemnify and hold the DIP Agent (solely in
its capacity as DIP Agent under the DIP Facility) and the DIP Lenders (solely in
their capacity as DIP Lenders under the DIP Facility) and their respective
shareholders, directors, agents, officers, subsidiaries and affiliates harmless
from and against any and all damages, losses, settlement payments, obligations,
liabilities, claims, actions or causes of action, and reasonable costs and
expenses incurred, suffered, sustained or required to be paid by an indemnified
party by reason of or resulting from the DIP Facility, this term sheet, the
transactions contemplated hereby or any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any of such
indemnified persons is a party thereto, except to the extent resulting from the
gross negligence or willful misconduct of the indemnified party

 

13



--------------------------------------------------------------------------------

   as finally determined by a final non-appealable order of a court of competent
jurisdiction. The indemnity includes indemnification for the DIP Agent
exercising discretionary rights granted under the DIP Facility. In all such
litigation, or the preparation therefor, the DIP Agent and the DIP Lenders shall
be entitled to select their own counsel and, in addition to the foregoing
indemnity, the Debtor agrees to pay promptly the reasonable fees and expenses of
such counsel. GOVERNING LAW:    The State of New York. EXPENSES:    Legal,
accounting, collateral examination, monitoring and appraisal fees, financial
advisory fees, and other out of pocket expenses of the DIP Agent and the DIP
Lenders in connection with the DIP Facility will be paid by the Borrower,
whether or not the transactions contemplated hereby are consummated.

ASSIGNMENT

   Each DIP Lender may assign all or a portion of its rights and obligations
under this term sheet, provided, however, that (i) such assignment shall be made
to a Bondholder or any of its affiliates, or (ii) to any assignee (other than a
Bondholder or any of its affiliates) if upon such assignment, such DIP Lender
(x) makes a contemporaneous assignment of its pro rata portion of the Bonds to
such assignee, or (y) obtains the consent of the Required DIP Lenders to such
assignment.

 

14



--------------------------------------------------------------------------------

Schedule I

Interest Rate

 

Interest Rate:    A rate per annum equal to 17.5%, due and payable in arrears
(a) in kind on the last day of each month prior to the Maturity Date and (b) in
cash on the Maturity Date.

Fees

 

Unused Fee:    A fee in an amount equal to 1.0% of the average daily undrawn
amount of the DIP Facility shall be fully earned and payable quarterly in
arrears and on the date of the termination of the commitments of the DIP Lenders
under the DIP Facility. Agency Fee:    An agency fee in an amount and subject to
the provisions of the fee letter to be entered into between the DIP Agent and
the Debtor, in form and substance satisfactory to each of the DIP Agent, the
Borrower and the Required DIP Lenders (the “Agent Fee Letter”), shall be payable
as set forth therein. Other Fees:    Other fees as set forth in the Fee Letter.



--------------------------------------------------------------------------------

Schedule II

Form of Budget

To be attached in form and substance reasonably satisfactory to the Required DIP
Lenders.



--------------------------------------------------------------------------------

Schedule III

 

ADEQUATE PROTECTION

PAYMENTS FOR BONDHOLDERS:

   Adequate protection for any diminution in value of the collateral of the
Bondholders and the Trustee under the Indenture and the other Financing
Documents (as defined in the Indenture) shall be as set forth in the Interim
Cash Collateral Order with conforming changes for the DIP Facility as are
reasonably required by the Required DIP Lenders.



--------------------------------------------------------------------------------

Schedule IV

 

MATERIAL ADVERSE EFFECT:    Any change, effect, occurrence or development that,
individually or in the aggregate, has or would reasonably be expected to have a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Debtor and its subsidiaries, taken
as a whole, (b) the ability of the Debtor to perform its obligations under the
credit documents or (c) the legality, validity, binding effect or enforceability
against the Debtor of any credit document to which it is a party; provided,
however, that the term “Material Adverse Effect” does not, and shall not be
deemed to, include, either alone or in combination, any changes, effects,
occurrences or developments: (i) resulting from general economic or business
conditions in the United States or any other country in which the Debtor and its
subsidiaries have operations, or the worldwide economy taken as a whole; (ii)
affecting the Debtor in the industry or the markets where the Debtor operates
(except to the extent such change, occurrence or development has a
disproportionate adverse effect on the Debtor and its subsidiaries relative to
other participants in such industry or markets, taken as a whole); (iii)
resulting from any changes (or proposed or prospective changes) in any law or in
GAAP or any foreign generally accepted accounting principles; (iv) in securities
markets, interest rates, regulatory or political conditions, including resulting
or arising from acts of terrorism or the commencement or escalation of any war,
whether declared or undeclared, or other hostilities; (v) resulting from any
delisting of the Debtor’s equity interests from NASDAQ; (vi) resulting from the
negotiation, announcement or performance by the Debtor of its obligations under
the Documentation, including, but not limited to the announcement of the
identity of the DIP Lenders or contemplated equity holders of the reorganized
Debtor under the Plan of Reorganization or any communication by the Debtor or
any of the DIP Lenders of any plans or intentions regarding the operation of the
Debtor’s business, prior to or following the Closing Date; (vii) resulting from
any act or omission of the Debtor required by the terms of the DIP Facility, or
otherwise taken with the prior consent of the Required DIP Lenders or the DIP
Agents; (viii) resulting from the filing of the Case; (ix) resulting from the
resignation or other termination of any employee of the Debtor or any of its
subsidiaries primarily as a result of any matter described in the foregoing
clause (vi); (x) only to the extent the Debtor commences legal proceedings to
confirm the termination of the BioMedica Agreements in accordance with the Plan
of Reorganization, resulting or arising from the disputes between the Debtor and
BioMedica relating to BioMedica’s obligations under the BioMedica Agreements;
(xi) resulting or arising from the termination or rejection of the E&Z
Agreement, provided that such termination or rejection, as the case may be,
occurs at the direction of the Required Consenting Bondholders (as defined in
the Plan Support Agreement); or (xii) arising from the Additional MAE
Carve-Outs.



--------------------------------------------------------------------------------

ADDITIONAL MAE CARVE-OUTS:   

1. Resignations of the following officers of the Debtor:

Daniel L. Peters -- Chief Executive Officer

 

Charles H. Abdalian, Jr. — Chief Financial Officer

 

Paul Granger – VP, General Counsel and Secretary (currently providing services
to the Debtor as consultants as of December 9, 2010)

 

Mike Ellen – VP and Controller (currently providing services to the Debtor as
consultants as of December 9, 2010)

 

Peter Monson – Director of Finance (currently providing services to the Debtor
as consultants as of December 9, 2010)

 

2. The Debtor notified various clinical centers that it had suspended the
enrollment of patients for Azedra trial.

 

3. Any disputes or claims that may be asserted by David S. Barlow alone or with
the following persons as a group:

 

Ann M. Barlow, the James W. Poitras Revocable Trust, the Patricia T. Poitras
Revocable Trust, Charles F. Doe, Phillip Magiera, Meythaler Investment Partners
LLC, Meythaler Investors LLC, Dana G. Doe, Edward W. Poitras, William F.
Leisman, III, Richard Simon, the Barlow Irrevocable Trust 2004, the Barlow
Family IRR TST 2005, Keith Krehbiel, Patricia Simon, Peter M. Barlow, Gladys L.
Barlow, the Doe Dynasty Trust, Kenneth A. Johnston, Anthony J. Khuri, Jack L.
Barlow, John C. Otsuki, Barry L. Weisman, the Kenneth A. Johnston Trust, Michele
J. Fishel, Peter Nordblom and James R. Warner.

 

4. Pending lawsuit filed by Lavi Industrial & Medical Agencies Ltd. against the
Debtor.



--------------------------------------------------------------------------------

Annex B

Exit Financing Credit Agreement

[See attached]



--------------------------------------------------------------------------------

CREDIT AGREEMENT

by and among

MOLECULAR INSIGHT PHARMACEUTICALS, INC.

as Borrower,

Certain Subsidiaries thereof, as Subsidiary Guarantors,

The Lenders

from Time to Time Party Hereto,

and

[                    ],

as Administrative Agent and Collateral Agent

Dated as of             , 2011

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I             DEFINITIONS

     1     

Section 1.01

     Defined Terms      1     

Section 1.02

     Other Interpretive Provisions      29     

Section 1.03

     Accounting Terms      30     

Section 1.04

     Rounding      30     

Section 1.05

     References to Agreements, Laws, etc      30     

Section 1.06

     Times of Day      30     

Section 1.07

     Timing of Payment of Performance      31     

Section 1.08

     Corporate Terminology      31   

ARTICLE II           AMOUNT AND TERMS OF CREDIT FACILITIES

     31     

Section 2.01

     Loans      31     

Section 2.02

     Reserved      31     

Section 2.03

     Notice of Borrowing      31     

Section 2.04

     Disbursement of Funds      31     

Section 2.05

     Payment of Loans; Evidence of Debt      32     

Section 2.06

     Reserved      33     

Section 2.07

     Pro Rata Borrowings      33     

Section 2.08

     Interest      33     

Section 2.09

     Reserved      34     

Section 2.10

     Illegality, etc      34     

Section 2.11

     Incremental Term Loan      35     

Section 2.12

     Change of Lending Office      36     

Section 2.13

     Notice of Certain Costs      36   

ARTICLE III         RESERVED

     37   

ARTICLE IV         FEES AND COMMITMENT TERMINATIONS

     37     

Section 4.01

     Fees      37     

Section 4.02

     Mandatory Termination of Commitments      37   

ARTICLE V         PAYMENTS

     37     

Section 5.01

     Voluntary Prepayments      37     

Section 5.02

     Mandatory Prepayments      37   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page     Section 5.03      Payment of Obligations; Method and
Place of Payment      39     

Section 5.04

     Net Payments      40     

Section 5.05

     Computations of Interest      42   

ARTICLE VI         CONDITIONS PRECEDENT TO INITIAL CREDIT EXTENSION

     42     

Section 6.01

     Delivery of Documents      42     

Section 6.02

     Collateral      43     

Section 6.03

     Legal Opinions      44     

Section 6.04

     Transactions      44     

Section 6.05

     Secretary’s Certificates      44     

Section 6.06

     Reserved      44     

Section 6.07

     Other Documents and Certificates      44     

Section 6.08

     Reserved      45     

Section 6.09

     Financial Information      45     

Section 6.10

     Insurance      45     

Section 6.11

     Payment of Outstanding Indebtedness      45     

Section 6.12

     Closing Date Material Adverse Effect      45     

Section 6.13

     Fees and Expenses      45     

Section 6.14

     Patriot Act Compliance and Reference Checks      46     

Section 6.15

     Material Contracts      46     

Section 6.16

     No Adverse Actions      46     

Section 6.17

     Bankruptcy Case Conditions      46   

ARTICLE VII         ADDITIONAL CONDITIONS PRECEDENT

     48     

Section 7.01

     Conditions Precedent to all Credit Extensions      48   

ARTICLE VIII         REPRESENTATIONS, WARRANTIES AND AGREEMENTS

     49     

Section 8.01

     Corporate Status      49     

Section 8.02

     Corporate Power and Authority      49     

Section 8.03

     No Violation      49     

Section 8.04

     Litigation, Labor Controversies, etc      50     

Section 8.05

     Use of Proceeds; Regulations U and X      50     

Section 8.06

     Approvals, Consents, etc      50   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page     Section 8.07      Investment Company Act      50     

Section 8.08

     Accuracy of Information      50     

Section 8.09

     Financial Condition; Financial Statements      50     

Section 8.10

     Tax Returns and Payments      51     

Section 8.11

     Compliance with ERISA      51     

Section 8.12

     Subsidiaries      52     

Section 8.13

     Intellectual Property; Licenses, etc      52     

Section 8.14

     Environmental Warranties      52     

Section 8.15

     Ownership of Properties      53     

Section 8.16

     Reserved      53     

Section 8.17

     Reserved      53     

Section 8.18

     Security Documents      53     

Section 8.19

     Compliance with Laws; Authorizations      53     

Section 8.20

     No Closing Date Material Adverse Effect      54     

Section 8.21

     Contractual or Other Restrictions      54     

Section 8.22

     Reserved      54     

Section 8.23

     Reserved      54     

Section 8.24

     Insurance      54     

Section 8.25

     Evidence of Other Indebtedness      54     

Section 8.26

     Deposit Accounts and Securities Accounts      54     

Section 8.27

     Absence of any Undisclosed Liabilities      54   

ARTICLE IX         AFFIRMATIVE COVENANTS

     55     

Section 9.01

     Financial Information, Reports, Notices and Information      55     

Section 9.02

     Books, Records and Inspections      59     

Section 9.03

     Maintenance of Insurance      60     

Section 9.04

     Payment of Material Obligations, Liabilities, Taxes and Other Claims     
60     

Section 9.05

     Maintenance of Existence; Compliance with Laws      60     

Section 9.06

     Environmental Compliance      61     

Section 9.07

     ERISA      61   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            

Page

 

Section 9.08

 

Maintenance of Properties

   62  

Section 9.09

 

Reversed

   62  

Section 9.10

 

Covenant to Guarantee Obligations and Give Security

   62  

Section 9.11

 

Additional Subsidiary Guarantees; Pledges of Additional Stock

   63  

Section 9.12

 

Use of Proceeds

   65  

Section 9.13

 

Further Assurances

   65  

Section 9.14

 

Reserved

   65  

Section 9.15

 

Security Interest in Accounts

   65  

Section 9.16

 

Real Estate Mortgages and Filings

   66  

Section 9.17

 

Landlord, Bailee and Consignee Waivers

   67  

Section 9.18

 

Material Contracts

   67  

Section 9.19

 

Annual Lender Meeting

   68  

Section 9.20

 

Subsidiary Requirements

   68

ARTICLE X             NEGATIVE COVENANTS

   68  

Section 10.01

 

Limitation on Incurrence of Additional Indebtedness

   68  

Section 10.02

 

Limitation on Liens

   68  

Section 10.03

 

Limitation on Fundamental Changes

   68  

Section 10.04

 

Limitation on Dispositions

   69  

Section 10.05

 

Limitation on Investments

   69  

Section 10.06

 

Limitation on Restricted Payments

   69  

Section 10.07

 

Modification of Certain Agreements

   69  

Section 10.08

 

Margin Stock

   70  

Section 10.09

 

Limitation on Affiliate Transactions

   70  

Section 10.10

 

Limitation on Burdensome Restrictions

   70  

Section 10.11

 

Hedging Agreements

   70  

Section 10.12

 

Change in the Nature of the Business

   71  

Section 10.13

 

Financial Covenants

   71  

Section 10.14

 

Accounting Changes

   71  

Section 10.15

 

Prepayment, etc. of Indebtedness

   71  

Section 10.16

 

Impairment of Security Interest

   71

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page     Section 10.17      Products      72     

Section 10.18

     Subsidiaries      72     

Section 10.19

     Issuance of Equity Interests      72   

ARTICLE XI          EVENTS OF DEFAULT

     72     

Section 11.01

     Listing of Events of Default      72     

Section 11.02

     Remedies Upon Event of Default      75   

ARTICLE XII         [THE AGENTS

     76     

Section 12.01

     Appointment      76     

Section 12.02

     Delegation of Duties      76     

Section 12.03

     Exculpatory Provisions      76     

Section 12.04

     Reliance by Agents      77     

Section 12.05

     Notice of Default      77     

Section 12.06

     Non-Reliance on Agents and Other Lenders      77     

Section 12.07

     Indemnification      78     

Section 12.08

     Agent in Its Individual Capacity      78     

Section 12.09

     Successor Agents      79     

Section 12.10

     Agents Generally      79     

Section 12.11

     Restrictions on Actions by Lenders; Sharing of Payments      79     

Section 12.12

     Agency for Perfection      80   

ARTICLE XIII        MISCELLANEOUS

     80     

Section 13.01

     Amendments and Waivers      80     

Section 13.02

     Notices and Other Communications; Facsimile Copies      82     

Section 13.03

     No Waiver; Cumulative Remedies      83     

Section 13.04

     Survival of Representations and Warranties      83     

Section 13.05

     Payment of Expenses and Taxes; Indemnification      83     

Section 13.06

     Successors and Assigns; Participations and Assignments      84     

Section 13.07

     Reserved      87     

Section 13.08

     Securitization      87     

Section 13.09

     Adjustments; Set-off      87     

Section 13.10

     Counterparts      88   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page     

Section 13.11

 

Severability

     88     

Section 13.12

 

Integration

     88     

Section 13.13

 

GOVERNING LAW

     88     

Section 13.14

 

Submission to Jurisdiction; Waivers

     88     

Section 13.15

 

Acknowledgments

     89     

Section 13.16

 

WAIVERS OF JURY TRIAL

     89     

Section 13.17

 

Confidentiality

     89     

Section 13.18

 

Press Releases, etc

     91     

Section 13.19

 

Releases of Guarantees and Liens

     91     

Section 13.20

 

USA Patriot Act

     91     

Section 13.21

 

No Fiduciary Duty

     92     

Section 13.22

 

Authorized Officers

     92   

 

vi



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)    Commitments Schedule 8.04    Litigation Schedule 8.12   
Subsidiaries Schedule 8.15    Real Property Schedule 8.18    Security Documents,
Perfection Matters Schedule 8.21    Contractual or Other Restrictions
Schedule 8.23    Collective Bargaining Agreements Schedule 8.24    Insurance
Schedule 8.25    Existing Indebtedness Schedule 8.26    Deposit Accounts and
Securities Accounts Schedule 10.02    Liens Schedule 10.05    Existing
Investments Schedule 10.10    Burdensome Restrictions Schedule 13.02   
Addresses for Notices

EXHIBITS

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit B-1    Form of Bailee
Waiver Exhibit C-1    Form of Consignee Waiver Exhibit L-1    Form of Landlord
Waiver Exhibit N-1    Form of Notice of Borrowing Exhibit P-1    Form of
Perfection Certificate Exhibit S-1    Third Party Subordination Terms
Exhibit S-2    Subsidiary Subordination Terms Exhibit T-1    Form of Term Loan
Note

 

vii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of                  , 2011, is among Molecular
Insight Pharmaceuticals, Inc., a Massachusetts corporation (the “Borrower”), its
Subsidiaries signatory hereto as subsidiary guarantors or hereafter designated
as Subsidiary Guarantors pursuant to Section 9.10, the lenders from time to time
party hereto (each a “Lender” and, collectively, the “Lenders”) and [        ],
a                     (“[        ]”), as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”) and [        ], as collateral agent for the Secured
Parties (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”, and together with the Administrative Agent,
collectively, the “Agents” and each an “Agent”).

RECITALS

WHEREAS, in connection with the foregoing, the Borrower has requested that the
Lenders extend credit to the Borrower in the form of a term loan in the
aggregate principal amount of $40,000,000.00 on the Closing Date (the “Term Loan
Facility”) (a) to pay all principal, interest and other obligations of the
Borrower under the DIP Facility (as defined below), (b) to pay the transaction
fees, costs and expenses incurred directly in connection with the Transactions
(as defined below) and (c) for working capital and general corporate purposes of
the Borrower.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used herein, the following terms shall have the
meanings specified in this Section 1.01 unless the context otherwise requires:

“Account” shall has the meaning set forth in the definition of Control
Agreement.

“Acquisition Consideration” means, for any acquisition, the purchase
consideration for such acquisition, whether paid in cash or by exchange of
Equity Interests or of properties or otherwise and whether payable at or prior
to the consummation of such acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business; provided, however, that “Acquisition
Consideration” shall not include royalties paid or payable by the Borrower or
any Subsidiary in respect of any Product under any in-bound licensing agreement,
except to the extent the exclusion of such royalties would reduce the
Acquisition Consideration below the Fair Market Value for such acquisition.



--------------------------------------------------------------------------------

“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement.

“Administrative Questionnaire” shall mean a questionnaire completed by each
Lender, in a form approved by the Collateral Agent and the Required Lenders, in
which such Lender, among other things, (a) designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Credit Parties and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with such Lender’s compliance procedures and
Applicable Laws, including federal and state securities laws and (b) designates
an address, facsimile number, electronic mail address and/or telephone number
for notices and communications with such Lender.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. The term
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Agent Fee Letter” shall mean the Fee Letter dated as of [                    ]
by and between the Borrower and the Agents, in form and substance satisfactory
to the Agents and the Required Lenders.

“Agents” shall have the meaning set forth in the preamble to this Agreement.

“Agreement” shall mean this Credit Agreement, as the same may be amended,
amended and restated, supplemented, or otherwise modified from time to time.

“Amended By-Laws” shall mean the amended by-laws of the Borrower consistent in
all respects with the Equity Term Sheet and as otherwise reasonably acceptable
to the Required Lenders.

“Amended Certificate of Incorporation” shall mean the amended certificate of
incorporation of the Borrower, consistent in all respects with the Equity Term
Sheet and as otherwise reasonably acceptable to the Required Lenders, duly filed
with the Secretary of State of the State of Delaware.

“Applicable Laws” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered, advised or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers, advises or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit A-1.

“Attributable Indebtedness” shall mean, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Authorized Officer” shall mean, with respect to any Credit Party, the chairman
of the board, the president, the chief financial officer, the chief operating
officer, the treasurer or any other senior officer (to the extent that such
senior officer is designated as such in writing to the Agents by such Credit
Party) of such Credit Party.

“Bankruptcy Case” shall mean the petition under Chapter 11 of the Bankruptcy
Code filed by the Borrower on the Filing Date in the Bankruptcy Court.

“Bankruptcy Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Bankruptcy Code” shall mean Title 11 of the United States Code.

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Massachusetts, together with any other court having proper
jurisdiction over the Bankruptcy Case.

“BioMedica” means BioMedica Life Sciences S.A.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Board of Directors” means, as to any Person, the board of directors or similar
governing body of such Person or any duly authorized committee thereof.

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to any of the
Agents.

 

3



--------------------------------------------------------------------------------

“Bondholders” means the holders of those senior secured floating rate bonds, due
November 2012 (the “Bonds”), issued from time to time by the Borrower pursuant
to the Indenture, dated as of November 16, 2007, between the Borrower and The
Bank of New York Trust Company, N.A. as trustee and collateral agent (the
“Indenture”).

“Borrower” shall have the meaning set forth in the preamble to this Agreement.

“Borrowing” shall mean and include (a) the incurrence of the Term Loan on the
Closing Date and (b) the incurrence of the Incremental Term Loan in accordance
with the terms hereof.

“Business” shall mean the research, development and, upon receipt of all
necessary governmental approvals and authorizations, distribution, marketing,
sale, license or other commercial exploitation of the Primary Products and any
other biopharmaceutical product candidates developed, acquired or licensed by
the Borrower and/or any of its Subsidiaries, in each case as determined by the
Borrower’s management and Board of Directors.

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in the City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations) and maintenance, refurbishment or upgrading of
equipment, machinery, fixed assets and real property improvements which under
GAAP would be regarded as a capital expenditure. For purposes of this
definition, the purchase price of equipment that is purchased simultaneously
with the trade in of existing equipment or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount by which
such purchase price exceeds the credit granted by the seller of such equipment
for the equipment being traded in at such time or the amount of such insurance
proceeds, as the case may be.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capitalized Leases of such Person or any of its Subsidiaries,
in each case taken at the amount thereof accounted for as liabilities on the
balance sheet (excluding the footnotes thereto) of such Person in accordance
with GAAP.

“Capitalized Leases” shall mean, as applied to any Person, all leases of
property that have been or should be, in accordance with GAAP, recorded as
capitalized leases on the balance sheet of such Person or any of its
Subsidiaries, on a consolidated basis; provided, that for all purposes hereunder
the amount of obligations under any Capitalized Lease shall be the amount
thereof accounted for as a liability on the balance sheet (excluding the
footnotes thereto) of such Person in accordance with GAAP.

“Cash Collateral Order” shall mean, collectively, those certain orders of the
Bankruptcy Court authorizing the Borrower to use cash collateral and granting
adequate protection as in effect from time to time, including the orders entered
on December 17, 2010, January 20, 2011 and March [    ], 2011, as amended,
modified or supplemented from time to time.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean:

(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition thereof;

(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;

(c) commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s;

(d) time deposits, certificates of deposit or bankers’ acceptances maturing
within one year from the date of acquisition thereof issued by any bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia or any U.S. branch of a foreign bank having at the date
of acquisition thereof combined net capital and surplus of not less than
$250.0 million;

(e) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (d) above

(f) demand deposits, including interest-bearing money market accounts, trust
funds, trust accounts, interest-bearing deposits of depositary institutions, so
long as the long-term senior, unsecured ratings by S&P and Moody’s of such
depositary institution are AA (or the equivalent) or higher; and

(g) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (e) above.

“Change of Control” shall mean an event or series of events by which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding (i) any employee benefit plan of
such person or its subsidiaries, (ii) any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
or (iii) any Designated Holder or “group” of Designated Holders) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of the Borrower on a fully-diluted basis (and
taking into account, without duplication, all such securities that such person
or group has the right to acquire pursuant to any option right).

“Change of Control Offer” shall have the meaning set forth in Section 5.02(b).

 

5



--------------------------------------------------------------------------------

“Change of Control Put” shall have the meaning set forth in Section 5.02(b).

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans or Incremental Term
Loans and, when used in reference to any Commitment, refers to a Term Loan
Commitment.

“Closing Date” shall mean [                    ].

“Closing Date Business Plan” shall mean the Borrower’s business plan attached
hereto as Exhibit [    ].

“Closing Date Material Adverse Effect” shall mean any change, effect, occurrence
or development that, individually or in the aggregate, has or would reasonably
be expected to have a material adverse effect on (a) the business, condition
(financial or otherwise), operations, performance or properties of the Borrower
and its Subsidiaries, taken as a whole, (b) the ability of the Borrower or any
Subsidiary Guarantor to perform its obligations under the Credit Documents or
(c) the legality, validity, binding effect or enforceability against the
Borrower or any Subsidiary Guarantor of any Credit Document to which it is a
party; provided, however, that the term “Closing Date Material Adverse Effect”
does not, and shall not be deemed to, include, either alone or in combination,
any changes, effects, occurrences or developments: (i) resulting from general
economic or business conditions in the United States or any other country in
which the Borrower and its Subsidiaries have operations, or the worldwide
economy taken as a whole; (ii) affecting the Borrower in the industry or the
markets where the Borrower operates (except to the extent such change,
occurrence or development has a disproportionate adverse effect on the Borrower
and its Subsidiaries relative to other participants in such industry or markets,
taken as a whole); (iii) resulting from any changes (or proposed or prospective
changes) in any law or in GAAP or any foreign generally accepted accounting
principles; (iv) in securities markets, interest rates, regulatory or political
conditions, including resulting or arising from acts of terrorism or the
commencement or escalation of any war, whether declared or undeclared, or other
hostilities; (v) resulting from any delisting of the Borrower’s Equity Interests
from NASDAQ; (vi) resulting from the negotiation, announcement or performance of
this Agreement, or the transactions contemplated hereby, including by reason of
the identity of any of the Lenders or any communication by the Borrower or any
of the Lenders of any plans or intentions regarding the operation of the
Borrower’s business, prior to or following the Closing Date; (vii) resulting
from any act or omission of the Borrower required by the terms of this
Agreement, or otherwise taken with the prior consent of the Required Lenders,
the Administrative Agent or the Collateral Agent (as applicable);
(viii) resulting from the filing of the Bankruptcy Case; (ix) resulting from the
resignation or other termination of any employee of the Borrower or any of its
Subsidiaries primarily as a result of any matter described in the foregoing
clause (vi), (x) only to the extent the Borrower has satisfied the conditions
set forth in Section 6.17(f), resulting or arising from the disputes between the
Borrower and BioMedica relating to BioMedica’s obligations under (A) that
certain Territory License Agreement between the Borrower and BioMedica dated as
of September 1, 2009, as the same may be amended from time to time, and (B) that
certain Supply Agreement between BioMedica and the Borrower dated as of
October 19, 2009, as the same may be amended from time to time; (xi) resulting
or arising from the rejection of that certain Facility Setup and Contract
Manufacturing Agreement between the Borrower and Eckert & Ziegler Nuclitec GmbH
dated as of October 20, 2009, as the same may be amended from time to time,
provided that such termination occurs at the direction of the Required
Consenting Bondholders; or (xii) arising from the events listed on Schedule
1.01(b).

 

6



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean any assets of any Credit Party or other collateral upon
which Collateral Agent has been granted a Lien in connection with this
Agreement.

“Collateral Agent” shall have the meaning set forth in the preamble to this
Agreement.

“Collections” shall mean all cash, checks, credit card slips or receipts, notes,
instruments, and other items of payment (including insurance proceeds, proceeds
of cash sales, rental proceeds, and tax refunds) of the Borrower or its
Subsidiaries.

“Commitment” shall mean, with respect to each Lender, such Lender’s Term Loan
Commitment.

“Confidential Information” shall have the meaning set forth in Section 13.17.

“Confirmation Order” shall have the meaning set forth in Section 6.16(c).

“Contingent Liability” shall mean, for any Person, any agreement, undertaking or
arrangement by which such Person guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
Indebtedness of any other Person (other than by endorsements of instruments in
the course of collection), or guarantees the payment of dividends or other
distributions upon the Equity Interests of any other Person. The amount of any
Person’s obligation under any Contingent Liability shall (subject to any
limitation set forth therein) be deemed to be the outstanding principal amount
of the debt, obligation or other liability guaranteed thereby.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound other than the Obligations.

“Control Agreement” means a tri party deposit, securities or commodity account
control agreement by and among the Borrower or the applicable Subsidiary, the
Collateral Agent and a bank, securities intermediary or commodities
intermediary. A Control Agreement shall provide (a) “control” to the Collateral
Agent of such deposit account, securities account or commodities account (each
an “Account”) within the meaning of Articles 8 and 9 of the UCC, (b) that absent
receipt of a written notice (a “Control Notice”) from the Collateral Agent to
the bank, securities intermediary or commodities intermediary, the Borrower or
the applicable Subsidiary shall be entitled to give all withdrawal, payment,
transfer, fund disposition or other instructions concerning the Account,
(c) upon receipt of a Control Notice from the Collateral Agent, the bank,
securities intermediary or commodities intermediary will comply with
instructions of the

 

7



--------------------------------------------------------------------------------

Collateral Agent directing the disposition of funds with respect to such account
without further consent by the Borrower or the applicable Subsidiary and (d) for
other terms mutually acceptable to the Borrower, the Collateral Agent and the
Required Lenders and which are otherwise consistent with the foregoing clauses
(a)-(c).

“Control Notice” shall have the meaning set forth in the definition of Control
Agreement.

“Copyright Security Agreement” shall mean the Copyright Security Agreement
entered into by the Credit Parties in favor of the Collateral Agent on behalf of
the Lenders in customary form appropriate for filing with the United States
Copyright Office.

“Credit Documents” shall mean this Agreement, the Control Agreements, the Agent
Fee Letter, the Fee Letter, the Subsidiary Guarantees, the Intercompany
Subordination Agreement, the Security Documents, any Notes issued by the
Borrower hereunder, any subordination agreements in favor of any Agent with
respect to any of the Obligations, and any other agreement entered into now, or
in the future, by any Credit Party, on the one hand, and any Agent or Lender, on
the other hand, in connection with this Agreement.

“Credit Extension” shall mean and include the making of a Loan.

“Credit Party” shall mean the Borrower, each of the Subsidiary Guarantors and
each other Person that becomes a Credit Party hereafter pursuant to the
execution of joinder documents.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Designated Holder” shall mean (i) any Person who, as of the Closing Date, is
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person shall be deemed to have “beneficial
ownership” of all securities that such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)) of 5% or more of the equity securities of the
Borrower on a fully-diluted basis (and taking into account, without duplication,
all such securities that such person has the right to acquire pursuant to any
option right) and (ii) any Affiliate of any Person referenced in the foregoing
clause.

“DIP Facility” shall mean the senior secured super priority debtor in possession
financing in an aggregate principal amount of up to $10,000,000 to the extent
provided to the Borrower during the pendency of the Bankruptcy Case.

“Disclosure Statement” shall mean a disclosure statement describing the Plan of
Reorganization and that is consistent with the requirements of the Plan Support
Agreement.

“Disposition” or “Dispose” means the direct or indirect sale, transfer, license,
lease or other disposition (including any sale and leaseback transaction and any
expropriation or other compulsory disposition) of any property (including
tangible and intangible) by any Person (or the granting of any option or other
right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

8



--------------------------------------------------------------------------------

“Dividend” with respect to any Person means any dividend on or return of equity
capital by such Person to the holders of its Equity Interests or any other
distribution, payment or delivery of property or cash by such Person to the
holders of its Equity Interests as such, or any redemption, retirement, purchase
or other acquisition, directly or indirectly, by such person for consideration
of any of its Equity Interests outstanding (or any options or warrants issued by
such Person with respect to its Equity Interests), or the setting aside of any
funds for any of the foregoing purposes, or the purchase or other acquisition
for consideration by any Subsidiary of such person of any of the Equity
Interests of such Person outstanding (or any options or warrants issued by such
person with respect to its Equity Interests).

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the Applicable Laws of the United States, any state, territory,
protectorate or commonwealth thereof, or the District of Columbia.

“Environmental Claim” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Credit Parties (a) in the ordinary course of such Person’s business or
(b) as required in connection with a financing transaction or an acquisition or
disposition of real estate) or proceedings relating in any way to any
Environmental Law or any permit issued, or any approval given, under any such
Environmental Law (“Claims”), including (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the release or threatened release of Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

“Environmental Law” shall mean any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment or human health or safety (to the extent relating to exposure to
Hazardous Materials).

“Equity Documents” shall mean, collectively, the Warrants, the Warrant Purchase
Agreement, the Stockholders’ Agreement, the Investor Rights Agreement, the
Amended Certificate of Incorporation, the Amended By-Laws and any other document
or certificate entered and/or delivered in connection with the Warrants, in each
case, on terms and conditions consistent in all respects with the Equity Term
Sheet or as otherwise acceptable to the Required Lenders.

 

9



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, options or other rights for the purchase or acquisition from such
Person of such shares (or such other interests), and all of the other ownership
or profit interests in such Person (including partnership, membership or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

“Equity Term Sheet” shall mean Annex C of the plan term sheet attached as an
exhibit to the Plan Support Agreement, describing proposed principal terms and
conditions related to the capital structure and corporate governance of the
Borrower.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA as in effect at the date of this Agreement and
any subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that, together with any Credit Party or a Subsidiary thereof, is, or within the
last six (6) years was, treated as a “single employer” within the meaning of
Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA with respect to a Plan, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“Event of Default” shall have the meaning set forth in Section 11.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto, and the rules and regulations of the SEC
promulgated thereunder.

“Excluded Account” means any deposit account specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of employees of the Borrower or any Subsidiary.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any Obligation of the
Borrower hereunder, (a) income, franchise or similar Taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Non-U.S.
Lender, any withholding tax that is imposed on amounts payable to such Non-U.S.
Lender at the time such Non-U.S. Lender becomes a party to this Agreement (or
designates a new lending office, unless such designation was at the request of
the Borrower), except to the extent that such Non-U.S. Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 5.04(a) and (d) Taxes imposed by reason
of the failure of such Agent or such Lender to comply with its obligations under
Section 5.04(b) and Section 5.04(c), or to the extent that such documentation
fails to establish a complete exemption from applicable withholding Taxes, other
than, in either case, due to a change in Applicable Laws after the Closing
Date.1

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair Market Value
shall be determined by the Board of Directors of the Borrower acting in good
faith and shall be evidenced by a Board Resolution of the Board of Directors of
the Borrower delivered to the Collateral Agent.

“Federal Funds Rate” shall mean, for any day, a fluctuating interest rate per
annum equal to: (a) the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next succeeding Business Day) by the Federal Reserve Bank of New York;
or (b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letter” shall mean the Fee Letter dated as of February 28, 2011 by and
between the Borrower and the initial Lenders party thereto, in form and
substance reasonably satisfactory to each of the Lenders party thereto.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.01, the Agent Fee Letter or the Fee Letter.

“Filing Date” shall mean December 9, 2010.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

 

1

All tax provisions subject to review by Bingham tax specialist.

 

11



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean each Subsidiary of a Credit Party that is not a
Domestic Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, that if the Borrower
notifies the Collateral Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Collateral Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the Agents, the Lenders and the Credit
Parties shall negotiate in good faith to effect such amendment and such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

“Governmental Authority” shall mean the government of the United States, any
foreign country or any multinational authority, or any state, commonwealth,
protectorate or political subdivision thereof, and any entity, body or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including the PBGC and other
quasi-governmental entities established to perform such functions.

“Guarantee” shall mean, as to any Person, (a) any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness, leases or other obligation (“primary obligations”)
payable or performable by another Person (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) any such primary obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of any such primary obligation of the payment or performance of such
primary obligation, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the primary obligor so as to enable the primary obligor to pay any such
primary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of any such primary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any primary obligation of any other Person, whether or not such
primary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount set forth in the written agreement evidencing such Guarantee
or, in the absence of a written agreement, the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon

 

12



--------------------------------------------------------------------------------

gas; (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances”, “hazardous waste”, “hazardous materials”,
“extremely hazardous waste”, “restricted hazardous waste”, “toxic substances”,
“toxic pollutants”, “contaminants”, or “pollutants”, or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, material or
substance, which is prohibited, limited or regulated by any Environmental Law.

“Hedging Agreement” shall mean (a) any and all agreements or documents not
entered into for speculative purposes that provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security, or currency valuations or commodity prices, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Incremental Term Loan” shall have the meaning set forth in Section 2.11.

“Indebtedness” shall mean, as to any Person, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any interest, currency or other swap
transaction;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any

 

13



--------------------------------------------------------------------------------

warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venture partner, unless such Indebtedness is
expressly made non-recourse to such Person. The amount of any net obligation
under any interest, currency or other swap or hedge transaction on any date
shall be deemed to be the Swap Termination Value thereof as of such date.

Notwithstanding the foregoing, it is understood and agreed that Indebtedness
shall not include obligations under agreements providing for the adjustment of
the purchase price, working capital or similar adjustments in connection with
any Investment or Disposition permitted under this Agreement to the extent that
such obligations are contingent.

“Indenture” shall have the meaning set forth in the definition of Bondholders.

“Intercompany Subordination Agreement” shall mean an Intercompany Subordination
Agreement executed and delivered by each Credit Party, each of its Subsidiaries
and the Collateral Agent, in form and substance satisfactory to Collateral Agent
and the Required Lenders.

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investor Rights Agreement” shall mean the Investor Rights Agreement, dated as
of the date hereof, by and among the Borrower and certain holders of Equity
Interests of the Borrower, on terms and conditions consistent in all respects
with the Equity Term Sheet or as otherwise acceptable to the Required Lenders.

“IP Filings” shall mean Collateral consisting solely of intellectual property
assets for which a security interest can be perfected by filing with the U.S.
Patent and Trademark Office or Copyright Office.

“IP Security Agreements” shall mean the Copyright Security Agreement, the
Trademark Security Agreement and the Patent Security Agreement.

“Lender” shall have the meaning set forth in the preamble to this Agreement.

 

14



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment for collateral purposes, lien (statutory or other) or similar
encumbrance, and any easement, right-of-way, license, restriction (including
zoning restrictions), defect, exception or irregularity in title or similar
charge or encumbrance (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof); provided, that in no event shall an operating lease entered into in
the ordinary course of business or any precautionary UCC filings made pursuant
thereto by an applicable lessor or lessee, be deemed to be a Lien.

“Loan” shall mean, individually, any Term Loan or Incremental Term Loan made by
any Lender hereunder, and collectively, the Term Loans and Incremental Term
Loans made by the Lenders hereunder.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrower and its Subsidiaries, taken as a whole,
(b) the ability of the Borrower or any Subsidiary Guarantor to perform its
obligations under the Credit Documents, (c) the rights and remedies of the
Agents and the Lenders under the Credit Documents or (d) the legality, validity,
binding effect or enforceability against the Borrower or any Subsidiary
Guarantor of any Credit Document to which it is a party.

“Material Contracts” shall mean, with respect to any Person, each contract to
which such Person is a party (other than the Credit Documents) for which
(a) aggregate payments exceed $1,000,000 per year or $5,000,000 in the
aggregate, (b) breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect, or (c) has aggregate
payments in excess of $1,000,000 in the aggregate and relates to a Primary
Product.

“Material Event” shall mean an event that by its scope or need for regulatory
approval cannot reasonably be corrected in 6 months.

“Maturity Date” shall mean the date which is the fifth anniversary of the
Closing Date.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage, deeds of trust, deeds to secure Indebtedness
or other similar documents granting Liens on the Premises, as well as the other
Collateral secured by and described in such mortgages, deeds of trust, deeds to
secure Indebtedness or other similar documents, as each may be amended or
supplemented from time to time in accordance with its terms.

“Mortgaged Property” shall mean each parcel of Real Property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 9.16.

 

15



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean any multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, as to which any Credit Party, Subsidiary of a
Credit Party or any ERISA Affiliate thereof incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Net Cash Proceeds” shall mean with respect to any Disposition by the Borrower
or any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents actually received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received, but excluding any cash or Cash Equivalents used to satisfy termination
payments under a Capitalized Lease) over (ii) the sum of (A) all fees and
out-of-pocket expenses (including underwriting discounts, commissions, brokerage
fees and collection expenses) incurred by the Borrower or such Subsidiary in
connection with such transaction, (B) taxes reasonably estimated to be actually
payable within two years of the date of the relevant transaction as a result of
any gain recognized in connection therewith or otherwise in respect of such
transaction, (C) in the case of a Disposition, payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Bonds) that is secured by a Lien on the assets in
question and that is required to be repaid under the terms thereof as a result
of such Disposition, (D) reasonable amounts to be provided as a reserve, in
accordance with GAAP, against any liabilities associated with such transaction,
and (E) any amounts required to be deposited into escrow in connection with the
closing of such Disposition (until any such amounts are released therefrom to
Borrower or any of its Subsidiaries).

“New Lender” shall have the meaning set forth in Section 2.11.

“Non-Excluded Taxes” shall have the meaning set forth in Section 5.04(a).

“Non-Primary Product” means a Product that is not a Primary Product.

“Non-U.S. Lender” shall have the meaning set forth in Section 5.04(b).

“Note” shall mean, as the context may require, a Term Loan Note.

“Notice of Borrowing” shall have the meaning set forth in Section 2.03(a).

“Obligations” shall mean (a) with respect to the Borrower, all obligations
(monetary or otherwise, whether absolute or contingent, matured or unmatured) of
the Borrower arising under or in connection with any Credit Document, including
all fees payable under any Credit Document and the principal of and interest
(including interest accruing during the pendency of any proceeding of the type
described in Section 11.01(h), whether or not allowed in such proceeding) on the
Loans, or (b) with respect to each Credit Party other than the Borrower, all
obligations (monetary or otherwise, whether absolute or contingent, matured or
unmatured) of such Credit Party arising under or in connection with any Credit
Document.

“Officers’ Certificate” means a certificate signed by two Authorized Officers of
the Borrower, at least one of whom shall be a Financial Officer of the Borrower,
and delivered to the Agents.

 

16



--------------------------------------------------------------------------------

“Opinion of Counsel” means a written opinion of internal or external counsel to
the Borrower who shall be reasonably acceptable to the Agents and the Required
Lenders.

“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating agreement; and (c) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (but excluding any
Tax, charge or levy that constitutes an Excluded Tax) arising from any payment
made hereunder or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement.

“Participant” shall have the meaning set forth in Section 13.06(c)(i).

“Patent Security Agreement” shall mean the Patent Security Agreement entered
into by the Credit Parties in favor of the Collateral Agent on behalf of the
Lenders in customary form appropriate for filing with the United States Patent
and Trademark Office.

“Patriot Act” shall have the meaning set forth in Section 13.20.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall mean, individually and collectively, the
certificates, substantially in the form of Exhibit P-1 or otherwise in form and
substance satisfactory to the Collateral Agent and the Required Lenders,
delivered by the Credit Parties to the Collateral Agent.

“Permitted Dispositions” means, without duplication, each of the following:

(1) Dispositions of obsolete, worn out or surplus property or inventory, whether
now owned or hereafter acquired, in the ordinary course of business;

(2) Dispositions of inventory in the ordinary course of business;

(3) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the Acquisition Consideration of
similar replacement property or (ii) the proceeds of such Disposition are
promptly applied to the Acquisition Consideration of such replacement property;

 

17



--------------------------------------------------------------------------------

(4) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that (i) if the transferor of such property is
a Subsidiary Guarantor, the transferee thereof must either be the Borrower or a
Subsidiary Guarantor and (ii) the Lien of the Collateral Agent granted over such
property shall remain in effect;

(5) Dispositions constituting the making of Permitted Investments;

(6) Dispositions permitted by Section 10.03;

(7) Dispositions to the extent constituting a Restricted Payment permitted by
Section 10.06 or a Lien permitted by Section 10.02;

(8) leases, subleases, licenses or sublicenses of property (other than
Intellectual Property) in the ordinary course of business and which do not
materially interfere with the value of such property or with the Borrower’s
ability or the ability of any of its Subsidiaries to operate its business;

(9) transfers of property subject to any condemnation or eminent domain (or deed
in lieu thereof) upon receipt of the casualty proceeds of such event;

(10) Dispositions in the ordinary course of business consisting of the
abandonment of Intellectual Property which, in the reasonable good faith
determination of the Borrower, is not material to the conduct of the business of
the Borrower and its Subsidiaries, taken as a whole;

(11) Dispositions consisting of out-bound licensing arrangements solely with
respect to a Non-Primary Product, and Dispositions consisting of out-bound
licensing arrangements in which a Primary Product is licensed for sale only
outside of the United States;

(12) Dispositions of overdue accounts receivable arising in the ordinary course
of business, but only in connection with the collection or compromise thereof
and consistent with the Borrower’s past practices;

(13) Dispositions of Permitted Investments of the type described under clause
(11) of the definition thereof;

(14) Dispositions of Investments in Cash Equivalents for cash or Cash
Equivalents in the ordinary course of business;

(15) Dispositions consisting of a sale of a Non-Primary Product; and

(16) other Dispositions (other than a Disposition of a Primary Product) in
aggregate amount not in excess of $1,000,000 in any consecutive 12 month period,
provided, to the extent required by Section 5.02(a)(i), that such Disposition
proceeds shall be used to repay the Obligations.

“Permitted Indebtedness” means, without duplication, each of the following:

(1) Indebtedness represented by (x) the Obligations and (y) the related
Subsidiary Guarantees;

 

18



--------------------------------------------------------------------------------

(2) Indebtedness outstanding on the Closing Date and listed on Schedule 8.25 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) any such refinancing or renewed Indebtedness is in an aggregate principal
amount not greater than the aggregate principal amount of the Indebtedness being
refinanced or renewed, plus, any accrued and unpaid interest thereon, the amount
of any premiums required to be paid thereon and reasonable fees and expenses
associated therewith and (ii) the terms relating to principal amount,
amortization, maturity (no sooner than the original maturity), collateral (no
different in scope or seniority than the original collateral) (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Borrower and its Subsidiaries and the
Lenders than the terms of any agreement or instrument governing the Indebtedness
being refinanced, refunded, renewed or extended and the interest rate applicable
to any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(3) Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
wholly-owned Subsidiary of the Borrower, which Indebtedness shall (i) constitute
“Pledged Debt” under the Security Pledge Agreement, (ii) be subordinated in
right of payment to the indefeasible payment in full of Indebtedness under the
Subsidiary Guarantees on terms no less favorable to the Secured Parties than the
terms set forth in Exhibit S-2, and (iii) be otherwise permitted under the
provisions of Section 10.05;

(4) Guarantees of the Borrower or any of its Subsidiaries in respect of
Indebtedness otherwise permitted hereunder;

(5) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in clause (9) of the definition of Permitted Liens;
provided, however, that the aggregate principal amount of all such Indebtedness
at any one time outstanding shall not exceed $2,000,000 in any year or
$5,000,000 in the aggregate;

(6) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the Closing Date in accordance with the terms of Section 10.05, which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Borrower); provided, however, that the
aggregate principal amount of all such Indebtedness for all such Persons at any
one time outstanding shall not exceed $1,000,000;

(7) unsecured Third Party Subordinated Indebtedness;

(8) Indebtedness arising in respect of letters of credit, bank guaranties and
similar instruments issued for the benefit of any Person providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business; and

 

19



--------------------------------------------------------------------------------

(9) other Indebtedness of the Borrower and its Subsidiaries in an aggregate
principal amount at any time outstanding not to exceed $2,000,000.

“Permitted Investments” means:

(1) Investments existing on the Closing Date (other than those referred to in
clause (4) of this definition) and set forth on Schedule 10.05;

(2) Investments held by the Borrower or any of its Subsidiaries in the form of
cash or Cash Equivalents;

(3) loans and advances to directors, officers and employees of the Borrower or
any of its Subsidiaries in an aggregate amount not to exceed $250,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(4) Investments by the Borrower in its Subsidiaries not to exceed such
Investments outstanding on the Closing Date unless, prior to any additional
Investment, such Subsidiary (including any Subsidiary in existence on the
Closing Date that is not yet a Subsidiary Guarantor but will be the beneficiary
of an additional Investment) has complied with the requirements of Section 9.11
and has become a Subsidiary Guarantor;

(5) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(6) Guarantees permitted by Section 10.01;

(7) acquisition of any Person, the Acquisition Consideration for which,
considered with the Acquisition Consideration for all acquisitions of assets
permitted under Section 10.17, is not in excess of (i) $5,000,000 in any single
transaction or series of related transactions, (ii) $10,000,000 in any fiscal
year or (iii) in the aggregate from the Closing Date, (x) $15,000,000 plus
(y) the lesser of (i) the aggregate amount of Net Cash Proceeds from the sale or
issuance of Equity Interests in the Borrower and (ii) $15,000,000; provided such
Person complies with Section 9.11;

(8) Investments consisting of (i) any deferred portion of the sales price or
(ii) non-cash consideration, in each case, received by the Borrower or any of
its Subsidiaries in connection with any Permitted Disposition;

(9) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit or (ii) customary trade arrangements
with customers payable in the ordinary course of business;

 

20



--------------------------------------------------------------------------------

(10) advances of payroll payments in the ordinary course of business in an
aggregate amount not to exceed $250,000 at any time outstanding; and

(11) Investments in Joint Ventures consistent with the Borrower’s past practices
and in accordance with its business plans in an aggregate amount not to exceed
$1,000,000 at any time outstanding.

“Permitted Liens” means the following types of Liens:

(1) Liens granted pursuant to any Credit Document;

(2) Liens existing on the Closing Date and listed on Schedule 10.02 and any Lien
granted as a replacement or substitute therefor, provided that any such
replacement or substitute Lien (i) does not encumber any property other than the
property subject thereto on the Closing Date, (ii) except as permitted by clause
(2) of the definition of Permitted Indebtedness, does not secure an aggregate
amount of Indebtedness, if any, greater than that secured on the Closing Date,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by clause (2) of the definition of Permitted Indebtedness;

(3) Liens for taxes not yet due and payable or which are being contested in good
faith and by appropriate proceedings diligently conducted for which adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP, which proceedings (or orders entered in
connection with such proceedings) have the effect of preventing the forfeiture
or sale of the property subject to any such Lien;

(4) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
similar Liens arising in the ordinary course of business which are not overdue
for a period of more than 30 days or which are being contested in good faith and
by appropriate proceedings diligently conducted for which adequate reserves with
respect thereto are maintained on the books of the applicable Person, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien;

(5) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(6) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(7) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, municipal site plan and development agreements,
encroachments, protrusions and other similar charges or encumbrances, and minor
title deficiencies affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value or marketability of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

 

21



--------------------------------------------------------------------------------

(8) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 11.01(f);

(9) Liens securing Permitted Indebtedness of a type described in clause (5) of
the definition thereof; provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or Fair Market Value,
whichever is lower, of the property being acquired on the date of acquisition;

(10) Liens on property of a Person existing at the time such property or such
Person is acquired or is merged with or into or consolidated with any Subsidiary
of the Borrower or becomes a Subsidiary of the Borrower; provided that such
Liens were not created in contemplation of such acquisition, merger,
consolidation or Investment and do not extend to any assets other than those of
the Person merged into or consolidated with such Subsidiary or acquired by such
Subsidiary;

(11) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business in accordance with its
past practices;

(12) Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;

(13) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods by the Borrower or any of its Subsidiaries in the ordinary course of
business;

(14) Liens (i)(x) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired in an Investment permitted pursuant to
Section 10.05 to be applied against the Acquisition Consideration for such
Investment and (y) consisting of an agreement to dispose of any property in a
Disposition permitted under Section 10.04 and (ii) consisting of earnest money
deposits of cash or Cash Equivalents made by the Borrower or any of its
Subsidiaries in connection with any letter of intent or purchase agreement in
respect of an Investment permitted pursuant to Section 10.05; provided that the
aggregate amount of assets of the Borrower or any of its Subsidiaries subject to
such Liens at any time outstanding does not exceed $1,000,000;

(15) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Subsidiaries to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and its Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its
Subsidiaries in the ordinary course of business;

(16) Liens securing Permitted Indebtedness of the type described in clause
(9) of the definition thereof; provided that such Liens rank pari passu with or
are subordinate to the Liens securing the Obligations; and

 

22



--------------------------------------------------------------------------------

(17) Liens on cash collateral, in an aggregate principal amount not to exceed
$750,000 at any time, for letters of credit issued by financial institutions
supporting obligations of the Borrower and its Subsidiaries not constituting
Indebtedness.

“Person” shall mean an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

“Plan” shall mean any Multiemployer Plan or single-employer plan, as defined in
Section 4001(a)(15) of ERISA, and subject to Title IV of ERISA, Section 412 of
the Code or Sections 302 or 303 of ERISA, that is or was within any of the
preceding six plan years sponsored, maintained or contributed to (or to which
there is or was an obligation to contribute or to make payments) by any Credit
Party, Subsidiary of a Credit Party or an ERISA Affiliate thereof, and in
respect of which any Credit Party, Subsidiary of a Credit Party or an ERISA
Affiliate thereof incurs or otherwise has any obligation or liability,
contingent or otherwise.

“Plan Documentation” shall mean the Plan of Reorganization and all documentation
filed or delivered in connection therewith and including without limitation any
amendments and any supplements thereto, any subsequent plans of reorganization,
[the Plan Documents (as defined in the Plan or Reorganization)], and the
Confirmation Order.

“Plan of Reorganization” shall mean, as the same may be amended, modified or
otherwise supplemented in compliance with this Agreement, the plan of
reorganization under chapter 11 of the Bankruptcy Code of the Borrower dated
March [    ], 2011 filed in its Bankruptcy Case on [            ], 2011.

“Plan Support Agreement” shall mean that certain Plan Support Agreement, dated
as of February 28, 2011, among the Borrower and the Bondholders representing
more than 66 2/3% in aggregate principal amount of the outstanding Bonds and
collectively constituting more than 50% in number of all holders of the Bonds on
the date thereof.

“Pledged Stock” shall have the meaning given to such term in the Security Pledge
Agreement.

“Premises” has the meaning set forth in Section 9.16.

“Primary Product” means those patents, trade secrets and other tangible and
intangible property that relate the product candidate known as Trofex.

“Product” means the Primary Products and each other product candidate for which
the Company owns, acquires or licenses the patents or other intellectual
property rights related thereto.

“Product MAE” shall mean, with respect to any Product,

(a) the Borrower has abandoned the development of the Product for more than 5
consecutive days or has otherwise suspended development activity and/or clinical
trials for such Product for more than 60 days within any 24 consecutive months,

 

23



--------------------------------------------------------------------------------

(b) the applicable Governmental Authority responsible for approving the Product
for commercial use in the United States has denied final approval,

(c) the applicable Governmental Authority only approves the Product for uses
materially different from the requested approvals described in the Closing Date
Business Plan and the targeted sale potential, in dollars, of such uses
represent less than 65% of the targeted sale potential, in dollars, of such
requested approvals in the reasonable judgment of [            ]2, or, after
approval of the Product, any applicable Governmental Authority requires any
re-labeling or the addition of a “black box” to the label for the Product that
limits the use of the Product for indications for which the Product was
originally approved,

(d) a written order from the United States Food and Drug Administration or the
United States Drug Enforcement Agency that results in the Product being
suspended or withdrawn from being sold commercially for more than 6 months;
provided if a Material Event has occurred then such 6 month period shall not
apply and the Product MAE shall be immediate,

(e) a written order from the United States Food and Drug Administration that
results in suspension of the manufacture of the Product for more than 6 months;
provided if a Material Event has occurred then such 6 month period shall not
apply and the Product MAE shall be immediate,

(f) after approval of the Product and commencement of commercial sales thereof,
a written order from the United States Food and Drug Administration or peer
reviewed medical or scientific publication that results in the reduction in
sales by more than 35% of such Product as set forth in the Closing Date Business
Plan for the period of 3 months after such order or publication,

(g) the Borrower publicly announces that it will cease to make the Product
available for commercial sale (unless the Product has been sold, licensed or
otherwise partnered with another pharmaceutical company that will continue to
make the Product for commercial sale),

(h) one or more of the applicable license agreements governing intellectual
property necessary for the Borrower’s production or sale of such Product has
been terminated or is otherwise no longer in effect, such that the Borrower is
precluded from making or distributing the Product,

(i) such Product is found to infringe on the intellectual property rights of
others as determined by order of a court of competent jurisdiction or binding
arbitration and such order has not been vacated within 30 days thereafter,

(j) changes in Applicable Laws (including regulations affecting the
administration of public or private health insurance) which specifically targets
and adversely affects the prospects of the Product, or

 

 

2

Third-party consulting firm to be determined.

 

24



--------------------------------------------------------------------------------

(k) changes in Law that limit in a material adverse manner the Company’s rights
in the Product,

and, in the case of any events described in clauses (c), (f), (i), (j) or (k),
individually or in the aggregate, has a material and adverse impact on the
economic viability of the Product as determined by [                    ], using
standard life science product valuation methods. The Collateral Agent shall,
upon receipt of notice that one of the foregoing events has occurred, request
the valuation by [                    ] or such other firm as selected pursuant
to the immediately succeeding paragraph, and shall request that the valuation be
completed within 45 days. If [                    ] is not available or declines
to perform such valuation within such period, the Required Lenders shall present
three firms to the Borrower for approval. If the Borrower does not approve one
of such firms within 5 Business Days, the Required Lenders may select one of the
presented firms to perform the valuation and notify the Collateral Agent
thereof. If the Borrower fails to provide information reasonably requested by
[                    ] or another third party valuation firm selected in the
manner set forth above within 5 Business Days of the request for such
information, then the events leading to such request for information will be
deemed to constitute a Product MAE with respect to the applicable Product.

“Rating Agencies” shall have the meaning set forth in Section 13.08.

“Real Property” shall mean, with respect to any Person, all right, title and
interest of such Person (including, without limitation, any leasehold estate) in
and to a parcel of real property owned, leased or operated by such Person
together with, in each case, all improvements and appurtenant fixtures,
equipment, personal property, easements and other property and rights incidental
to the ownership, lease or operation thereof.

“Register” shall have the meaning set forth in Section 13.06(b)(iv).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder (excluding any such event for which the notice
requirement has been waived by the PBGC).

“Required Consenting Bondholders” shall have the meaning set forth in the Plan
Support Agreement.

 

25



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any date, Lenders having or holding a majority
of the outstanding principal amount of the Loans.

“Restricted Payment” shall mean, with respect to any Person, any dividend or
other distribution (whether in cash, securities or other property) with respect
to any capital stock or other Equity Interest of such Person, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Restructuring Transaction” shall mean the restructuring of the Borrower, as
contemplated under the Plan Support Agreement and the plan term sheet attached
thereto.

“Savitr Investment Agreement” shall have the meaning set forth in
Section 6.17(a).

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean, collectively, (a) the Lenders, (b) the Agents,
(c) the beneficiaries of each indemnification obligation undertaken by any
Credit Party under the Credit Documents and (d) any successors, indorsees,
transferees and assigns of each of the foregoing.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Documents” shall mean, collectively, the Security Pledge Agreement,
the IP Security Agreements, any Mortgage and each other security agreement or
other instrument or document executed and delivered pursuant to Sections 9.10,
9.11, 9.13, 9.15, 9.16 and 9.17 or pursuant to any of the Security Documents to
secure any of the Obligations.

“Security Pledge Agreement” shall mean a Security Pledge Agreement, by and among
each Credit Party and the Collateral Agent for the benefit of the Secured
Parties, in form and substance satisfactory to Collateral Agent and the Required
Lenders.

“Stockholders’ Agreement” shall mean the Stockholders’ Agreement, dated as of
the date hereof, by and among the Borrower and certain holders of Equity
Interests of the Borrower, on terms and conditions consistent in all respects
with the Equity Term Sheet or as otherwise acceptable to the Required Lenders.

“Stock Certificates” shall mean Collateral consisting of stock certificates or
other certificates representing Equity Interests or other equity interests (to
the extent certificated), as the case may be, of the Borrower and its
Subsidiaries for which a security interest can be perfected by delivering such
stock certificates or other certificates.

 

26



--------------------------------------------------------------------------------

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Voting Equity Interests having by the terms thereof power to elect
a majority of the directors of such corporation (irrespective of whether or not
at the time stock of any class or classes of such corporation shall have or
might have voting power by reason of the happening of any contingency) is at the
time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture3 or other entity in which such
Person directly or indirectly through Subsidiaries has more than a 50% equity
interest at the time. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of a Credit Party.

“Subsidiary Guarantee” shall mean a Subsidiary Guarantee, executed and delivered
by each Subsidiary Guarantor in favor of the Collateral Agent for the benefit of
the Secured Parties, in form and substance satisfactory to Collateral Agent and
the Required Lenders.

“Subsidiary Guarantors” shall mean (a) each Person that is a Domestic Subsidiary
on the Closing Date and (b) each Person that becomes a party to the Subsidiary
Guarantee Agreement after the Closing Date pursuant to Section 9.11.

“Swap Termination Value” shall mean, in respect of each interest, currency or
other swap or hedge transaction, an amount equal to the net amount, if any, that
would be payable in accordance with the terms of such swap transaction to the
applicable counterparty by the Borrower or Subsidiary Guarantor upon the early
unwind of such swap transaction, as if the Borrower or Subsidiary Guarantor was
the sole “Affected Party” (as defined in such swap transaction).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Bankruptcy
Laws to such Person, would be characterized as the indebtedness of such Person
(without regard to accounting treatment).

“Taxes” shall mean all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, enacted, levied, collected, withheld or assessed by any Governmental
Authority, and all interest, penalties or similar liabilities with respect
thereto.

“Term Loan” shall have the meaning set forth in Section 2.01.

 

 

3

The Exit Lenders are open to discussing appropriate provisions that permit MIPI
to further develop and commercialize its Products through joint ventures and
other collaboration arrangements.

 

27



--------------------------------------------------------------------------------

“Term Loan Commitment” shall mean, (a) in the case of each Lender that is a
Lender on the date hereof, the amount set forth opposite such Lender’s name on
Schedule 1.01(a) as such Lender’s “Term Loan Commitment” and (b) in the case of
any Lender that becomes a Lender after the date hereof, the amount specified as
such Lender’s “Term Loan Commitment” in the Assignment and Acceptance pursuant
to which such Lender assumed a portion of the Total Term Loan Commitment, in
each case as the same may be changed from time to time pursuant to the terms
hereof.

“Term Loan Facility” shall have the meaning set forth in the recitals to this
Agreement.

“Term Loan Note” shall mean a promissory note substantially in the form of
Exhibit T-1.

“Third Party Subordinated Indebtedness” shall mean Indebtedness of the Borrower
or any Subsidiary Guarantor, owed to any Person other than an Affiliate of the
Borrower, that is by its terms subordinated in right of payment to the
indefeasible payment in full of the Obligations of the Borrower or any
Subsidiary Guarantor on terms no less favorable to the Secured Parties than the
terms set forth in Exhibit S-1.

“Total Commitment” shall mean the sum of the Total Term Loan Commitment.

“Total Credit Exposure” shall mean, as of any date of determination (a) with
respect to each Lender, (i) prior to the termination of the Commitments, the sum
of such Lender’s Total Commitment plus such Lender’s Term Loans or (ii) upon the
termination of the Commitments, the sum of such Lender’s Term Loans and (b) with
respect to all Lenders, (i) prior to the termination of the Commitments, the sum
of all of the Lenders’ Total Commitments plus all Term Loans and (ii) upon the
termination of the Commitments, the sum of all Lenders’ Term Loans.

“Total Term Loan Commitment” shall mean the sum of the Term Loan Commitments. On
the date hereof, the Total Term Loan Commitment shall be $40,000,000.00 as set
forth on Schedule 1.01(a).

“Trademark Security Agreement” shall mean the Trademark Security Agreement
entered into by the Credit Parties in favor of the Collateral Agent on behalf of
the Lenders in customary form appropriate for filing with the United States
Patent and Trademark Office.

“Transaction Documents” shall mean each of the documents executed and/or
delivered in connection with the Transactions, including without limitation, the
Credit Documents, the Equity Documents, the Plan of Reorganization and the
Confirmation Order.

“Transactions” shall mean collectively, the Term Loan Facility, the transactions
contemplated by the Equity Documents, including, but not limited to, the
issuance of the Warrants, and the Restructuring Transaction.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

28



--------------------------------------------------------------------------------

“UCC Filing Collateral” shall mean Collateral consisting solely of assets for
which a security interest can be perfected by filing a UCC financing statement.

“Unasserted Contingent Obligations” shall have the meaning given to such term in
the Security Pledge Agreement.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

“U.S.” and “United States” shall mean the United States of America.

“Voting Equity Interests” shall mean with respect to any Person, shares of such
Person’s Equity Interests having the right to vote for the election of directors
(or Persons acting in a comparable capacity) of such Person under ordinary
circumstances.

“Warrant Purchase Agreement” shall mean the Warrant Purchase Agreement, dated as
of the date hereof, among the Borrower and the Lenders, consistent in all
respects with the Equity Term Sheet or as otherwise mutually acceptable to the
Borrower and the Required Lenders.

“Warrants” shall mean the Warrants, dated as of the date hereof, to be issued by
the Borrower to the Lenders pursuant to the Warrant Purchase Agreement,
containing terms and conditions consistent in all respects with the Equity Term
Sheet or as otherwise acceptable to the Required Lenders.

“Warrant Value Ratio” shall mean, with respect to any warrants to purchase
equity securities of the Borrower issued in connection with the Term Loan or the
Incremental Term Loan, a fraction, (a) the numerator of which equals the
aggregate fair market value (as determined by the Board of Directors of the
Borrower in good faith) of the equity securities of the Borrower underlying all
warrants issued in connection with such Loan at the time of issuance minus the
aggregate exercise price for all warrants issued in connection with such Loan,
and (b) the denominator of which equals the amount of such Loan.

“Working Capital” shall mean, at any date, assets which may be properly
classified as current assets minus liabilities which may be properly classified
as current liabilities, in each case, of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

SECTION 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Credit Document, unless otherwise specified herein or in such other
Credit Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

29



--------------------------------------------------------------------------------

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

SECTION 1.03 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Historical Financial Statements, except as otherwise specifically
prescribed herein.

SECTION 1.04 Rounding. Any financial ratios required to be maintained or
complied with by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

SECTION 1.05 References to Agreements, Laws, etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Credit Documents) and other Contractual Obligations shall be deemed to
include all subsequent amendments, restatements, amendment and restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, amendment and restatements, extensions,
supplements and other modifications are permitted by any Credit Document; and
(b) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.

SECTION 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

30



--------------------------------------------------------------------------------

SECTION 1.07 Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08 Corporate Terminology. Any reference to officers, shareholders,
stock, shares, directors, boards of directors, corporate authority, articles of
incorporation, bylaws or any other such references to matters relating to a
corporation made herein or in any other Credit Document with respect to a Person
that is not a corporation shall mean and be references to the comparable terms
used with respect to such Person.

ARTICLE II

Amount and Terms of Credit Facilities

SECTION 2.01 Loans. Subject to and upon the terms and conditions herein set
forth, each Lender having a Term Loan Commitment severally agrees to make a loan
or loans (each, a “Term Loan” and collectively, the “Term Loans”) to the
Borrower, which Term Loans (i) shall not exceed, for any such Lender, the Term
Loan Commitment of such Lender, (ii) shall not exceed, in the aggregate, the
Total Term Loan Commitment, (iii) shall be made on the Closing Date, and
(iv) may be repaid or prepaid in accordance with the provisions hereof, but once
repaid or prepaid may not be reborrowed.

SECTION 2.02 Reserved.

SECTION 2.03 Notice of Borrowing. The Borrower shall give the Administrative
Agent prior written notice (i) prior to 12:00 noon (New York time) at least two
Business Days’ prior to the Borrowing of the Term Loans and (ii) prior to 12:00
noon (New York time) at least two Business Days’ prior to the Borrowing of the
Incremental Term Loans. Such notice shall be in the form of Exhibit N-1 (a
“Notice of Borrowing”), except as otherwise expressly provided in Section 2.10,
shall be irrevocable and shall specify (A) the aggregate principal amount of the
Term Loans or Incremental Term Loans to be made, and (B) the date of the
Borrowing (which shall be, in the case of Term Loans, the Closing Date). The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of the proposed Borrowing of
Term Loans or Incremental Term Loans, of such Lender’s proportionate share
thereof and of the other matters covered by the related Notice of Borrowing.

SECTION 2.04 Disbursement of Funds. (a) No later than (i) 2:00 p.m. (New York
time), in the case of the making of the Term Loan on the Closing Date, if the
conditions set forth in Article VI and Article VII to the effectiveness of this
Agreement are met prior to 10:00 a.m. (New York time) on the Closing Date, each
Lender will make available its pro rata portion, if any, of the Term Loan in the
manner provided below and (ii) 2:00 p.m. (New York time), in the case of the
Borrowing of Incremental Term Loans for which all conditions to the making of
such Loan set forth in this Agreement have been met prior to 10:00 a.m. (New
York time) on the requested date of the Borrowing specified in the Notice of
Borrowing therefor, each Lender will make available its pro rata portion, if
any, of such Borrowing requested to be made on such date in the manner provided
below.

 

31



--------------------------------------------------------------------------------

(b) Each Lender shall make available all amounts to fund to the Borrower, under
any Borrowing, in immediately available funds to the Administrative Agent, and
the Administrative Agent will make available to the Borrower, by depositing in
an account designated by the Borrower to the Administrative Agent in writing,
the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available the same to the Borrower, the Administrative Agent shall be entitled
to recover such corresponding amount from such Lender. If such Lender does not
pay such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall promptly pay such corresponding amount to the Administrative
Agent. The Administrative Agent shall also be entitled to recover from such
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower, to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if paid by such Lender, the Federal Funds Rate or (ii) if
paid by the Borrower, the then-applicable rate of interest, calculated in
accordance with Section 2.08. If the Borrower or such Lender shall pay interest
to the Administrative Agent for the same (or a portion of the same) period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.

(c) Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

SECTION 2.05 Payment of Loans; Evidence of Debt.

(a) The Borrower agrees to pay to the Administrative Agent, for the benefit of
the Lenders, on the Maturity Date, all then outstanding Obligations.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender, including the amounts of principal and interest payable
and paid to such lending office of such Lender from time to time under this
Agreement.

 

32



--------------------------------------------------------------------------------

(c) The Borrower agrees that from time to time on and after the Closing Date,
upon the request to any Agent by any Lender, at the Borrower’s own expense, the
Borrower will execute and deliver to such Lender a Note, evidencing the Loans
made by, and payable to such Lender or registered assigns in a maximum principal
amount equal to such Lender’s applicable Term Loan Commitment. The Borrower
hereby irrevocably authorizes each Lender to make (or cause to be made)
appropriate notations on the grid attached to such Lender’s Note (or on any
continuation of such grid), which notations, if made, shall evidence, inter
alia, the date of, the outstanding principal amount of, and the interest rate
and Interest Period applicable to, the Loans evidenced thereby. Such notations
shall, to the extent not inconsistent with notations made by the Collateral
Agent in the Register, be conclusive and binding on each Credit Party absent
manifest error; provided, that the failure of any Lender to make any such
notations shall not limit or otherwise affect any Obligations of any Credit
Party. The Collateral Agent shall maintain the Register pursuant to
Section 13.06(b)(iv), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is a Term Loan or Incremental Term Loan, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by any Agent from the Borrower and each Lender’s share thereof.

(d) The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (b) and (c) of this Section 2.05 shall, to the extent
permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, that the
failure of any Lender or any Agent to maintain such account, such Register or
such subaccount, as applicable, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement.

SECTION 2.06 Reserved.

SECTION 2.07 Pro Rata Borrowings. Each Borrowing of Term Loans under this
Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Term Loan Commitments. It is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to
fulfill its commitments hereunder.

SECTION 2.08 Interest. (a) The unpaid principal amount of the Term Loans shall
bear interest from the date of the Borrowing thereof until the indefeasible
payment in full in cash of all Obligations at a rate of 17.5% per annum.

(b) From and after the occurrence and during the continuance of any Event of
Default, upon notice by the Administrative Agent (which notice shall be given
upon the direction of the Required Lenders) to the Borrower, the Borrower shall
pay interest on the principal amount of all Loans and all other due and unpaid
Obligations, to the extent permitted by Applicable Law, at the rate described in
Section 2.08(a) plus two (2) percentage points per annum. All such interest
shall be payable on demand and in cash.

 

33



--------------------------------------------------------------------------------

(c) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in cash (i) quarterly in arrears on the last day of each March, June,
September and December, provided that any Interest payable pursuant to this
clause (i) of this Section may, at the election of the Borrower (with written
notice of such election delivered to the Administrative Agent), be paid by
increasing the then outstanding principal amount of the Loans, and (ii) in
respect of each Loan, on any prepayment (on the amount prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

(d) Upon any payment of interest in accordance with the proviso of
Section 2.08(c)(i), the amount of such interest shall become and be deemed to be
additional outstanding principal of the Loans, on which interest shall begin
accruing hereunder on the date of any such payment. Such additional outstanding
principal amount of the Loans is sometimes referred to in this Agreement as “PIK
Interest”. To the extent reasonably requested from time to time by the Lenders,
the Borrower shall issue additional or replacement Notes to evidence the
increased principal amount of the Notes resulting from the deferral of interest
payments hereunder and such PIK Interest; provided that the absence of or
failure to request or issue such additional or replacement Notes shall not
affect the validity of such obligation, its character as principal or the
Borrower’s obligations with respect thereto.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.05.

SECTION 2.09 Reserved.

SECTION 2.10 Illegality, etc.

(a) If, after the later of the date hereof, and that date such entity becomes a
Lender hereunder, the adoption of any Applicable Law regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by a Lender or
its parent with any request or directive made or adopted after such date
regarding capital adequacy (whether or not having the force of law) of any such
authority, association, central bank or comparable agency, has the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent could have achieved but for
such adoption, effectiveness, change or compliance (taking into consideration
such Lender’s or its parent’s policies with respect to capital adequacy), then
within 5 days after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or its parent for such reduction, it being
understood and agreed, however, that a Lender shall not be entitled to such
compensation as a result of such Lender’s compliance with, or pursuant to any
request or directive to comply with, any such Applicable Law as in effect on the
date hereof. Each Lender (on its own behalf), upon determining in good faith
that any additional amounts will be payable pursuant to this Section 2.10(a),
will, as promptly as practicable upon ascertaining knowledge thereof, give
written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts. The
failure

 

34



--------------------------------------------------------------------------------

to give any such notice, with respect to a particular event, within the time
frame specified in Section 2.13, shall not release or diminish any of the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(a) for amounts accrued or incurred after the date of such notice
with respect to such event.

(b) This Section 2.10 shall not apply to Taxes to the extent duplicative of
Section 5.04.

SECTION 2.11 Incremental Term Loan.

(a) Subject to the terms and conditions set forth herein, so long as no Default
or Event of Default shall have occurred and then be continuing (or would result
from the extension of the Incremental Term Loan referred to below) and this
Agreement shall be in full force and effect, the Borrower shall have the right,
to be exercised not more than once during the period commencing on the Closing
Date and ending on the fourth anniversary of the Closing Date, to request
additional Indebtedness in the form of an additional term loan hereunder (the
“Incremental Term Loan”) in an aggregate amount not to exceed $45,000,000. The
following additional terms and conditions shall apply to the Incremental Term
Loan:

(i) The Agents and Lenders shall have received a certificate delivered by an
Authorized Officer of the Borrower (A) certifying to the Agents and the Lenders
that all conditions set forth in this Section 2.11 and Section 7.01 with respect
to the Incremental Term Loan have been satisfied and (B) attaching thereto
reasonably detailed supporting calculations to evidence pro forma compliance
with the covenants set forth in Section 10.13 after giving effect to such
Incremental Term Loan.

(ii) The Incremental Term Loan (if any) shall (A) have a final maturity date not
earlier than the Maturity Date for the Term Loans, (B) have interest rates no
higher than the interest rates in effect with respect to the Term Loan Facility
on the Closing Date, (C) have fees payable in connection therewith no higher
than the fees payable with respect to the Term Loans, (D) not have warrants
issued in connection therewith with a Warrant Value Ratio in excess of the
Warrant Value Ratio of the Warrants issued in connection with the Term Loan, and
(E) not amortize.

(iii) Except as set forth in clause (i) above, the Incremental Term Loan shall
be treated substantially the same as the Term Loans (in each case, including
with respect to mandatory and voluntary prepayments, it being understood that
mandatory prepayments shall be applied pro rata to the Term Loans and
Incremental Term Loan based on the aggregate principal amount of Term Loans and
Incremental Term Loan then outstanding and in accordance with the terms of
Section 5.02).

(iv) The Incremental Term Loan shall constitute Obligations and rank pari passu
in right of payment and security with the Term Loans.

(v) The Incremental Term Loan shall be obtained from existing Lenders or from
other banks, financial institutions or investment funds, in each case in
accordance with the terms set forth below.

 

35



--------------------------------------------------------------------------------

(vi) The Borrower shall, upon the request to any Agent by any Lender, at the
Borrower’s own expense, execute and deliver such promissory notes as are
necessary to reflect such Lender’s pro rata share of the Incremental Term Loan
in a form substantially similar to the Notes.

(vii) To the extent the Incremental Term Loan is made, the conditions to all
Loans set forth in Section 7.02 shall have been satisfied.

(b) Participation in the Incremental Term Loan shall be offered first to each of
the existing Lenders, but no such Lender shall have any obligation whatsoever to
provide all or any portion of the Incremental Term Loan. Each of the then
existing Lenders shall have ten (10) Business Days following receipt of a
request for an Incremental Term Loan from the Borrower to notify the Borrower of
such Lender’s commitment to make such Incremental Term Loan. In the event that
the Borrower has not received commitments from the existing Lenders in an amount
equal to the requested Incremental Term Loan within such ten (10) Business Day
period, then the Borrower may invite other banks, financial institutions and
investment funds reasonably acceptable to the Lenders to be joined as parties to
this Agreement as Lenders hereunder (each such Lender a “New Lender”) with
respect to the portion of such Incremental Term Loan for which commitments from
existing Lenders shall have not been obtained within such ten (10) Business Day
period by existing Lenders, provided, that each New Lender shall enter into such
joinder agreements to give effect thereto as the Lenders, the Agents and the
Borrower reasonably may request. The Borrower, each of the Subsidiary
Guarantors, the Agents and each Lender shall execute and deliver such
agreements, documents and instruments reasonably requested by the Lenders to
effectuate the foregoing.

(c) This Section 2.11 shall supersede any provision in Section 2.07 and
Section 13.01 to the contrary.

SECTION 2.12 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 5.04 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event; provided, that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.
Nothing in this Section 2.12 shall affect or postpone any of the obligations of
the Borrower or the right of any Lender provided in Sections 2.10 or 5.04.

SECTION 2.13 Notice of Certain Costs. Notwithstanding anything in this Agreement
to the contrary, to the extent any notice required by Section 2.10 or 5.04 is
given by any Lender more than one hundred twenty (120) days after such Lender
has knowledge (or should have had knowledge) of the occurrence of the event
giving rise to the additional cost, reduction in amounts, loss, tax or other
additional amounts described in such Sections, such Lender shall not be entitled
to compensation under Section 2.10 or 5.04, as the case may be, for any such
amounts incurred or accruing prior to the giving of such notice to the Borrower.

 

36



--------------------------------------------------------------------------------

ARTICLE III

RESERVED

ARTICLE IV

Fees and Commitment Terminations

SECTION 4.01 Fees. The Borrower agrees to pay to the Agents, all the Fees set
forth in the Agent Fee Letter.

SECTION 4.02 Mandatory Termination of Commitments. The Total Term Loan
Commitment shall terminate on the earliest of (i) 5:00 p.m. (New York time) on
May 16, 2011 and (ii) 5:00 p.m. (New York time) on the Closing Date.

ARTICLE V

Payments

SECTION 5.01 Voluntary Prepayments. The Borrower shall have the right to prepay
Term Loans and Incremental Term Loans, in whole or in part from time to time on
the following terms and conditions: (a) the Borrower, shall give the Agents
written notice (or telephonic notice promptly confirmed in writing) no later
than 1:00 p.m. (New York time) at least thirty (30) Business Days prior to the
date of such prepayment, which notice shall promptly be transmitted by the
Administrative Agent to each of the relevant Lenders, as the case may be, of
(i) its intent to make such prepayment, (ii) the amount of such prepayment and
(iii) the date of such prepayment; (b) each partial prepayment of (i) any Term
Loans or Incremental Term Loans shall be in a multiple of $1,000,000 and in an
aggregate principal amount of at least $10,000,000; and (c) if such prepayment
is being made prior to the third anniversary of the Closing Date, the Borrower
shall pay all interest that would accrue and be payable upon and prior to the
third anniversary of the Closing Date (excluding interest which has been paid,
in cash or in kind, prior to such prepayment date) if such prepayment had not
been made. Any notice of a voluntary prepayment shall be irrevocable and once
such notice is delivered to any Agent, the portion of the Loans for which such
notice was delivered shall become irrevocably due and payable on the date
specified in such notice for such prepayment. Each prepayment in respect of any
tranche of Term Loans or Incremental Term Loans pursuant to this Section 5.01
shall be applied ratably to pay the outstanding principal balance of the Term
Loans or the Incremental Term Loans, as the case may be.

SECTION 5.02 Mandatory Prepayments.

(a)(i) Upon (x) any Disposition by the Borrower or any of its Subsidiaries of
any asset or property (other than any Permitted Disposition of the type
described in clauses (1), (2), (3), (4), (5), (7), (8), (11), (14) and (15) of
the definition thereof or any Disposition of the type described in clause (y) or
(z) of this subclause (i)) which results in the realization by such Person of
Net Cash Proceeds in excess of $1,000,000 in the aggregate, (y) any Disposition
by the Company or any of its Subsidiaries consisting of a sale of any
Non-Primary Product which

 

37



--------------------------------------------------------------------------------

results in the realization by such Person of Net Cash Proceeds in excess of
$1,000,000 in any fiscal year or $3,000,000 in the aggregate, or (z) the
Disposition by the Company or any of its Subsidiaries of any Product consisting
of outbound licensing arrangements which results in the realization by such
Person of Net Cash Proceeds in the form of upfront fees, royalty payments and/or
milestone payments in excess of $5,000,000 in any fiscal year or $15,000,000 in
the aggregate, the Borrower shall prepay the Loans in an amount equal to one
hundred percent (100%) of the Net Cash Proceeds from such Disposition, to be
applied as set forth in Section 5.02(a)(iii); provided, that the Borrower may,
at its option by notice in writing to the Agents on or prior to the Disposition
giving rise to such Net Cash Proceeds, within one hundred eighty (180) days
after such event, reinvest such Net Cash Proceeds in assets to be used in the
business of the Borrower so long as (A) the aggregate amount of Net Cash
Proceeds reinvested by the Borrower at any time after the Closing Date pursuant
to this clause (a) shall not exceed $5,000,000 in any fiscal year or $15,000,000
in the aggregate from and after the Closing Date and (B) no Default or Event of
Default shall have occurred and be continuing, in each case as certified by the
Borrower in writing to the Agents. Nothing in this Section 5.02(a) shall be
construed to permit or waive any Default or Event of Default arising from any
Disposition not permitted under the terms of this Agreement.

(ii) Immediately upon any acceleration of the Maturity Date of any Loans
pursuant to Section 11.02, the Borrower shall repay all the Loans, unless only a
portion of all the Loans is so accelerated (in which case the portion so
accelerated shall be so repaid).

(iii) Amounts to be applied in connection with prepayments made pursuant to
Section 5.02 shall be applied to the prepayment of the Term Loans and the
Incremental Term Loans on a pro rata basis. Each prepayment of the Loans under
Section 5.02 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

(b) Change of Control Prepayment Offer. (i) Upon the occurrence of a Change of
Control, each Lender shall have the right to require the Borrower to prepay all
of such Lender’s outstanding Term Loans at a price in cash equal to 101% of the
principal amount thereof, plus accrued and unpaid interest, if any, to the date
of such repayment.

(ii) Within 2 Business Days following any Change of Control, the Borrower shall
provide a written notice to each Lender, with a copy to the Administrative
Agent, containing the following information (such notice, a “Change of Control
Offer”):

(A) that a Change of Control has occurred and that such Lender has the right to
require the Borrower to repay such Lender’s Term Loans at a price in cash equal
to 101% of the principal amount thereof, plus accrued and unpaid interest to the
date of purchase (such right, the “Change of Control Put”);

(B) the circumstances and relevant facts and financial information regarding
such Change of Control;

(C) the repayment date (which shall be no earlier than 30 days nor later than 60
days from the date such notice is given); and

 

38



--------------------------------------------------------------------------------

(D) a statement that any Lender wishing to have its Loans repaid pursuant to
such Change of Control must comply with Section 5.02(b).

(iii) A Change of Control Offer may be made in advance of a Change of Control,
and conditioned upon such Change of Control, if a definitive agreement is in
place for the Change of Control at the time of making the Change of Control
Offer.

(iv) The Borrower shall prepay in accordance with paragraph (i) above all Term
Loans (together with all other amounts referred to in paragraph (i) above) as to
which the Change of Control Put shall have been exercised, on the prepayment
date specified in the notice referred to in paragraph (ii) above.
Notwithstanding the foregoing provisions of this Section, the Borrower shall not
be required to provide the notice referred to in paragraph (ii) above or to make
the prepayment required under this Section following a Change of Control if a
third party provides, on behalf of the Borrower, such notice in the manner, at
the times and otherwise in compliance with the requirements set forth in this
Section and prepays, on behalf of the Borrower and in accordance with paragraph
(i) above, all Term Loans (together with all such other amounts) as to which the
Change of Control Put shall have been exercised.

(c) Application of Collateral Proceeds. Notwithstanding anything to the contrary
in Section 5.01 or this Section 5.02, all proceeds of Collateral received by the
Collateral Agent pursuant to the exercise of remedies against Collateral
(subject to adjustments pursuant to any agreements entered into among the
Lenders):

(i) first, to pay any costs and expenses of any Agent or any Lender and fees or
premium then due to any Agent or any Lender under the Credit Documents,
including any indemnities then due to any Agent or any Lender under the Credit
Documents, until paid in full,

(ii) second, ratably to pay interest due in respect of the outstanding Term
Loans and Incremental Term Loans until paid in full,

(iii) third, ratably to pay the outstanding principal balance of the Term Loans
and the Incremental Term Loans, if then due and payable, until paid in full,

(iv) fourth, to pay any other Obligations, if then due and payable, and

(v) fifth, to Borrower or such other Person entitled thereto under Applicable
Law.

SECTION 5.03 Payment of Obligations; Method and Place of Payment. (a) The
obligations of each Borrower hereunder and under each other Credit Document are
not subject to counterclaim, set-off, rights of rescission, or any other
defense. Subject to Section 5.04, and except as otherwise specifically provided
herein, all payments under this Agreement shall be made by the Borrower, without
set-off, rights of rescission, counterclaim or deduction of any kind, to the
Administrative Agent for the ratable account of the Secured Parties entitled
thereto, not later than 2:00 p.m. (New York time) on the date when due and shall
be made in immediately available funds in Dollars to the Administrative Agent.
The Administrative Agent will thereafter cause to be distributed on the same day
(if payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York time), on such day) like funds relating to the payment of principal or
interest or Fees ratably to the Secured Parties entitled thereto.

 

39



--------------------------------------------------------------------------------

(b) For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. (New York time), shall be deemed to
have been made on the next succeeding Business Day. Whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall continue to accrue during
such extension at the applicable rate in effect immediately prior to such
extension.

SECTION 5.04 Net Payments. (a) Subject to the following sentence, all payments
made by or on behalf of the Borrower under this Agreement or any other Credit
Document shall be made free and clear of, and without deduction or withholding
for or on account of, any current or future Taxes (including Other Taxes) other
than Excluded Taxes. If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) are required to
be withheld from any amounts payable under this Agreement, the Borrower shall
increase the amounts payable to such Agent or such Lender to the extent
necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes, including any such Non-Excluded Taxes imposed on additional
amounts payable hereunder) interest or any such other amounts payable hereunder
at the rates or in the amounts specified in this Agreement. Whenever any
Non-Excluded Taxes are payable by the Borrower, as promptly as possible
thereafter, the Borrower shall send to the Administrative Agent for its own
account or for the account of such Secured Party, as the case may be, a
certified copy of an original official receipt (or other evidence acceptable to
such Lender, acting reasonably) received by the Borrower showing payment
thereof. If the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agents and the Lenders for any incremental taxes, interest, costs
or penalties that may become payable by any Agent or any Lender as a result of
any such failure. In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law. The
agreements in this Section 5.04(a) shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(b) Each Lender that is not organized under the laws of the United States of
America or any state thereof (a “Non-U.S. Lender”) shall:

(i) deliver to the Borrower and the Administrative Agent two copies of either
(A) in the case of Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN (together with a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), or (B) Internal Revenue
Service Form W-8BEN or Form W-8ECI, in each case properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or reduced
rate of, U.S. federal withholding tax on payments by the Borrower under this
Agreement;

 

40



--------------------------------------------------------------------------------

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) promptly upon
the obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender; and

(iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent, unless in any such case any change in Applicable Laws has
occurred prior to the date on which any such delivery would otherwise be
required that renders any such form inapplicable or would prevent such Lender
from duly completing and delivering any such form with respect to it and such
Lender so advises the Borrower and the Administrative Agent, in which case such
Lender shall not be required to provide any form under subparagraphs (i) or
(ii) above. Each Person that shall become a Participant pursuant to
Section 13.06 or a Lender pursuant to Section 13.06 shall, upon the
effectiveness of the related transfer, be required to provide all the forms and
statements required pursuant to this Section 5.04(b) or (c), as applicable;
provided, that in the case of a Participant such Participant shall furnish all
such required forms and statements to the Lender from which the related
participation shall have been purchased. Notwithstanding any other provision of
this paragraph, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this paragraph that such Non-U.S. Lender is not legally able to
deliver.

(c) Each Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by Applicable Law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate; provided, that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

(d) The Borrower shall indemnify the Agent and each Lender within 10 days after
written demand therefor, for the full amount of any Non-Excluded Taxes or Other
Taxes paid by the Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Non-Excluded Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest,
additions to tax and reasonable expenses arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Agent on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.

(e) If any Lender or any Agent determines, in its sole discretion, that it has
received a refund of a tax for which an additional payment has been made by the
Borrower pursuant to this Section 5.04 or Section 13.05 of this Agreement, then
such Lender or such Agent, as the case may be, shall reimburse the Borrower for
such amount (but only to the extent

 

41



--------------------------------------------------------------------------------

of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 5.04 and Section 13.05 with respect to the tax giving rise to such
refund), net of all out-of-pocket expenses of such Agent or such Lender
(including any Taxes imposed on the receipt of such refund) and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that the Borrower, upon the request of such
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

SECTION 5.05 Computations of Interest. All interest and fees shall be computed
on the basis of the actual number of days (including the first day but excluding
the last day) occurring during the period for which such interest or fee is
payable over a year comprised of 365 (or 366 as appropriate) days. Payments due
on a day that is not a Business Day shall be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
and fees in connection with that payment.

ARTICLE VI

Conditions Precedent to Initial Credit Extension

The occurrence of the initial Credit Extension is subject to the satisfaction of
each of the following conditions precedent on or before the earlier of
(a) May 16, 2011 and (b) the date specified for such condition:

SECTION 6.01 Delivery of Documents.

(a) Credit Documents. The Administrative Agent shall have received the following
documents, duly executed by an Authorized Officer of each Credit Party and each
other relevant party:

(i) this Agreement;

(ii) the Agent Fee Letter;

(iii) the Fee Letter;

(iv) the Subsidiary Guarantee;

(v) the Intercompany Subordination Agreement;

(vi) the Notice of Borrowing, reasonably satisfactory to the Administrative
Agent and the Required Lenders;

(vii) the Security Pledge Agreement;

 

42



--------------------------------------------------------------------------------

(viii) the IP Security Agreements;

(ix) the Notes.

(b) Equity Documents. The Administrative Agent shall have received the following
documents, duly executed, adopted or filed, as the case may be, by an Authorized
Officer of each Credit Party and each other relevant party:

(i) the Warrants;

(ii) the Warrant Purchase Agreement;

(iii) the Stockholders’ Agreement;

(iv) the Investor Rights Agreement;

(v) the Amended Certificate of Incorporation; and

(vi) the Amended By-Laws.

SECTION 6.02 Collateral.

(a) All Equity Interests of each Domestic Subsidiary of each Credit Party shall
have been pledged pursuant to the Security Pledge Agreement and the Collateral
Agent shall have received all certificates representing such securities pledged
under the Security Pledge Agreement, accompanied by instruments of transfer and
undated stock powers endorsed in blank.

(b) All Indebtedness of the Credit Parties and each of their respective
Subsidiaries that is owing to any other Credit Party shall be evidenced by one
or more promissory notes and shall have been pledged pursuant to the Security
Pledge Agreement, and the Collateral Agent shall have received all such
promissory notes, together with instruments of transfer with respect thereto
endorsed in blank.

(c) All other Indebtedness owed to any of the Credit Parties that is evidenced
by one or more promissory notes shall have been pledged pursuant to the Security
Pledge Agreement, and the Collateral Agent shall have received all such
promissory notes, together with instruments of transfer with respect thereto
endorsed in blank.

(d) The Collateral Agent shall have received the results of a search of the UCC
filings (or equivalent filings), in addition to tax Lien, judgment Lien,
bankruptcy and litigation searches made with respect to each Credit Party,
together with copies of the financing statements and other filings (or similar
documents) disclosed by such searches, and accompanied by evidence satisfactory
to the Collateral Agent and the Required Lenders that the Liens indicated in any
such financing statement and other filings (or similar document) are Permitted
Liens or which has been released or discharged or will be released or discharged
pursuant to the Plan of Reorganization.

 

43



--------------------------------------------------------------------------------

(e) The Collateral Agent shall have received UCC financing statements in
appropriate form for filing under the UCC to perfect the Collateral Agent’s
Liens in and to the Collateral.

(f) Reserved.

SECTION 6.03 Legal Opinions. The Agents shall have received the executed legal
opinion of [Foley & Lardner LLP], counsel to the Credit Parties, which opinion
shall be addressed to the Agents and the Lenders and shall be limited to matters
relating to the corporate existence and authority of the Credit Parties, the
Credit Parties due authorization, valid execution and delivery of the Credit
Documents, the enforceability of the Credit Documents against the Credit
Parties, the absence of any violation of New York and federal laws arising out
of the execution of the Credit Documents by the Credit Parties and the creation,
attachment and perfection of the Collateral Agent’s Liens in and to the
Collateral, in each case, subject to customary qualifications and exceptions.

SECTION 6.04 Transactions. The Transactions shall have been consummated in
accordance with the terms of the Transaction Documents.

SECTION 6.05 Secretary’s Certificates. The Administrative Agent shall have
received a certificate for each Credit Party, dated the Closing Date, duly
executed and delivered by such Credit Party’s secretary or assistant secretary,
managing member or general partner, or other appropriate officer, as applicable,
as to:

(a) resolutions of each such Person’s board of managers/directors (or other
managing body, in the case of a Person that is not a corporation) then in full
force and effect expressly and specifically authorizing, to the extent relevant,
all aspects of the Credit Documents and the other Transaction Documents
applicable to such Person and the execution, delivery and performance of each
Credit Document and Transaction Document, in each case, to be executed by such
Person;

(b) the incumbency and signatures of its Authorized Officers and any other of
its officers, managing member or general partner, as applicable, authorized to
act with respect to each Credit Document and the Transaction Documents to be
executed by such Person; and

(c) each such Person’s Organization Documents, as amended, modified or
supplemented as of Closing Date, certified by the appropriate officer or
official body of the jurisdiction of organization of such Person,

which certificates shall provide that each Secured Party may conclusively rely
thereon until it shall have received a further certificate of the secretary,
assistant secretary, managing member or general partner, or other appropriate
officer, as applicable, of any such Person canceling or amending the prior
certificate of such Person as provided in Section 9.01.

SECTION 6.06 Reserved.

SECTION 6.07 Other Documents and Certificates. The Administrative Agent shall
have received the following documents and certificates, each of which shall be
dated the

 

44



--------------------------------------------------------------------------------

Closing Date and properly executed by an Authorized Officer of each applicable
Credit Party, in form and substance reasonably satisfactory to the
Administrative Agent, the Required Lenders and its legal counsel:

(a) a Perfection Certificate of each Credit Party; and

(b)(i) certificates of good standing with respect to each Credit Party, each
dated within a recent date prior to the Closing Date, such certificates to be
issued by the appropriate officer or official body of the jurisdiction of
organization of such Credit Party, which certificate shall indicate that such
Credit Party is in good standing in such jurisdiction, and (ii) certificates of
good standing with respect to each Credit Party, each dated within a recent date
prior to the Closing Date, such certificates to be issued by the appropriate
officer of the jurisdictions in which the failure of such Credit Party to be
duly qualified or licensed would constitute a Closing Date Material Adverse
Effect, which certificate shall indicate that such Credit Party is in good
standing in such jurisdictions.

SECTION 6.08 Reserved.

SECTION 6.09 Financial Information. The Administrative Agent shall have received
a certificate, dated the Closing Date and properly executed by an Authorized
Officer of the Borrower, attaching a detailed sources and uses statement which
reflects (i) the sources of all funds to be used by the Credit Parties to
consummate the Transactions and to pay all transaction expenses incurred in
connection therewith (including the fees, costs and expenses due and payable
pursuant to the Agent Fee Letter, the Fee Letter, Sections 4.01 and 13.05) and
(ii) all uses of such funds.

SECTION 6.10 Insurance. The Collateral Agent shall have received a certificate
of insurance, together with the endorsements thereto, in each case, as to the
insurance required by Section 9.03, in customary form and substance.

SECTION 6.11 Payment of Outstanding Indebtedness. (a) On the Closing Date, the
Credit Parties and each of their respective Subsidiaries shall have no
outstanding Indebtedness other than the Loans hereunder, and the Collateral
Agent shall have received copies of all documentation and instruments evidencing
the discharge of all Indebtedness paid off in connection with the Transactions,
including the DIP Facility, and the transactions contemplated by this Agreement,
and (b) all Liens (other than Permitted Liens) securing payment of any such
Indebtedness shall have been released and the Collateral Agent shall have
received pay-off letters and all form UCC-3 termination statements and other
instruments as may be reasonably requested by Collateral Agent or the Required
Lenders in connection therewith.

SECTION 6.12 Closing Date Material Adverse Effect. There has been no Closing
Date Material Adverse Effect since September 30, 2010.

SECTION 6.13 Fees and Expenses. Each of the Agents and each Lender shall have
received, for its own respective account, (a) all fees and expenses due and
payable to such Person under the Agent Fee Letter and the Fee Letter, and
(b) the reasonable fees, costs and expenses due and payable to such Person
pursuant Sections 4.01 and 13.05 (including the reasonable fees, disbursements
and other charges of counsel) for which invoices have been presented prior to
the Closing Date.

 

45



--------------------------------------------------------------------------------

SECTION 6.14 Patriot Act Compliance and Reference Checks. Collateral Agent shall
have received completed reference checks with respect to each Credit Party’s
senior management, and any required Patriot Act compliance, the results of which
are satisfactory to the Agents and the Lenders in each of their sole
discretion.4

SECTION 6.15 Material Contracts. Administrative Agent shall have received copies
of each Material Contract, together with a certificate of an Authorized Officer
of the Borrower certifying each such document as being a true, correct, and
complete copy thereof.

SECTION 6.16 No Adverse Actions. No injunction or judgment has been entered into
prohibiting the Transactions.

SECTION 6.17 Bankruptcy Case Conditions.

(a) The Borrower shall have obtained a determination by vote of its Board of
Directors that the Restructuring Transaction is more favorable to the Borrower
than the transactions contemplated by the Investment Agreement, dated as of
December 9, 2010 (as amended from time to time, the “Savitr Investment
Agreement”), between the Borrower and Savitr Capital LLC, no later than 4:00
p.m. (New York time) on March 1, 2011.

(b) The Borrower shall have terminated the Savitr Investment Agreement,
providing all appropriate notices thereunder, and withdrawn any disclosure
statement and plan of reorganization filed with the Bankruptcy Court in
connection therewith, no later than 12:00 p.m. (New York time) on March 2, 2011.

(c) The Borrower shall have obtained entry by the Bankruptcy Court of a final
order, in form and substance reasonably satisfactory to the Required Lenders,
authorizing the use of the cash collateral of the Bondholders, no later than
March 4, 2011.

(d) The Borrower shall have filed each of the following no later than March 7,
2011 (i) the Plan of Reorganization, (ii) the Plan Support Agreement and
(iii) the Disclosure Statement.

(e) The Borrower shall have obtained entry by the Bankruptcy Court of an order,
in form and substance reasonably satisfactory to the Required Lenders, approving
the Plan Support Agreement, no later than March 15, 2011 or such other date as
closely proximate thereto as possible that can be obtained from the Bankruptcy
Court.

(f) No later than March 15, 2011, the Borrower shall have (x) commenced legal
proceedings confirming the proper termination of (i) the Territory License
Agreement, dated September 1, 2009, between the Borrower and BioMedica, and
(ii) the Supply Agreement, dated October 19, 2009, between the Borrower and
BioMedica (in each case, with effect as if terminated prepetition) and (y) filed
an objection to all claims by BioMedica.

 

 

4

To be deleted once completed by the Lenders.

 

46



--------------------------------------------------------------------------------

(g) Within seven days of the request of the Required Consenting Bondholders, the
Borrower shall have filed a motion with the Bankruptcy Court seeking entry of an
order rejecting the Facility Setup and Contract Manufacturing Agreement, dated
October 20, 2009, between the Borrower and Eckert & Ziegler Nuclitec GmbH.

(h) Within seven days of the request of the Required Consenting Bondholders, the
Borrower shall have filed a motion with the Bankruptcy Court seeking to restrict
trading of Equity Interests in the Borrower to the extent necessary to preserve
the value of the Borrower’s net operating losses.

(i) The Borrower shall have obtained entry by the Bankruptcy Court of an order,
in form and substance reasonably satisfactory to the Required Lenders, approving
the adequacy of the Disclosure Statement, no later than March 22, 2011 or such
other date as closely proximate thereto as possible that can be obtained from
the Bankruptcy Court.

(j) Any amendment, modification or supplement to the Plan Documentation shall be
on terms and conditions satisfactory to the Required Lenders and all Plan
Documentation to be executed, delivered or filed pursuant to the Plan of
Reorganization shall be in form and substance acceptable to the Required Lenders
and such Plan Documentation shall have been executed, delivered or filed, as the
case may be.

(k)(i) The Plan or Reorganization shall have been confirmed by the Bankruptcy
Court pursuant to a final confirmation order no later than May 2, 2011 (or such
other date as closely proximate thereto as possible that can be obtained from
the Bankruptcy Court), in form and substance satisfactory to the Required
Lenders (the “Confirmation Order”), including, without limitation, providing for
(A) approval of the execution of this Agreement and all other Credit Documents
by the Borrower, (B) approval of the indemnification provisions contained in
this Agreement, including the Borrower’s obligation to pay the Agents’ and
Lenders’ reasonable costs and expenses (including professional fees and expenses
of counsel, consultants and other experts) and (C) indefeasible payment in full
in cash of all amounts due under the DIP Facility; (ii) the Confirmation Order
shall not be subject to a stay or injunction, nor shall it have been modified or
vacated on appeal and, unless otherwise agreed to by the Required Lenders, at
least 13 days shall have passed since the entry of the Confirmation Order;
(iii) all conditions precedent to the effectiveness of the Plan of
Reorganization shall have been satisfied (or, with the prior written consent of
the Required Lenders, waived) in the reasonable judgment of the Required Lenders
and (iv) except as consented to by the Required Lenders, the Bankruptcy Court’s
retention of jurisdiction under the Confirmation Order shall not govern the
enforcement of the Credit Documents or any rights or remedies related thereto.

(l) The effective date of the Plan of Reorganization shall have occurred no
later than May 16, 2011.

(m) All Indebtedness and other claims against the Borrower existing as of the
Filing Date shall have been discharged except as provided for in the Plan of
Reorganization.

(n) A new Board of Directors shall have been elected by the shareholders of the
Borrower or be appointed pursuant to the Plan of Reorganization.

 

47



--------------------------------------------------------------------------------

ARTICLE VII

Additional Conditions Precedent

SECTION 7.01 Conditions Precedent to all Credit Extensions.

(a) No Default; Representations and Warranties. The agreement of each Lender to
make any Loan requested to be made by it on any date is subject to the
satisfaction of the condition precedent that at the time of each such Credit
Extension and also after giving effect thereto, and in the case of the Credit
Extensions on the Closing Date, both before and after giving effect to the
consummation of the Transactions: (a) no Default or Event of Default shall have
occurred and be continuing, (b) all representations and warranties made by each
Credit Party contained herein or in the other Credit Documents shall be true and
correct in all material respects (except in the case of the initial Credit
Extensions to occur on the Closing Date, in which case all representations and
warranties made by each Credit Party contained herein or in the other Credit
Documents shall be true and correct in all respects (provided, that (i) with
respect to the perfection of security interests in UCC Filing Collateral and IP
Filings, the sole obligation of the Credit Parties shall be to deliver, or cause
to be delivered, necessary UCC financing statements and the IP Security
Agreement to the Collateral Agent or irrevocably authorize and cause the Credit
Parties to irrevocably authorize the Collateral Agent to file necessary UCC
financing statements and the IP Security Agreements, (ii) with respect to
perfection of security interests in Stock Certificates, the sole obligation of
the Credit Parties shall be to deliver, or cause to be delivered, to the
Collateral Agent Stock Certificates together with undated stock powers executed
in blank, and (iii) other than with respect to any UCC Filing Collateral, Stock
Certificates and IP Filings, to the extent any Collateral is not provided on the
Closing Date after the use by the Credit Parties of commercially reasonable
efforts to do so, such Collateral may be delivered after the Closing Date
pursuant to arrangements and timing as set forth in this Agreement or reasonably
satisfactory to the Collateral Agent)), in each case, with the same effect as
though such representations and warranties had been made on and as of the date
of such Credit Extension (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date); provided, that any representation or warranty that is qualified
as to “materiality”, “Closing Date Material Adverse Effect”, “Material Adverse
Effect” or similar language shall be true and correct in all respects on such
respective dates and (c) no injunction, writ, restraining order, or other order
of any nature restricting or prohibiting, directly or indirectly, such Credit
Extension shall have been issued and remain in force by any Governmental
Authority against the Borrower, any Agent or any Lender. The acceptance of the
benefits of each Credit Extension shall constitute a representation and warranty
by each Credit Party to each of the Lenders that all the applicable conditions
specified above exist as of that time.

(b) Notice of Borrowing. Prior to the making of the Term Loans and the
Incremental Term Loans, the Administrative Agent shall have received a Notice of
Borrowing (whether in writing or by telephone) meeting the requirements of
Section 2.03.

 

48



--------------------------------------------------------------------------------

ARTICLE VIII

Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement and make the Loans
as provided for herein, the Credit Parties make the following representations
and warranties to, and agreements with, the Lenders, all of which shall survive
the execution and delivery of this Agreement, the making of the Loans and the
issuance of the Letters of Credit:

SECTION 8.01 Corporate Status. Each Credit Party (a) is a duly organized or
formed and validly existing corporation or other registered entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing in all
jurisdictions where it does business or owns assets, except where the failure to
be so qualified could not reasonably be expected to result in a Closing Date
Material Adverse Effect.

SECTION 8.02 Corporate Power and Authority. Each Credit Party has the corporate
or other organizational power and authority to execute, deliver and carry out
the terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered the Credit Documents
and each other Transaction Document to which it is a party and such Transaction
Documents constitute the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, moratorium, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).

SECTION 8.03 No Violation. None of (a) the execution, delivery and performance
by any Credit Party of the Credit Documents to which it is a party and
compliance with the terms and provisions thereof, (b) the consummation of the
Transactions, or (c) the consummation of the other transactions contemplated
hereby or thereby on the relevant dates therefor will (i) contravene any
applicable provision of any material Applicable Law of any Governmental
Authority, (ii) result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Credit Party (other than Liens created under the
Credit Documents) pursuant to, (A) the terms of any material indenture, loan
agreement, lease agreement, mortgage or deed of trust, or (B) any other material
Contractual Obligation, in the case of either clause (A) and (B) to which any
Credit Party is a party or by which it or any of its property or assets is bound
or (iii) violate any provision of the Organization Documents of any Credit
Party, except with respect to any conflict, breach or contravention or default
(but not creation of Liens) referred to in clauses (i) and (ii) of this
Section 8.03, to the extent that such conflict, breach, contravention or default
could not reasonably be expected to have a Closing Date Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

SECTION 8.04 Litigation, Labor Controversies, etc. There is no pending or, to
the knowledge of any Credit Party, threatened, litigation, action, proceeding or
labor controversy (including without limitation, strikes, lockouts or slowdowns
against the Credit Parties or any of their respective Subsidiaries pending or,
to the knowledge of any Credit Party, threatened) (a) except as disclosed in
Schedule 8.04 and other matters that could not reasonably be expected to have a
Closing Date Material Adverse Effect, or (b) which purports to affect the
legality, validity or enforceability of any Credit Document, any Transaction
Document or the Transactions.

SECTION 8.05 Use of Proceeds; Regulations U and X. The proceeds of the Loans are
intended to be and shall be used solely for the purposes set forth in and
permitted by Section 9.12. No Credit Party is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Credit Extension will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with
Regulation U or Regulation X.

SECTION 8.06 Approvals, Consents, etc. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person, and no consent or approval under any contract or instrument (other than
(a) those that have been duly obtained or made and which are in full force and
effect, or if not obtained or made, individually or in the aggregate, could not
reasonably be expected to have a Closing Date Material Adverse Effect and
(b) the filing of UCC financing statements and other equivalent filings for
foreign jurisdictions) is required for the consummation of the Transactions or
the due execution, delivery or performance by any Credit Party of any Credit
Document to which it is a party, or for the due execution, delivery or
performance of the Transaction Documents, in each case by any of the parties
thereto. There does not exist any judgment, order, injunction or other judicial
restraint prohibiting the transactions contemplated by the Transaction
Documents, the consummation of the Transactions, the making of any Credit
Extension or the performance by the Credit Parties or any of their respective
Subsidiaries of their Obligations under the Credit Documents.

SECTION 8.07 Investment Company Act. No Credit Party is, or will be after giving
effect to the Transactions and the transactions contemplated under the Credit
Documents, an “investment company” or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940.

SECTION 8.08 Accuracy of Information. To the best knowledge of the Credit
Parties, none of the factual information and data (taken as a whole) solely with
respect to the Credit Parties or any of their respective Subsidiaries which was
at any time furnished by any Credit Party, any of their respective Subsidiaries
or any of their respective authorized representatives in writing to any Agent or
any Lender (including all information contained in the Credit Documents) for
purposes of or in connection with this Agreement or any of the Transactions
contains any untrue statement of a material fact or omits to state any material
fact necessary to make such information and data (taken as a whole) not
materially misleading, in each case, at the time such information was provided
in light of the circumstances under which such information or data was
furnished.

SECTION 8.09 Financial Condition; Financial Statements. All of the balance
sheets, all statements of income and of cash flow and all other financial
information furnished

 

50



--------------------------------------------------------------------------------

pursuant to Section 9.01 have been and will for all periods following the
Closing Date be prepared in accordance with GAAP consistently applied. All of
the financial information to be furnished pursuant to Section 9.01 will present
fairly in all material respects the financial position and results of operations
of the Borrower and its Subsidiaries at the respective dates of such information
and for the respective periods covered thereby, subject in the case of unaudited
financial information, to changes resulting from normal year end audit
adjustments and to the absence of footnotes. None of the Credit Parties nor any
of their respective Subsidiaries has any Indebtedness or other material
obligations or liabilities, direct or contingent (other than (i) the liabilities
reflected on Schedule 8.25, (ii) obligations arising under this Agreement, the
other Credit Documents and (iii) liabilities incurred in the ordinary course of
business) that, either individually or in the aggregate, have had or could
reasonably be expected to have, a Closing Date Material Adverse Effect.

SECTION 8.10 Tax Returns and Payments. Each Credit Party has filed all
applicable federal and state income Tax returns and all other material Tax
returns, domestic and foreign, required to be filed by them and has paid all
material Taxes and assessments payable by them that have become due, other than
those not yet delinquent or contested in good faith by appropriate proceedings
with respect to which such Credit Party has maintained adequate reserves in
accordance with GAAP. Each Credit Party and its Subsidiaries has paid, or has
provided adequate reserves (in the good faith judgment of the management of the
Credit Parties) in accordance with GAAP for the payment of, all applicable
material federal, state and foreign income Taxes applicable for all prior fiscal
years and for the current fiscal year. No Tax Lien has been filed, and, to the
knowledge of any Credit Party, no material claim is being asserted, with respect
to any such Tax, fee, or other charge.

SECTION 8.11 Compliance with ERISA. Each Plan is in compliance with ERISA, the
Code and any Applicable Law; no Reportable Event has occurred (or is reasonably
likely to occur) with respect to any Plan; each Plan that is intended to quality
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service for all required amendments regarding its
qualification thereunder that considers the law changes incorporated in the plan
sponsor’s most recently expired remedial amendment cycle determined under the
provisions of Rev. Proc. 2007-44, and nothing has occurred subsequent to the
issuance of such termination letter which would prevent, or cause the loss of,
such qualification; no Plan is insolvent or in reorganization or in endangered
or critical status within the meaning of Section 432 of the Code or Section 4241
or 4245 of Title IV of ERISA (or is reasonably likely to be insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to any of the Credit Parties, any of their respective
Subsidiaries or any ERISA Affiliate; no Plan is, or is reasonably expected to
be, in “at risk” status (as defined in Section 430 of the Code or Section 303 of
ERISA); no Plan (other than a Multiemployer Plan) has failed to satisfy the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA
(whether or not waived in accordance with Section 412(c) of the Code or
Section 302(c) of ERISA), (or is reasonably likely to do so); no failure to make
any required installment under Section 430(j) of the Code with respect to any
Plan or to make any required contribution to a Multiemployer Plan when due has
occurred; none of the Credit Parties, any of their respective Subsidiaries or
any ERISA Affiliate has incurred (or is reasonably expected to incur) any
liability to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code or has been notified in

 

51



--------------------------------------------------------------------------------

writing that it will incur any liability under any of the foregoing Sections
with respect to any Plan; no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate or to reorganize any Plan or to appoint a
trustee to administer any Plan, and no written notice of any such proceedings
has been given to any of the Credit Parties, any of their respective
Subsidiaries or any ERISA Affiliate; and no Lien imposed under the Code or ERISA
on the assets of any of the Credit Parties, any of their respective Subsidiaries
or any ERISA Affiliate exists (or is reasonably likely to exist) nor have the
Credit Parties, any of their respective Subsidiaries or any ERISA Affiliate been
notified in writing that such a Lien will be imposed on the assets of any of the
Credit Parties, any of their respective Subsidiaries or any ERISA Affiliate on
account of any Plan, except to the extent that a breach of any of the
representations, warranties or agreements in this Section 8.11 would not result,
individually or in the aggregate, in an amount of liability that would be
reasonably likely to have a Closing Date Material Adverse Effect. No Plan (other
than a Multiemployer Plan) has an Unfunded Current Liability that would,
individually or when taken together with any other liabilities referenced in
this Section 8.11, be reasonably likely to have a Closing Date Material Adverse
Effect. No employee welfare benefit plan within the meaning of §3(1) or §3(2)(B)
of ERISA of any Credit Party or any of their respective Subsidiaries, provides
benefit coverage subsequent to termination of employment except as required by
Title I, Part 6 of ERISA or applicable state insurance laws. No liability to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA has been, or is reasonably expected to be, incurred. With respect to
any Plan that is a Multiemployer Plan, the representations and warranties in
this Section 8.11, other than any made with respect to (a) liability under
Section 4201 or 4204 of ERISA or (b) liability for termination or reorganization
of such Plans under ERISA, are made to the best knowledge of the Credit Parties.

SECTION 8.12 Subsidiaries. None of the Credit Parties has any Subsidiaries other
than the Subsidiaries listed on Schedule 8.12. Schedule 8.12 describes the
direct and indirect ownership interest of each of the Credit Parties in each
Subsidiary.

SECTION 8.13 Intellectual Property; Licenses, etc. Except to the extent that it
could not reasonably be expected to have a Closing Date Material Adverse Effect,
each Credit Party owns, or possesses the right to use, all of the material
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of each such Credit Party, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed by such Credit Party
infringes upon any rights held by any other Person. Except as specifically set
forth on Schedule 8.04 and as could not reasonably be expected to have a Closing
Date Material Adverse Effect, no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of such Credit Party threatened,
and no patent, invention, device, application, principle or any statute, law,
rule, regulation, standard or code is pending or, to the knowledge of such
Credit Party proposed.

SECTION 8.14 Environmental Warranties. (a) Except as could not reasonably be
expected to have a Closing Date Material Adverse Effect, (i) the Credit Parties
and each of their respective Subsidiaries are in compliance with all
Environmental Laws in all jurisdictions in which the Credit Parties or such
Subsidiary, as the case may be, are currently doing business

 

52



--------------------------------------------------------------------------------

(including having obtained all material permits required under Environmental
Laws) and (ii) none of the Credit Parties or any of their respective
Subsidiaries has become subject to any pending or, to the knowledge of such
Credit Party, threatened Environmental Claim or any other liability under any
Environmental Law.

(b) None of the Credit Parties or any of their respective Subsidiaries has
treated, stored, transported, released or disposed of Hazardous Materials at or
from any currently or formerly owned Real Property or facility relating to its
business in a manner that could reasonably be expected to have a Closing Date
Material Adverse Effect.

SECTION 8.15 Ownership of Properties. Set forth on Schedule 8.15 is a list of
all of the Real Property owned or leased by any of the Credit Parties or their
respective Subsidiaries, indicating in each case whether the respective property
is owned or leased, the identity of the owner or lessor and the location of the
respective property. Each Credit Party owns (a) in the case of owned Real
Property, good, indefeasible and marketable fee simple title to such Real
Property, (b) in the case of owned personal property, good and valid title to
such personal property, and (c) in the case of leased Real Property or personal
property, valid, subsisting, marketable, insurable and enforceable (except as
may be limited by bankruptcy, insolvency, moratorium, fraudulent conveyance or
other laws applicable to creditors’ rights generally and by generally applicable
equitable principles, whether considered in an action at law or in equity)
leasehold interests (as the case may be) in such leased property, in each case,
free and clear in each case of all Liens or claims, except for Permitted Liens.

SECTION 8.16 Reserved.

SECTION 8.17 Reserved.

SECTION 8.18 Security Documents. The Security Pledge Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable first priority (subject only to Permitted Liens
which, pursuant to the terms of this Agreement, are permitted to have priority
over Collateral Agent’s Liens thereon) security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Security Pledge Agreement, when stock certificates representing
such Pledged Stock are delivered to the Collateral Agent, and in the case of the
other Collateral described in the Security Pledge Agreement, when financing
statements and other filings specified on Schedule 8.18 in appropriate form are
filed in the offices specified on Schedule 8.18, the Security Pledge Agreement
shall constitute a fully perfected Lien on, and first priority (subject only to
Permitted Liens which, pursuant to the terms of this Agreement, are permitted to
have priority over Collateral Agent’s Liens thereon) security interest in, all
right, title and interest of the Credit Parties in such Collateral and the
proceeds thereof, to the extent such proceeds can be protected by a filing, as
security for the Obligations.

SECTION 8.19 Compliance with Laws; Authorizations. Each Credit Party and each of
its Subsidiaries (a) is in compliance with all Applicable Laws and (b) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted except, in each case, to the extent
that failure to do so could not, in the aggregate, reasonably be expected to
have a Closing Date Material Adverse Effect. No Credit Party has

 

53



--------------------------------------------------------------------------------

received any notice to the effect that its operations are not in material
compliance with any Environmental Law or are the subject of any investigation by
any Governmental Authority evaluating whether any remedial action is needed to
respond to a Release.

SECTION 8.20 No Closing Date Material Adverse Effect. Since September 30, 2010,
there has been no Closing Date Material Adverse Effect, and there has been no
circumstance, event or occurrence, and no fact is known to the Credit Parties
that could reasonably be expected to result in a Closing Date Material Adverse
Effect.

SECTION 8.21 Contractual or Other Restrictions. Other than the Credit Documents,
as set forth in Schedule 8.21 and to the extent permitted by Section10.10, no
Credit Party or any of its Subsidiaries is a party to any agreement or
arrangement or subject to any Applicable Law that limits its ability to pay
dividends to, or otherwise make Investments in or other payments to any Credit
Party, that limits its ability to grant Liens in favor of the Collateral Agent
or that otherwise limits its ability to perform the terms of the Credit
Documents.

SECTION 8.22 Reserved.

SECTION 8.23 Reserved.

SECTION 8.24 Insurance. The properties of each Credit Party are insured with
financially sound and reputable insurance companies not Affiliates of any Credit
Party against loss and damage in such amounts, with such deductibles and
covering such risks as are customarily carried by Persons of comparable size and
of established reputation engaged in the same or similar businesses and owning
similar properties in the general locations where such Credit Party operates, in
each case as described on Schedule 8.24. To the best knowledge of the Credit
Parties, all premiums with respect thereto that are due and payable have been
duly paid and no Credit Party is aware of any notice of violation or
cancellation thereof and each Credit Party has complied in all material respects
with the requirements of such policy.

SECTION 8.25 Evidence of Other Indebtedness. Schedule 8.25 is a complete and
correct list of each credit agreement, loan agreement, indenture, purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, any Credit Party outstanding on the Closing
Date which will remain outstanding after the Closing Date (other than this
Agreement and the other Credit Documents), in each case, in excess of $50,000
and the aggregate principal or face amount outstanding or that may become
outstanding under each such arrangement as of the Closing Date is correctly
described in Schedule 8.25.

SECTION 8.26 Deposit Accounts and Securities Accounts. Set forth in Schedule
8.26 is a list of all of the deposit accounts and securities accounts of each
Credit Party, including, with respect to each bank or securities intermediary at
which such accounts are maintained by such Credit Party (a) the name and
location of such Person and (b) the account numbers of the deposit accounts or
securities accounts maintained with such Person.

SECTION 8.27 Absence of any Undisclosed Liabilities. There are no material
liabilities of any Credit Party of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of

 

54



--------------------------------------------------------------------------------

circumstances which could reasonably be expected to result in any such
liabilities, other than those liabilities provided for or disclosed in the most
recently delivered financial statements pursuant to Section 9.01.

ARTICLE IX

Affirmative Covenants

The Credit Parties hereby covenant and agree that on the Closing Date and
thereafter, until the Total Commitments and the Loans, together with interest,
Fees and all other Obligations incurred hereunder (other than Unasserted
Contingent Obligations) are paid in full in accordance with the terms of this
Agreement:

SECTION 9.01 Financial Information, Reports, Notices and Information. The
Borrower will furnish each Agent and each Lender copies of the following
financial statements, reports, notices and information:

(a) Annual Financials. As soon as available, but in any event within 120 days
(or such earlier date on which the Borrower is required to file a Form 10-K
under the Exchange Act, if applicable) after the end of each fiscal year of the
Borrower, beginning with the fiscal year ended December 31, 2011, a consolidated
and consolidating balance sheet of the Borrower and its Subsidiaries as of the
end of such fiscal year, and the related consolidated and consolidating
statements of income, cash flows and shareholders’ equity for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all prepared in accordance with GAAP, with such consolidated
statements to be audited and accompanied by (i) a report and opinion of the
Borrower’s independent certified public accountants of recognized national
standing (which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable securities laws and (for
periods beginning after the date hereof) shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit), stating that such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of the Borrower as of the dates and for the periods
specified in accordance with GAAP and (ii) if, and only if, the Borrower is
required to comply with the internal control provisions pursuant to Section 404
of Sarbanes-Oxley, an attestation report of such public accounting firm as to
the Borrower’s internal controls pursuant to Section 404 of Sarbanes-Oxley
attesting that such internal controls meet the requirements of Sarbanes-Oxley,
and such consolidating financial statements to be certified by a Financial
Officer of the Borrower as fairly presenting the consolidating financial
condition of the Borrower and its Subsidiaries, along with a certification that
no Default then exists;

(b) Quarterly Financials. As soon as available, but in any event within 60 days
(or such earlier date on which the Borrower is required to file a Form 10-Q
under the Exchange Act, if applicable) after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, beginning with the fiscal
quarter ended [            ], 2011, a consolidated and consolidating balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income, cash flows and shareholders’
equity for such fiscal quarter and for the then elapsed portion of the
Borrower’s fiscal year, setting forth

 

55



--------------------------------------------------------------------------------

in each case in comparative form the figures for the comparable periods in the
previous fiscal year, all prepared in accordance with GAAP, such consolidated
and consolidating statements to be certified by a Financial Officer of the
Borrower as fairly presenting, in all material respects, the consolidated and
consolidating financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of the date and for the periods specified in
accordance with GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in clause (a) of this Section, subject
to normal year-end audit adjustments and the absence of footnotes, along with a
certification that no Default then exists;

(c) Monthly Financials. As soon as available, but in any event within 30 days
after the end of each fiscal month (or 45 days after the end of any month ending
a fiscal quarter) of each fiscal year of the Borrower, beginning with the fiscal
month ended [            ], 2011, a consolidated and consolidating balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal month, and the
related consolidated statements of income, cash flows and shareholders’ equity
for such fiscal month and for the then elapsed portion of the Borrower’s fiscal
year, setting forth in each case in comparative form the figures for the
comparable periods in the previous fiscal year, all prepared in accordance with
GAAP, such consolidated and consolidating statements to be certified by a
Financial Officer of the Borrower as fairly presenting, in all material
respects, the consolidated and consolidating financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries as of the date
and for the periods specified in accordance with GAAP consistently applied, and
on a basis consistent with audited financial statements referred to in clause
(a) of this Section, subject to normal year-end audit adjustments and the
absence of footnotes, along with a certification that no Default then exists;

(d) Annual Business Plan. Substantially concurrent with delivery to the
Borrower’s Board of Directors, a copy of the Borrower’s annual business plan,
together with any and all supporting information, such as operating budget and
projections, prepared by the management of the Borrower in the same form as
provided to the Borrower’s Board of Directors;

(e) Certificates; Other Information. The following additional items:

(i) concurrently with the delivery of the financial statements referred to in
subsections (a) and (b), beginning with the fiscal quarter ended [            ],
2011, (x) an Officer’s Certificate certifying as to the Working Capital at such
time and (y) an Officers’ Certificate certifying that (A) a review of the
activities of the Borrower and its Subsidiaries during the preceding fiscal year
has been made under the supervision of each Authorized Officer signing such
certificate with a view to determining whether the Borrower and its Subsidiaries
have kept, observed, performed and fulfilled their obligations under this
Agreement and the other Credit Documents, (B) the representations and warranties
of the Borrower and each of its Subsidiaries contained in any Credit Document,
or which are contained in any document furnished at any time under or in
connection herewith or therewith, are true and correct in all material respects
on and as of the date of such certificate, except to the extent that such
representations and warranties specifically refer to an earlier date, if such
date occurs after the date hereof, in which case they shall be true and correct
as of such earlier date, and except that for purposes of this
Section 9.01(e)(i), the representations and warranties relating to financial
statements shall be deemed to refer to the most recent financial statements
furnished pursuant to

 

56



--------------------------------------------------------------------------------

Section 9.01(a) and Section 9.01(b), respectively, (C) to the best of each such
Authorized Officer’s actual knowledge the Borrower and its Subsidiaries during
such preceding fiscal year have kept, observed, performed and fulfilled each and
every condition and covenant under this Agreement and the other Credit Documents
and at the date of such certificate there is no Default or Event of Default that
has occurred and is continuing or, if either such Authorized Officer does know
of such Default or Event of Default, such Authorized Officer shall include in
such certificate a description of the Default or Event of Default and its status
with particularity and (D) including a written supplement substantially in the
form of Schedules 1-5, as applicable, to the Security Pledge Agreement with
respect to any additional assets and property acquired by any Credit Party after
the date hereof, all in reasonable detail;

(ii) concurrently with the delivery of the financial statements referred to in
subsections (b) and (c), a report summarizing the progress and status of each
Product’s development program;

(iii) during any Default, promptly upon the reasonable request by any Agent,
copies of any detailed audit reports, management letters or recommendations
submitted to the Board of Directors (or the audit committee thereof) of the
Borrower or any of its Subsidiaries by independent accountants in connection
with the accounts or books of the Borrower or any of its Subsidiaries, or any
audit of any of them;

(iv) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the Borrower or
the stockholders of the Borrower, and copies of all periodic and other reports,
registration statements and other materials filed by the Borrower or any of its
Subsidiaries with the SEC, any national securities exchange, or any Governmental
Authority or securities exchange in any applicable non-U.S jurisdiction, and in
any case not otherwise required to be delivered to the Agents pursuant hereto;

(v) not later than five Business Days after receipt thereof by the Borrower or
any of its Subsidiaries, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any instrument, indenture, loan or credit agreement regarding or
related to any breach or default by any party thereto or any other event that
could reasonably be expected to have a Material Adverse Effect and, after any
Default, promptly upon request by any Agent, such information and reports
regarding such instruments, indentures and loan and credit agreements as any
Agent may reasonably request; and

(vi) not later than five Business Days after the Borrower becomes aware of the
assertion or occurrence thereof, notice of any action or proceeding against or
of any noncompliance by the Borrower or any of its Subsidiaries with any
Environmental Law or Environmental Claim that could reasonably be expected to
have a Material Adverse Effect;

(f) Forecasts. Substantially concurrent with delivery to the Borrower’s Board of
Directors, any forecasts or any material revisions thereof prepared by the
Borrower, in the form provided to the Borrower’s Board of Directors;

 

57



--------------------------------------------------------------------------------

(g) Operating Budget. Substantially concurrent with delivery to the Borrower’s
Board of Directors, an annual operating budget for the Borrower and its
Subsidiaries in the form provided to the Borrower’s Board of Directors,
accompanied by a statement of a Financial Officer of the Borrower to the effect
that the budget of the Borrower and its Subsidiaries is based upon assumptions
believed to be reasonable for the periods covered thereby, along with a
certification that no Default then exists;

(h) Management Letters. Promptly upon, and in any event within three
(3) Business Days after, receipt thereof, copies of all “management letters”
submitted to the Borrower or any of its Subsidiaries by the independent public
accountants referred to in Section 9.01(a) in connection with each audit made by
such accountants;

(i) Corporate Information. Promptly upon, and in any event within three
(3) Business Days after, becoming aware of any additional corporate or limited
liability company information of the type delivered pursuant to Section 6.05, or
of any change to such information delivered on or prior to the Closing Date or
pursuant to this Section 9.01 or otherwise under the Credit Documents, a
certificate, certified to the extent of any change from a prior certification,
from the secretary, assistant secretary, managing member or general partner of
such Credit Party notifying the Collateral Agent of such information or change
and attaching thereto any relevant documentation in connection therewith;

(j) Insurance Report. Substantially concurrently with the delivery of the
financial statements provided for in Section 9.01(a), a report of a reputable
insurance broker with respect to insurance policies maintained by the Credit
Parties, as any Agent on its own behalf or on behalf of any Lender may
reasonably request in writing from time to time; and

(k) Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of the Borrower or any of its
Subsidiaries, or compliance with the terms of the Credit Documents, as any Agent
or any Lender may from time to time reasonably request.

Unless otherwise directed by any of the Lenders and the Agents (collectively,
the “Recipients”) the Borrower shall deliver to the Recipients the information
and materials (collectively, the “Materials”) required to be delivered pursuant
to this Section 9.01 by electronic mail (“E-Mail”) to E-Mail addresses supplied
to the Borrower by such Recipients. The Borrower acknowledges and agrees that
certain of the Recipients may be “public-side” Recipients (i.e., Persons that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Recipient”). The Borrower shall identify
that portion of the Materials that may be distributed to the Public Recipients
and that (w) all such Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page or in the “subject” line thereof; (x) by marking
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Recipients to treat such Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Materials “PUBLIC”.

 

58



--------------------------------------------------------------------------------

Delivery of such reports, information and documents to the Agents shall be for
informational purposes only and the Agents’ receipt thereof shall not, in the
absence of gross negligence, bad faith or willful misconduct on its part,
constitute constructive notice of any information contained therein or
determinable from information contained therein, including compliance by the
Borrower or any Subsidiary Guarantor with any covenant hereunder (as to which
the Agents are entitled to rely exclusively on Officers’ Certificates).

(l) Notices. The Borrower shall promptly, and in any event within three Business
Days after the Borrower becomes aware thereof (or, in the exercise of prudent
business practices, should have become aware thereof), notify the Agents and the
Lenders in writing of:

(i) the occurrence of any Default;

(ii) any matter or development that has resulted or could reasonably be expected
to result in a Material Adverse Effect, including if reasonably expected to
result in a Material Adverse Effect (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any of its
Subsidiaries; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any of its Subsidiaries, on the one hand, and
any Governmental Authority, on the other; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any of its Subsidiaries, including pursuant to any applicable Environmental
Laws;

(iii) the occurrence of any ERISA Event;

(iv) any change in accounting policies or financial reporting practices by the
Borrower or any of its Subsidiaries, which results in a material change in its
financial results or affects the computation of any financial ratio or
requirement set forth in any Credit Document; and

(v) the occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment of the Obligations pursuant
to Section 5.02(a)(i).

Each notice pursuant to Section 9.01(l)(i), (ii), (iii), (iv) or (v) shall be
accompanied by a statement of an Authorized Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and its Subsidiaries, as applicable, have taken and/or propose to take
with respect thereto. Each notice pursuant to Section 9.01(l)(i) shall describe
with particularity any and all provisions of this Agreement and any other Credit
Document that have been breached.

SECTION 9.02 Books, Records and Inspections. (a) The Borrower shall, and shall
cause each of its Subsidiaries to, maintain proper books of record and account
in which full, true and correct entries in conformity with GAAP consistently
applied and all requirements of Law shall be made of all financial transactions
and matters involving the assets and business of the Borrower or such
Subsidiary, as the case may be.

(b) The Borrower shall, and shall cause each of its Subsidiaries to, permit
representatives and independent contractors of the Collateral Agent to visit and
inspect any of its

 

59



--------------------------------------------------------------------------------

properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances,
accounts and condition with its directors, officers, employees and advisors
(including independent public accountants), all at the expense of the Borrower
and at reasonable times during normal business hours and upon reasonable advance
notice to the Borrower; provided, however, that when an Event of Default exists
the Collateral Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and as often as may be desired and without advance notice.

SECTION 9.03 Maintenance of Insurance. (a) The Borrower shall, and shall cause
each of its Subsidiaries to, maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons. All such insurance shall (a) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof, (b) name the Collateral Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or loss payee (in the
case of property insurance), as applicable, and (c) include a breach of warranty
clause (provided that this clause (b) shall not be violated if the Borrower has
not been able to include a breach of warranty clause after the use of
commercially reasonable efforts).

(b) Within forty-five (45) days after the Closing Date, the Credit Parties shall
have delivered to the Collateral Agent copies of each insurance policy (or
binders in respect in thereof), in form and substance reasonably satisfactory to
the Collateral Agent and the Required Lenders.

SECTION 9.04 Payment of Material Obligations, Liabilities, Taxes and Other
Claims. The Borrower shall, and shall cause each of its Subsidiaries to, pay and
discharge as the same shall become due and payable, all its material obligations
and liabilities, including, in any event, (a) all tax liabilities, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property; and (c) all Indebtedness (other than the Obligations), as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.

SECTION 9.05 Maintenance of Existence; Compliance with Laws. The Borrower shall,
and shall cause each of its Subsidiaries to (a) preserve, renew and maintain in
full force and effect its legal existence and good standing under the Applicable
Laws of the jurisdiction of its organization except in a transaction permitted
by Section 10.03 or Section 10.04; and (b) take all reasonable action to obtain,
preserve, renew, extend and keep in full force and effect all rights, licenses,
permits, privileges, franchises, authorizations, patents, copyrights,
trademarks, trade names and service marks necessary or desirable in the normal
conduct of its business, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

(b) The Borrower shall, and shall cause each of its Subsidiaries to, comply with
the requirements of all Applicable Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Applicable Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted, or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

SECTION 9.06 Environmental Compliance.

(a) The Borrower will, and will cause its Subsidiaries to, use and operate all
of its and their facilities and properties in material compliance with all
Environmental Laws, keep all necessary permits, approvals, certificate, licenses
and other authorizations relating to environmental matters in effect and remain
in material compliance therewith, and handle all Hazardous Materials in material
compliance with all applicable Environmental Laws, and keep its and their
property free of any Lien imposed by any Environmental Law.

(b) In the event of the presence of any Hazardous Material on any Real Property
of the Borrower or any of its Subsidiaries which is in violation of, or which
could reasonably be expected to result in material liability under, any
Environmental Law, the Borrower and its Subsidiaries, upon discovery thereof,
shall take all necessary steps to initiate and expeditiously complete all
response, corrective and other action to mitigate and eliminate any such
violation or potential liability, and shall keep the Collateral Agent informed
on a regular basis of their actions and the results of such actions.

(c) The Borrower shall, and shall cause its Subsidiaries to provide the
Collateral Agent with copies of any notice, submittal or documentation provided
by the Borrower or any of its Subsidiaries to any Governmental Authority or
other Person under any Environmental Law. Such notice, submittal or
documentation shall be provided to the Collateral Agent promptly and, in any
event, within five (5) Business Days after such material is provided to any
Governmental Authority or third party.

SECTION 9.07 ERISA. (a) Promptly after the Borrower or any of its Subsidiaries
knows or has reason to know of the occurrence of any of the following events
that, individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), would be reasonably likely to have a
Material Adverse Effect, the Borrower will deliver to the Agents and each Lender
a certificate of an Authorized Officer of the Borrower setting forth details as
to such occurrence and the action, if any, that such the Borrower, such
Subsidiary or such ERISA Affiliate is required or proposes to take, together
with any notices (required, proposed or otherwise) given to or filed with or by
such the Borrower, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan
participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: that a Reportable
Event has occurred; that a failure to satisfy the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA (whether or not waived in
accordance with Section 412(c) of the Code or Section

 

61



--------------------------------------------------------------------------------

302(c) of ERISA) has occurred (or is reasonably likely to occur) or an
application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412, 430 or
431 of the Code with respect to a Plan; that a Plan having an Unfunded Current
Liability has been or is to be terminated, reorganized, partitioned or declared
insolvent under Title IV of ERISA (including the giving of written notice
thereof); that a Plan has an Unfunded Current Liability that has or will result
in a Lien under ERISA or the Code; that proceedings will be or have been
instituted to terminate a Plan having an Unfunded Current Liability (including
the giving of written notice thereof); that a proceeding has been instituted
against a the Borrower, a Subsidiary thereof or an ERISA Affiliate pursuant to
Section 515 of ERISA to collect a delinquent contribution to a Plan; that the
PBGC has notified any the Borrower, any Subsidiary thereof or any ERISA
Affiliate of its intention to appoint a trustee to administer any Plan; that the
Borrower, any Subsidiary thereof or any ERISA Affiliate has failed to make a
required installment or other payment pursuant to Section 412 of the Code with
respect to a Plan; or that the Borrower, any Subsidiary thereof or any ERISA
Affiliate has incurred or will incur (or has been notified in writing that it
will incur) any liability (including any contingent or secondary liability) to
or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

SECTION 9.08 Maintenance of Properties. The Borrower shall, and shall cause each
of its Subsidiaries to, (i) maintain, preserve and protect all of its properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted; and (ii) make all necessary
repairs thereto and renewals, additions, improvements and replacements thereof
except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

SECTION 9.09 Reversed.

SECTION 9.10 Covenant to Guarantee Obligations and Give Security.

(a) With respect to any personal property acquired by the Borrower or any of its
Subsidiaries after the Closing Date that is intended to be subject to the Lien
created by one or more of the Collateral Documents, but is not so subject, the
Borrower shall, and shall cause each of its Subsidiaries to, at its own expense
and within 30 days after the acquisition thereof:

(i) execute and deliver to the Collateral Agent a security agreement in form and
substance substantially similar to the Security Agreement (or other agreement,
instrument or document in form and substance substantially similar to any
comparable Collateral Document) or an amendment or supplement to the relevant
Collateral Documents, securing payment of all the Obligations under the Credit
Documents and constituting Liens on all such property;

(ii) take all actions necessary to cause such Lien to be duly perfected to the
extent required by such Collateral Documents, including the recording of
mortgages, the filing of UCC financing statements, the giving of notices and the
endorsement of notices on title documents as may be required by applicable Law
in order to perfect and maintain the validity, effectiveness and priority of any
such Collateral Document and any of the Liens intended to be created thereunder;
and

 

62



--------------------------------------------------------------------------------

(iii) take such actions and execute and/or deliver to the Collateral Agent such
documents as may be required by applicable Law in order to perfect and maintain
the validity, effectiveness and priority of any such Collateral Document and any
of the Liens intended to be created on such after-acquired properties,
including, if the Acquisition Consideration of the property exceeds $1,000,000,
a favorable Opinion of Counsel acceptable to the Collateral Agent and the
Required Lenders as to the matters contained in clauses (i) and (ii) above and
as to such other matters as the Collateral Agent and the Required Lenders may
reasonably request.

(b) Upon the occurrence and during the continuance of an Event of Default, the
Borrower shall, and shall cause its Subsidiaries to, grant a security interest
in, and take all actions to perfect such security interest, in any additional
property and assets requested by the Collateral Agent or the Required Lenders.

SECTION 9.11 Additional Subsidiary Guarantees; Pledges of Additional Stock.

(a) Upon the request of Required Lenders, each Foreign Subsidiary shall and
(ii) if the Borrower or any of its Subsidiaries acquires or creates another
Subsidiary, after the Closing Date, then, in each case, the Borrower shall cause
such Subsidiary to, within fifteen (15) days after the date of such request or
formation or creation:

(i) execute and deliver to the Administrative Agent a joinder agreement in form
reasonably satisfactory to the Administrative Agent pursuant to which such
Subsidiary shall unconditionally guarantee on a senior secured basis all of the
Obligations on the terms set forth in this Agreement;

(ii) execute and deliver to the Collateral Agent a security agreement in form
and substance substantially similar to the Security Agreement (or other
agreement, instrument or document in form and substance substantially similar to
any comparable Collateral Document) or an amendment or supplement to the
Security Agreement or other relevant Collateral Documents;

(iii) take such actions necessary or as the Collateral Agent reasonably
determines to be advisable to grant to the Collateral Agent for the benefit of
the Secured Parties a perfected security interest in the assets (other than
leasehold interests) of such new Subsidiary, subject to the Permitted Liens,
including the filing of UCC financing statements in such jurisdictions as may be
required by the Security Agreement or by law or as may be reasonably requested
by the Collateral Agent or the Required Lenders;

(iv) take such further action and execute and deliver such other documents
specified in this Agreement or otherwise reasonably requested by the Collateral
Agent to effectuate the foregoing; and

(v) deliver to the Agents an Opinion of Counsel that such joinder agreement and
any other documents required to be delivered have been duly authorized,

 

63



--------------------------------------------------------------------------------

executed and delivered by such Subsidiary and constitutes a valid, binding and
enforceable obligation of such Subsidiary and such other opinions regarding the
perfection of such Liens in the assets of such Subsidiary as provided for in
this Agreement;

provided that the documentation and such other acts (including the security
grant) described in clauses (i)-(v) above shall not be required to be provided
to the Collateral Agent with respect to any Foreign Subsidiary if providing such
documents and granting such security interest could cause adverse tax
consequences.

Following the delivery of the documentation and the completion of the other acts
(including the security grant) described in clauses (i)-(v) above, such
Subsidiary shall be a Subsidiary Guarantor for all purposes of this Agreement.

In addition, as promptly as practicable after such formation or acquisition, the
Borrower shall, at the Borrower’s expense, deliver, unless not required by the
Collateral Agent and the Required Lenders, to the Collateral Agent with respect
to each parcel of real property owned or held by such Subsidiary title reports,
surveys and engineering, soils and other reports, and environmental assessment
reports, indicating the presence or absence of Hazardous Materials at, on or in
such parcel (and, if Hazardous Materials in an amount requiring reporting under
applicable Law, further environmental assessment reports), each in scope, form
and substance reasonably satisfactory to the Collateral Agent and the Required
Lenders, provided, however, that to the extent that the Borrower or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Collateral Agent.

(b) If the Borrower or any of its Subsidiaries acquires or creates another
Subsidiary, after the Closing Date, then the Borrower shall and shall cause its
Subsidiaries to, within fifteen (15) days after the date such formation or
creation:

(i) pledge to the Collateral Agent for the benefit of the Secured Parties
(i) all the Equity Interests of such new Subsidiary, except, to the extent such
pledge of the Equity Interests of any “first-tier” Foreign Subsidiary that
qualifies as a controlled foreign corporation within the meaning of Section 951
of the Code and that would result in any adverse tax consequence or duty, in
which case, the Borrower and its Subsidiaries will pledge to the Collateral
Agent for the benefit of the Secured Parties 65% of the issued and outstanding
Voting Equity Interests of and 100% of the issued and outstanding non-voting
Equity Interests of each such Foreign Subsidiary, and (ii) any intercompany
notes or debt securities of such new Subsidiary, in either case, that are held
by the Borrower or any other of its Subsidiaries, subject to Permitted Liens;
and

(ii) deliver to the Collateral Agent any certificates representing such Equity
Interests, intercompany notes and debt securities referenced in the foregoing
clause, together with (A) in the case of such Equity Interests, undated stock
powers or instruments of transfer, as applicable, endorsed in blank, and (B) in
the case of such intercompany notes or debt securities, endorsed in blank, in
each case executed and delivered by an Authorized Officer of the Borrower or
such other Subsidiary that holds such Equity Interests, intercompany notes or
debt securities, as the case may be.

 

64



--------------------------------------------------------------------------------

SECTION 9.12 Use of Proceeds. The proceeds of the Term Loans shall be used
(a) to pay all principal, interest and other obligations of the Borrower under
the DIP Facility, (b) to pay fees, costs and expenses incurred directly in
connection with the Transactions, (c) to pay the fees, costs and expenses of the
advisors and professionals for the Bondholders represented by Bingham McCutchen
LLP that have not been paid in full in accordance with the final Cash Collateral
Order or to otherwise reimburse such Bondholders for any amount of such fees,
costs or expenses paid by such Bondholders during the Bankruptcy Case and
(d) for working capital and general corporate purposes of the Borrower.

SECTION 9.13 Further Assurances. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) correct any material defect or error that may be discovered
in any Credit Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments in order to (i) as
the Collateral Agent and the Required Lenders may reasonably require from time
to time, carry out more effectively the purposes of the Credit Documents,
(ii) subject the Borrower’s or any of its Subsidiaries’ properties, assets,
rights or interests to the Liens now or hereafter intended to be covered by any
of the Collateral Documents to the fullest extent permitted by applicable Law,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) as the Collateral Agent and the Required Lenders may reasonably require
from time to time, assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Credit
Document or under any other instrument executed in connection with any Credit
Document to which the Borrower or any of its Subsidiaries is or is to be a
party.

SECTION 9.14 Reserved.

SECTION 9.15 Security Interest in Accounts.

(a) The Borrower shall, and shall cause each of its Subsidiaries, within 30 days
following the Closing Date, to establish and deliver to the Collateral Agent a
Control Agreement with respect to all deposit, securities and commodities
accounts, including those accounts listed on Schedule 8.26, maintained by the
Borrower and its Subsidiaries other than those accounts that are Excluded
Accounts. The Borrower shall, and shall cause each of its Subsidiaries to, at
all times ensure that, by entering into such Control Agreements, all deposit,
securities and commodities accounts of such Persons are subject to a valid and
perfected first priority security interest in favor of the Collateral Agent for
the benefit of the Secured Parties.

(b) If no Event of Default has occurred and is continuing, the Borrower and its
Subsidiaries may establish new deposit accounts, securities accounts or
commodities accounts in addition to those listed on Schedule 8.26, so long as,
prior to the time account is established: (i) the Borrower or its Subsidiary has
delivered to the Collateral Agent an amended Schedule 8.26 including such
account and (ii) the Borrower or its Subsidiary has delivered to the Collateral
Agent a Control Agreement with respect to such account to the extent such
account is not an Excluded Account; provided that the Borrower shall not, and
shall not cause or permit any of its Subsidiaries to, allow any Collections or
other amounts or property to be deposited or credited to any such account until
such time as a Control Agreement has been established and delivered to the
Collateral Agent.

 

65



--------------------------------------------------------------------------------

(c) The Collateral Agent agrees not to issue a Control Notice unless an Event of
Default has occurred and is then continuing. In the event the Collateral Agent
issues a Control Notice under any Control Agreement, all Collections or other
amounts or property subject to such Control Agreement shall be transferred as
directed by the Collateral Agent pursuant to the applicable Control Agreement.

(d) If, notwithstanding the provisions of this Section 9.15, after the
occurrence and during the continuance of an Event of Default, the Borrower or
any of its Subsidiaries receives or otherwise has dominion over or control of
any Collections or other amounts, the Borrower shall, and shall cause each of
its Subsidiaries to, hold such Collections and amounts in trust for the
Collateral Agent and shall not commingle such Collections with any other funds
of the Borrower or any of its Subsidiaries or other Person or deposit such
Collections in any account other than those accounts set forth on Schedule 8.26,
as amended from time to time (unless otherwise instructed by the Collateral
Agent).

(e) Upon request by the Collateral Agent, within five (5) Business Days after
the occurrence of an Event of Default, the Borrower shall deliver to the
Collateral Agent an updated Schedule 8.26, to the extent there has been a change
to the information set forth therein.

SECTION 9.16 Real Estate Mortgages and Filings. With respect to any fee interest
in any real property (individually and collectively, the “Premises”) (a) owned
by the Borrower or any of its Subsidiaries on the date hereof or (b) acquired by
the Borrower or such Subsidiary after the date hereof, with (x) Acquisition
Consideration or (y) as of the date hereof, with a Fair Market Value, of greater
than $1,000,000, within 30 days following the Closing Date in the case of clause
(a) and within 90 days of the acquisition thereof in the case of clause (b):

(i) the Borrower shall deliver to the Collateral Agent, as mortgagee, fully
executed counterparts of a Mortgage, each dated as of the date hereof or the
date of acquisition of such property, as the case may be, duly executed by the
Borrower or the applicable Subsidiary, together with evidence of the completion
(or reasonably satisfactory arrangements for the completion), of all recordings
and filings of such Mortgage as may be necessary to create a valid, perfected
Lien against the properties purported to be covered thereby;

(ii) the Borrower shall deliver to the Collateral Agent mortgagee’s title
insurance policies in favor of the Collateral Agent, as mortgagee for the
ratable benefit of the Lenders in an amount equal to 100% of the Fair Market
Value of the Premises purported to be covered by the related Mortgage, insuring
that subject to the exceptions approved by the Collateral Agent and the Required
Lenders in their reasonable discretion and noted in such title insurance policy,
title to such property is marketable and that the interest created by the
Mortgage constitutes a valid Lien thereon free and clear of all Liens, defects
and encumbrances other than Permitted Liens, and such policies shall also
include, to the extent available, at commercially reasonable rates such
endorsements as the Collateral Agent and the Required Lenders shall reasonably
request and shall be accompanied by evidence of the payment in full of all
premiums thereon;

 

66



--------------------------------------------------------------------------------

(iii) the Borrower shall deliver to the Collateral Agent, if requested by the
Collateral Agent, an opinion of local counsel to the applicable Credit
Party(ies) in form and substance reasonably satisfactory to the Collateral
Agent; and

(iv) the Borrower shall deliver to the Collateral Agent, with respect to each of
the covered Premises, the most recent survey of such Premises, together with
either (i) an updated survey certification in favor of the Collateral Agent from
the applicable surveyor stating that, based on a visual inspection of the
property, there has been no change in the facts depicted in the survey or
(ii) an affidavit and/or indemnity from the Borrower and the Subsidiary
Guarantors stating that to its knowledge there has been no change in facts
depicted in the survey, other than, in each case, changes that do not materially
adversely affect the use by the Borrower or Subsidiary Guarantor, as applicable,
of such Premises for the Borrower or such Subsidiary Guarantor’s business as so
conducted, or intended to be conducted, at such Premises and in each case, in
form sufficient for the title insurer issuing the title policy to remove the
standard survey exception from such policy and issue a survey endorsement to
such policy.

SECTION 9.17 Landlord, Bailee and Consignee Waivers.

(a) Each of the Borrower and each of its Subsidiaries that is a lessee of, or
becomes a lessee of, real property on or in which it will maintain, store, hold
or locate assets having an aggregate Fair Market Value of at least $1,000,000
shall use commercially reasonable efforts to deliver to the Collateral Agent a
landlord waiver, substantially in the form of Exhibit L-1, executed by the
lessor of such real property, within 90 days of the Closing Date, if such real
property is leased by the Borrower or such Subsidiary as of the Closing Date, or
otherwise within 90 days of the date such real property is leased by the
Borrower or such Subsidiary.

(b) Each of the Borrower and each of its Subsidiaries that is a bailor of, or
becomes a bailor of, assets having an aggregate Fair Market Value of at least
$1,000,000 shall use commercially reasonable efforts to deliver to the
Collateral Agent a waiver, substantially in the form of the Exhibit B-1,
executed by the bailee of such assets, within 90 days of the Closing Date, if
such bailee holds such assets as of the Closing Date, or otherwise within
90 days of the date such bailee holds such assets.

(c) Each of the Borrower and each of its Subsidiaries that is a consignor of, or
becomes a consignor of, assets having a Fair Market Value of at least $1,000,000
shall use commercially reasonable efforts to deliver to the Collateral Agent a
waiver, substantially in the form of the Exhibit C-1, executed by the consignee
of such assets, within 90 days of the Closing Date, if such assets are consigned
as of the Closing Date, or otherwise within 90 days of the date such assets are
consigned.

SECTION 9.18 Material Contracts. The Borrower shall, and shall cause each of its
Subsidiaries to, perform and observe all the terms and provisions of each
Material Contract to be performed or observed by it except where such failure to
perform or observe could not reasonably be expected to have a Material Adverse
Effect, and, after a Default, take all such action to such end as requested by
the Collateral Agent or the Required Lenders and make to each other party to
each such Material Contract such demands and requests for information and
reports or for action as the Borrower or any of its Subsidiaries is entitled to
make under such Material Contract.

 

67



--------------------------------------------------------------------------------

SECTION 9.19 Annual Lender Meeting. The Borrower shall, and shall cause each of
its Subsidiaries to, upon the request by the Required Lenders, participate in a
meeting of the Lenders, so long as no Event of Default or Default under
Section 11.01(h) shall have occurred and be continuing, once, and otherwise as
frequently as may be required by the Collateral Agent and the Required Lenders,
during each fiscal year, to be held via teleconference, at a time selected by
the Collateral Agent and the Required Lenders and reasonably acceptable to the
Lenders and the Borrower. The purpose of this meeting shall be to present the
Borrowers’ and its Subsidiaries’ previous fiscal years’ financial results and to
present the Borrowers’ and its Subsidiaries’ budget for the current fiscal year.

SECTION 9.20 Subsidiary Requirements. The Borrower shall cause each of its
Subsidiaries to comply with the requirements of this Article IX to the extent
such requirements are applicable to such Subsidiaries.

ARTICLE X

Negative Covenants

The Credit Parties hereby covenant and agree that on the Closing Date and
thereafter, until the Total Commitments and the Loans, together with interest,
Fees and all other Obligations incurred hereunder (other than Unasserted
Contingent Obligations) are paid in full in accordance with the terms of this
Agreement:

SECTION 10.01 Limitation on Incurrence of Additional Indebtedness. The Borrower
shall not, and shall not cause or permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume, guarantee, acquire, become liable,
contingently or otherwise, with respect to, or otherwise become responsible for
payment of (collectively, “incur”) any Indebtedness other than Permitted
Indebtedness.

SECTION 10.02 Limitation on Liens. The Borrower will not, and will not cause or
permit any of its Subsidiaries to, directly or indirectly, create, incur, assume
or permit or suffer to exist any Liens of any kind against or upon any property
or assets of the Borrower or any of its Subsidiaries whether owned on the
Closing Date or acquired after the Closing Date, or any proceeds therefrom, or
file or permit to be filed under the UCC (or similar Law) of any jurisdiction a
financing statement (or similar record) that names the Borrower or any of its
Subsidiaries as debtor, or assign or otherwise convey any accounts or other
right to receive income or profits, other than Permitted Liens.

SECTION 10.03 Limitation on Fundamental Changes. The Borrower shall not, and
shall not cause or permit any of its Subsidiaries to, directly or indirectly,
merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom, the following shall be permitted:

 

68



--------------------------------------------------------------------------------

(a) any Subsidiary may merge or consolidate with or into, or Dispose of all or
substantially all of its assets to (i) the Borrower or any Subsidiary Guarantor,
provided that the Borrower shall be the continuing or surviving Person in the
case of any merger or consolidation involving the Borrower and Subsidiary
Guarantor shall be the continuing or surviving Person and remains a wholly-owned
subsidiary of the Borrower in any other case, or (ii) any one or more other
Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, such Subsidiary Guarantor shall be the continuing or
surviving Person;

(b) any Subsidiary that is not a Subsidiary Guarantor may merge or consolidate
with or into, or Dispose of all or substantially all its assets to another
Subsidiary that is not a Subsidiary Guarantor;

(c) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not be expected to have a Material Adverse Effect; and

(d) Investments permitted by Section 10.05.

SECTION 10.04 Limitation on Dispositions. The Borrower shall not, and shall not
cause or permit any of its Subsidiaries to, make any Disposition or enter into
any agreement to make any Disposition, except for Permitted Dispositions.

SECTION 10.05 Limitation on Investments. The Borrower shall not, and shall not
cause or permit any of its Subsidiaries to, directly or indirectly, make or hold
any Investment other than Permitted Investments. An Investment shall be deemed
to be existing or outstanding to the extent not returned in the same form as the
original Investment (or any other form with a Fair Market Value equal to such
original Investment).

SECTION 10.06 Limitation on Restricted Payments. The Borrower shall not, and
shall not cause or permit any of its Subsidiaries to, declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made; and

(b) the Borrower and each Subsidiary may declare and make Dividends payable
solely in the common stock or other common Equity Interests of such Person.

SECTION 10.07 Modification of Certain Agreements. (a) The Borrower shall not,
and shall not cause or permit any of its Subsidiaries to, directly or
indirectly, amend any of its Organizational Documents in a manner that could be
reasonably expected to result in a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

(b) The Borrower shall not, and shall not cause or permit any of its
Subsidiaries to, directly or indirectly, amend, modify or change in any manner
any term or condition of any (i) Permitted Indebtedness of a type described in
clause (2) of the definition thereof, except for any refinancing, refunding,
renewal or extension thereof permitted by such clause or (ii) Transaction
Document.

SECTION 10.08 Margin Stock. The Borrower shall not, and shall not cause or
permit any of its Subsidiaries to, use the proceeds of the Loans, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund Indebtedness originally
incurred for such purpose.

SECTION 10.09 Limitation on Affiliate Transactions. The Borrower shall not, and
shall not cause or permit any of its Subsidiaries to, enter into any transaction
of any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the Borrower or such Subsidiary as would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided, that in any event, in the case
of any transaction with an Affiliate with a transaction value in excess of
$1,000,000, the transaction is approved by a majority of the independent
directors of the Borrower and, in addition, in the case of any transaction with
an Affiliate with a transaction value in excess $5,000,000, the Borrower has
obtained a fairness opinion in respect of such transaction from an investment
bank of recognized standing; provided that the foregoing restriction shall not
apply to (i) transactions between or among the Borrower and the Subsidiary
Guarantors (or any of them) or (ii) any other transaction or agreement entered
into in connection with this Agreement or the other Credit Documents.

SECTION 10.10 Limitation on Burdensome Restrictions. The Borrower shall not, and
shall not cause or permit any of its Subsidiaries to, enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Credit
Document) that (a) limits the ability of (i) any Subsidiary of the Borrower to
make Restricted Payments to the Borrower or any Subsidiary Guarantor or to
otherwise transfer property to or invest in the Borrower or any Subsidiary
Guarantor, except for any agreement in effect (A) on the date hereof and set
forth on Schedule 10.10 or (B) at the time any Subsidiary becomes a Subsidiary
of the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower, (ii) any
Subsidiary of the Borrower to Guarantee the Indebtedness of the Borrower or
(iii) the Borrower or any of its Subsidiaries to create, incur, assume or permit
to exist Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Permitted Indebtedness of a type described in clause (5) of the
definition thereof solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

SECTION 10.11 Hedging Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement.

 

70



--------------------------------------------------------------------------------

SECTION 10.12 Change in the Nature of the Business. The Borrower shall not, and
shall not cause or permit any of its Subsidiaries to, directly or indirectly,
engage in any business other than the Business of the Borrower and its
Subsidiaries or any business substantially related or incidental thereto.

SECTION 10.13 Financial Covenants. The Borrower will not permit:

(a) Capital Expenditures. The aggregate Capital Expenditures made or incurred by
the Borrower or any of its Subsidiaries, whether by payment in cash or the
incurrence of Indebtedness (including, for the avoidance of doubt, Permitted
Indebtedness of the type described in clause (5) of the definition thereof) or
otherwise, in any fiscal year of the Borrower ending on or after December 31,
2011 shall not exceed the sum of (a) the amount set forth below for such fiscal
year, and (b) to the extent the Borrower and its Subsidiaries make or incurs
Capital Expenditures in an amount less than the amount set forth below for the
immediately preceding fiscal year, the positive difference between the amount
set forth and such amount made or incurred in the immediately preceding fiscal
year, but not more than $1,500,000:

 

For the fiscal year ending:

        Amount  

December 31, 2011

     $ 4,000,000   

December 31, 2012

     $ 4,000,000   

December 31, 2013

     $ 4,000,000   

December 31, 2014

     $ 4,000,000   

December 31, 2015

     $ 4,000,000   

(b) Working Capital. The Borrower shall maintain positive Working Capital, as
measured at the end of each fiscal quarter of the Borrower.

SECTION 10.14 Accounting Changes. The Borrower shall not, and shall not cause or
permit any of its Subsidiaries to, directly or indirectly, make any change in
(a) accounting policies or reporting practices, except as required by GAAP, or
(b) fiscal year (other than change its fiscal year end to December 31).

SECTION 10.15 Prepayment, etc. of Indebtedness. The Borrower shall not, and
shall not cause or permit any of its Subsidiaries to, directly or indirectly,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness, except (a) the prepayment of the
Obligations in accordance with the terms of this Agreement and (b) the payment
of any Indebtedness in accordance with its terms, including the terms of any
applicable subordination agreement.

SECTION 10.16 Impairment of Security Interest. Neither the Borrower nor any of
its Subsidiaries will take or omit to take any action which would adversely
affect or impair in any material respect the Liens in favor of the Collateral
Agent with respect to the Collateral. Neither the Borrower nor any of its
Subsidiaries shall grant to any Person (other than the Collateral Agent), or
permit any Person (other than the Collateral Agent) to retain, any Lien on the
Collateral other than Permitted Liens. Neither the Borrower nor any of its
Subsidiaries will

 

71



--------------------------------------------------------------------------------

enter into any agreement that requires the proceeds received from any sale of
Collateral to be applied to repay, redeem, defease or otherwise acquire or
retire any Indebtedness of any Person, other than as permitted by this
Agreement. The Borrower shall, and shall cause each Subsidiary Guarantor to, at
their sole cost and expense, execute and deliver all such agreements and
instruments as the Collateral Agent shall reasonably request to more fully or
accurately describe the property intended to be Collateral or the obligations
intended to be secured by the Collateral Documents. The Borrower shall, and
shall cause each Subsidiary Guarantor to, at their sole cost and expense, file
any such notice filings or other agreements or instruments as may be reasonably
necessary or desirable under applicable Law to perfect the Liens created by the
Collateral Documents at such times and at such places as the Collateral Agent or
the Required Lenders may reasonably request.

SECTION 10.17 Products. The Borrower shall not, and shall not cause or permit
any of its Subsidiaries to, directly or indirectly, acquire one or more Products
or become party to, or bound by, one or more in-bound licensing arrangements
with respect to any Product unless (i) such acquisition is consistent with the
Borrower’s past practices and in accordance with its business plans, (ii) the
Acquisition Consideration therefor, considered with the Acquisition
Consideration for all Permitted Investments of the type described in clause
(7) of the definition thereof, is not in excess of $5,000,000 in any single
transaction or series of related transactions, $10,000,000 in any fiscal year
or, in the aggregate from the Closing Date, (x) $15,000,000 plus (y) the lesser
of (i) the aggregate amount of Net Cash Proceeds from the sale or issuance of
Equity Interests in the Borrower and (ii) $15,000,000 and (c) the Borrower
delivers to the Collateral Agent at least thirty days prior to such acquisition,
an Officers’ Certificate certifying that, immediately before and immediately
after giving effect to the acquisition (including giving pro forma effect to the
aggregate Acquisition Consideration paid and payable in respect of any such
acquisition), no Default shall have occurred and be continuing.

SECTION 10.18 Subsidiaries. The Borrower shall not transfer any assets or
property to any of its Subsidiaries or cause or permit any of its Subsidiaries
to engage in any business, conduct any operations or incur any obligations or
liabilities unless, in each case, such Subsidiary complies with the requirements
of Section 9.11 as if such Subsidiary was acquired or created after the Closing
Date and has become a Subsidiary Guarantor hereunder.

SECTION 10.19 Issuance of Equity Interests. The Borrower shall not, and shall
not permit any of its Subsidiaries to, issue any Equity Interests (whether for
value or otherwise) to any Person other than (in the case of Subsidiaries) to
the Borrower or another wholly-owned Domestic Subsidiary of the Borrower;
provided, however, Borrower may issue Equity Interests pursuant to the Warrants
and the Warrant Purchase Agreements.

ARTICLE XI

Events of Default

SECTION 11.01 Listing of Events of Default. Each of the following events or
occurrences described in this Section 11.01 shall constitute an “Event of
Default”:

(a) Non-Payment of Obligations. The Borrower shall default in the payment of:

(i) any principal of any Loan when such amount is due; or

 

72



--------------------------------------------------------------------------------

(ii) any interest on any Loan, and such default shall continue unremedied for a
period of three (3) Business Days after such amount is due; or

(iii) any fee described in Article IV, the Agent Fee Letter or in the Fee Letter
or any other monetary Obligation, and such default shall continue unremedied for
a period of five (5) Business Days after such amount is due.

(b) Breach of Warranty. Any representation or warranty of any Credit Party made
or deemed to be made in any Transaction Document (including any certificates
delivered pursuant to Article VI) which, by its terms, is subject to a
materiality qualifier, is or shall be incorrect in any respect when made or
deemed to have been made or any other representation or warranty of any Credit
Party made or deemed to be made in any Transaction Document (including any
certificates delivered pursuant to Article VI) is or shall be incorrect in any
material respect when made or deemed to have been made.

(c) Non-Performance of Certain Covenants and Obligations. Any Credit Party shall
default in the due performance or observance of any of its obligations under
Section 9.01, Section 9.02 (other than to the limited extent such Section
requires books and records to be kept in accordance with GAAP which shall
instead be subject to Section 11.01(d)), Section 9.03, Section 9.05 (solely with
respect to such Credit Party’s maintenance of good standing in its jurisdiction
of organization), Section 9.10, Section 9.11, Section 9.12, Section 9.15 or
Article X, or any Credit Party shall default in the due performance or
observance of its obligations under any covenant applicable to it under the
Security Pledge Agreement.

(d) Non-Performance of Other Covenants and Obligations. Any Credit Party shall
default in the due performance and observance of any obligation contained in any
Transaction Document executed by it (other than as specified in Sections
11.01(a), 11.01(b) or 11.01(c)), and such default shall continue unremedied for
a period of fifteen (15) days after any Credit Party shall first have knowledge
thereof.

(e) Default on Other Indebtedness. (i) a default shall occur in the payment of
any amount when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any principal or stated amount of, or interest or
fees on, any Indebtedness (other than the Obligations) of any Credit Party or
Subsidiary of any Credit Party having a principal or stated amount, individually
or in the aggregate, in excess of $2,500,000, or a default shall occur in the
performance or observance of any obligation or condition with respect to any
such Indebtedness if the effect of such default is to accelerate the maturity of
such Indebtedness or to permit the holder or holders of such Indebtedness, or
any trustee or agent for such holders, to cause or declare such Indebtedness to
become immediately due and payable, (ii) a default shall occur (after expiration
of any available grace or cure periods) in the performance or observance of any
obligation or condition with respect to any Indebtedness which has been
subordinated (whether as to payment or Lien priority) to the Obligations or
Agent’s Liens or any such

 

73



--------------------------------------------------------------------------------

Indebtedness shall be required to be or prepaid, redeemed, purchased or
defeased, or require an offer to purchase or defease such Indebtedness to be
made, prior to its expressed maturity or (iii) any Indebtedness of any Credit
Party or Subsidiary of any Credit Party having a principal or stated amount,
individually or in the aggregate, in excess of $2,500,000 shall otherwise be
required to be prepaid, redeemed, purchased or defeased, or require an offer to
purchase or defease such Indebtedness to be made, prior to its expressed
maturity.

(f) Judgments. Any judgment or order for the payment of money individually or in
the aggregate in excess of $2,500,000 (exclusive of any amounts fully covered by
insurance (less any applicable deductible) and as to which the insurer has
acknowledged its responsibility to cover such judgment or order) shall be
rendered against any Credit Party or any of its Subsidiaries and such judgment
shall not have been vacated or discharged or stayed or bonded pending appeal
within thirty (30) days after the entry thereof or enforcement proceedings shall
have been commenced by any creditor upon such judgment or order.

(g) Plans. Any of the following events shall occur with respect to any Plan:

(i) the institution of any steps by any Credit Party, any Subsidiary of a Credit
Party, any ERISA Affiliate or any other Person to terminate a Plan if, as a
result of such termination, any Credit Party or Subsidiary of any Credit Party
could be required to make a contribution to such Plan, or could reasonably be
expected to incur a liability or obligation to such Plan, in excess of
$2,500,000 in the aggregate;

(ii) a contribution failure occurs with respect to any Plan sufficient to give
rise to a Lien under Sections 303(k) or 4068 of ERISA or Section 430(k) of the
Code; or

(iii) an ERISA Event that, together with all other ERISA Events that have
occurred or are occurring, could reasonably be expected to have a Material
Adverse Effect.5

(h) Bankruptcy, Insolvency, etc. Any Credit Party or any of its Subsidiaries
shall:

(i) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, its debts as they become due;

(ii) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the assets
or other property of any such Person, or make a general assignment for the
benefit of creditors;

(iii) in the absence of such application, consent or acquiesce to or permit or
suffer to exist, the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within forty-five (45) days; provided, that each Credit Party hereby expressly
authorizes each Secured Party to appear in any court conducting any relevant
proceeding during such 45-day period to preserve, protect and defend their
rights under the Credit Documents;

 

 

5

All ERISA provisions remain subject to review by Bingham ERISA specialist.

 

74



--------------------------------------------------------------------------------

(iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by such Person, such case or proceeding shall be consented to or
acquiesced in by such Person, or shall result in the entry of an order for
relief or shall remain for forty-five (45) days undismissed; provided, that each
Credit Party hereby expressly authorizes each Secured Party to appear in any
court conducting any such case or proceeding during such 45-day period to
preserve, protect and defend their rights under the Credit Documents; or

(v) take any action authorizing, or in furtherance of, any of the foregoing.

(i) Impairment of Security, etc. Any Credit Document or any Lien granted
thereunder shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Credit Party party thereto, or any Credit Party or
any other Person shall, directly or indirectly, contest or limit in any manner
such effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Credit Document, any Lien securing any Obligation shall, in
whole or in part, cease to be a perfected Lien.

(j) Product MAE. A Product MAE with respect to Trofex shall occur.

(k) Stay of Confirmation Order. If there is a stay or injunction of the
Confirmation Order in effect which precludes the consummation of the
transactions contemplated thereby.

(l) Restraint of Operations; Loss of Assets. If any Credit Party or any
Subsidiary of a Credit Party is enjoined, restrained, or in any way prevented by
court order or other Governmental Authority from continuing to conduct all or
any material part of its business affairs or if any material portion of any
Credit Party’s or any of its Subsidiaries’ assets is attached, seized, subjected
to a writ or distress warrant, or is levied upon, or comes into the possession
of any third Person and the same is not discharged before the earlier of 30 days
after the date it first arises or 5 days prior to the date on which such
property or asset is subject to forfeiture by such Credit Party or the
applicable Subsidiary.

SECTION 11.02 Remedies Upon Event of Default. If any Event of Default shall
occur for any reason, whether voluntary or involuntary, and be continuing, the
Collateral Agent, upon the direction of the Required Lenders shall, by notice to
the Borrower (a) declare all or any portion of the outstanding principal amount
of the Loans and other Obligations to be due and payable, whereupon the full
unpaid amount of such Loans and other Obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand or presentment. The Lenders and the Collateral Agent shall have
all other rights and remedies available at law or in equity or pursuant to any
Credit Documents.

 

75



--------------------------------------------------------------------------------

ARTICLE XII

[The Agents6

SECTION 12.01 Appointment. Each Lender (and, if applicable, each other Secured
Party) hereby appoints [            ] as its Collateral Agent under and for
purposes of each Credit Document, and hereby authorizes the Collateral Agent to
act on behalf of such Lender (or if applicable, each other Secured Party) under
each Credit Document and, in the absence of other written instructions from the
Lenders pursuant to the terms of the Credit Documents received from time to time
by the Collateral Agent, to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Collateral Agent by the terms
hereof and thereof, together with such powers as may be incidental thereto. Each
Lender (and, if applicable, each other Secured Party) hereby appoints
[            ] as its Administrative Agent under and for purposes of each Credit
Document and hereby authorizes the Administrative Agent to act on behalf of such
Lender (or, if applicable, each other Secured Party) under each Credit Document
and, in the absence of other written instructions from the Lenders pursuant to
the terms of the Credit Documents received from time to time by the
Administrative Agent, to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof, together with such powers as may be incidental thereto. Each
Lender (and, if applicable, each other Secured Party) hereby irrevocably
designates and appoints each Agent as the agent of such Lender. Notwithstanding
any provision to the contrary elsewhere in this Agreement, no Agent shall have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender or other Secured Party, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against any Agent.

SECTION 12.02 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Credit Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

SECTION 12.03 Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document (except to the extent that any of the foregoing are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from its or such Person’s own gross negligence or willful
misconduct) or (b) responsible in any manner to any of the Lenders or any other
Secured Party for any recitals, statements, representations or warranties made
by any Credit Party or any officer thereof contained in this Agreement or any
other Credit Document or any Specified Hedging Agreement or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Credit
Document or any Specified Hedging Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or any Specified

 

 

6

Subject to Agent review and comment in all respects.

 

76



--------------------------------------------------------------------------------

Hedging Agreement or for any failure of any Credit Party or other Person to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document or any Specified Hedging Agreement, or to
inspect the properties, books or records of any Credit Party.

SECTION 12.04 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Credit Parties), independent accountants and other experts selected by such
Agent. The Agents may deem and treat the payee of any note as the owner thereof
for all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Agents. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders (or, if so specified by this Agreement, all or other
requisite Lenders) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Agents shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Credit Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans and all other Secured Parties.

SECTION 12.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder, except with respect to any Default or Event of Default in the payment
of principal, interest and fees required to be paid to the Administrative Agent
for the account of the Lenders unless the Administrative Agent has received
notice from a Lender or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. The Collateral Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless the
Collateral Agent has received notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that an Agent receives such a
notice, such Agent shall give notice thereof to the other Agent and the Lenders.
Each Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement).

SECTION 12.06 Non-Reliance on Agents and Other Lenders. Each Lender (and, if
applicable, each other Secured Party) expressly acknowledges that neither the
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Credit Party or any Affiliate of a Credit Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender or any
other Secured Party. Each Lender (and, if applicable, each other Secured Party)
represents to the Agents that it has,

 

77



--------------------------------------------------------------------------------

independently and without reliance upon any Agent or any other Lender or any
other Secured Party, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Credit Parties and their Affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement or any
Specified Hedging Agreement. Each Lender (and, if applicable, each other Secured
Party) also represents that it will, independently and without reliance upon any
Agent or any other Lender or any other Secured Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Credit Documents or any Specified
Hedging Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and their Affiliates.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by any Agent hereunder, the Agents shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Credit
Party or any Affiliate of a Credit Party that may come into the possession of
such Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

SECTION 12.07 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
their respective Total Credit Exposure in effect on the date on which
indemnification is sought under this Section 12.07 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Total Credit
Exposure immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Credit Documents, any Specified
Hedging Agreement or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section 12.07
shall survive the payment of the Loans and all other amounts payable hereunder.

SECTION 12.08 Agent in Its Individual Capacity. Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Credit Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender”, “Lenders”, “Secured Party” and “Secured Parties” shall include each
Agent in its individual capacity.

 

78



--------------------------------------------------------------------------------

SECTION 12.09 Successor Agents. Either Agent may resign as Agent upon twenty
(20) days’ notice to the Lenders, such other Agent and the Borrower. If either
Agent shall resign as such Agent in its applicable capacity under this Agreement
and the other Credit Documents, then the Required Lenders shall appoint from
among the Lenders a successor agent, which successor agent shall (unless an
Event of Default shall have occurred and be continuing) be subject to approval
by the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
such Agent in its applicable capacity, and the term “Administrative Agent” or
“Collateral Agent”, as the case may be, shall mean such successor agent
effective upon such appointment and approval, and the former Agent’s rights,
powers and duties as Agent in its applicable capacity shall be terminated,
without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement or any holders of the Loans. If no applicable
successor agent has accepted appointment as such Agent in its applicable
capacity by the date that is twenty (20) days following such retiring Agent’s
notice of resignation, such retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall assume and perform all of the
duties of such Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring Agent’s
resignation as the Administrative Agent or the Collateral Agent, as applicable,
the provisions of this Article XII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Agreement
and the other Credit Documents.

SECTION 12.10 Agents Generally. Except as expressly set forth herein, no Agent
shall have any duties or responsibilities hereunder in its capacity as such.

SECTION 12.11 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of the Collateral Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Collateral Agent, set off against
the Obligations, any amounts owing by such Lender to any Credit Party or any of
their respective Subsidiaries or any deposit accounts of any Credit Party or any
of their respective Subsidiaries now or hereafter maintained with such Lender.
Each of the Lenders further agrees that it shall not, unless specifically
requested to do so in writing by Collateral Agent, take or cause to be taken any
action, including, the commencement of any legal or equitable proceedings to
enforce any Credit Document against any Credit Party or to foreclose any Lien
on, or otherwise enforce any security interest in, any of the Collateral.

(b) Subject to Section 13.09(b), if, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations, except for any such
proceeds or payments received by such Lender from the Agents pursuant to the
terms of this Agreement, or (ii) payments from the Agents in excess of such
Lender’s pro rata share of all such distributions by Agents, such Lender
promptly shall (A) turn the same over to the Collateral Agent, in kind, and with
such endorsements as may be required to negotiate the same to the Collateral
Agent, or in immediately available funds, as applicable, for the account of all
of the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the

 

79



--------------------------------------------------------------------------------

Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their pro rata
shares; provided, that to the extent that such excess payment received by the
purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

SECTION 12.12 Agency for Perfection. Collateral Agent hereby appoints each other
Secured Party as its agent (and each Secured Party hereby accepts such
appointment) for the purpose of perfecting the Collateral Agent’s Liens in
assets which, in accordance with Article VIII or Article IX, as applicable, of
the Uniform Commercial Code of any applicable state can be perfected only by
possession or control. Should any Secured Party obtain possession or control of
any such Collateral, such Secured Party shall notify Collateral Agent thereof,
and, promptly upon Collateral Agent’s request therefor shall deliver possession
or control of such Collateral to Collateral Agent or in accordance with
Collateral Agent’s instructions.]

ARTICLE XIII

Miscellaneous

SECTION 13.01 Amendments and Waivers. Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof, may be amended, supplemented
or modified except in accordance with the provisions of this Section 13.01. The
Required Lenders may, or, with the consent of the Required Lenders, the
Collateral Agent may, from time to time, (a) enter into with the relevant Credit
Party or Credit Parties written amendments, supplements or modifications hereto
and to the other Credit Documents for the purpose of adding any provisions to
this Agreement or the other Credit Documents or changing in any manner the
rights of the Lenders or the Credit Parties hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or the
Collateral Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided, that no such waiver, amendment,
supplement or modification shall directly:

(i)(A) reduce or forgive any portion of any Loan or extend the final expiration
date of any Lender’s Commitment or extend the final scheduled maturity date of
any Loan or reduce the stated interest rate (it being understood that only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the “default rate” or amend Section 2.08(b)), or
(B) reduce or forgive any portion or extend the date for the payment, of any
interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates and other than as a
result of a waiver or amendment of any mandatory prepayment of Term Loans or
Incremental Term Loans (which shall not constitute an extension, forgiveness or
postponement of any date for payment of principal, interest or fees)), or
(C) amend or modify any provisions of Section 13.09(a) or any other provision
that provides for the pro rata nature of disbursements by or payments to
Lenders, in each case without the written consent of each Lender directly and
adversely affected thereby;

 

80



--------------------------------------------------------------------------------

(ii) amend, modify or waive any provision of this Section 13.01 or reduce the
percentages specified in the definitions of the term “Required Lenders” or
consent to the assignment or transfer by any Credit Party of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.03), in each case without the written consent
of each Lender directly and adversely affected thereby;

(iii) increase the aggregate amount of any Commitment of any Lender without the
consent of such Lender;

(iv) amend, modify or waive any provision of Article XII without the written
consent of the then-current Collateral Agent and Administrative Agent;

(v) change any Commitment to a Commitment of a different Class in each case
without the prior written consent of each Lender directly and adversely affected
thereby;

(vi) release all or substantially all of the Subsidiary Guarantors under any
Subsidiary Guarantee (except as expressly permitted by any Subsidiary
Guarantee), or release all or substantially all of the Collateral under the
Security Pledge Agreement and the Mortgages (except as expressly permitted
thereby and in Section 13.19), in each case without the prior written consent of
each Lender; or

(vii) amend, modify or waive any provision of any Credit Document in a manner
that by its terms adversely affects the rights in respect of payments due to
Lenders holding, or Collateral securing, Loans or other Obligations of any Class
differently than those holding Loans or other Obligations of any other Class,
without the written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments under each affected Class;

provided further, that any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) may be effected by an agreement or
agreements in writing entered into by the Borrower and the requisite percentage
in interest of the affected Class of Lenders that would be required to consent
thereto under this Section 13.01 if such Class of Lenders were the only Class of
Lenders hereunder at the time.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Agents and the
Borrower (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loans
and the Incremental Term Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new Class; provided, that the consent of the Required Lenders
shall not be required to make any such changes necessary to be made in
connection with any borrowing of Incremental Term Loans. Subject to

 

81



--------------------------------------------------------------------------------

the provisions of clauses (i)-(vii) of this Section 13.01, in the event the
Incremental Term Loan is made in accordance with the provisions of Section 2.11,
such Lenders and such other Persons making such Incremental Term Loan, if any,
shall be permitted, on behalf of all Lenders (and are hereby authorized by all
such Lenders), to enter into amendments to this Agreement and all other Credit
Documents to provide for the making of such Incremental Term Loan on the terms
set forth in Section 2.11. In no event shall the provisions of the foregoing
sentence obligate any Lender to make the Incremental Term Loan. Notwithstanding
anything to the contrary herein, no defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitments of such Lender may not be increased or extended without the
consent of such Lender.

SECTION 13.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile transmission). All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Credit Parties or the Agents, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 13.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Agents.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 13.02(c)), when delivered; provided, that notices and other
communications to the Agents pursuant to Article II shall not be effective until
actually received by such Person.

(b) Effectiveness of Facsimile Documents and Signatures. Credit Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall have the same force and
effect as manually signed originals and shall be binding on all Credit Parties,
the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Agents and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Notices of Borrowing)
purportedly given by or on behalf of any Credit Party even if (i) such notices
were not made in a manner

 

82



--------------------------------------------------------------------------------

specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to
either Agent may be recorded by such Agent, and each of the parties hereto
hereby consents to such recording.

SECTION 13.03 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

SECTION 13.04 Survival of Representations and Warranties. All representations
and warranties made hereunder and in the other Credit Documents shall survive
the execution and delivery of this Agreement and the making of the Loans
hereunder.

SECTION 13.05 Payment of Expenses and Taxes; Indemnification. The Borrower
agrees, (a) to pay or reimburse the Agents for all their costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other
Credit Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of counsel to the Agents, (b) to pay or reimburse each Lender
and the Agents for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of counsel to each Lender and of counsel to the
Agents, (c) to pay, indemnify, and hold harmless each Lender and the Agents from
any and all Other Taxes, if any, that may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Credit Documents and any such other documents, (d) to
pay or reimburse Collateral Agent for all reasonable fees and expenses incurred
in exercising its rights under Section 9.16 and (e) to pay, indemnify and hold
harmless each Lender and the Agents and their respective Related Parties from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, and costs, expenses or disbursements of
any kind or nature whatsoever, including fees, disbursements and other charges
of counsel, with respect to the execution, delivery, enforcement, performance
and administration of this Agreement, the other Credit Documents and any such
other documents, including any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law or any actual or
alleged presence of Hazardous Materials applicable to the operations of each
Credit Party, any of its Subsidiaries or any of their Real Property (all the
foregoing in this clause (E), collectively, the “indemnified liabilities”);
provided, that the Credit Parties shall have no obligation hereunder to the
Agents or any Lender nor any of their Related Parties with respect to
indemnified liabilities arising from (i) the gross negligence or willful
misconduct of the party to be indemnified or one of their Related Parties or
(ii) disputes among the Agents, the Lenders and/or their transferees. The
agreements in this Section 13.05 shall

 

83



--------------------------------------------------------------------------------

survive repayment of the Loans and all other amounts payable hereunder and
termination of this Agreement. To the fullest extent permitted by Applicable
Law, no Credit Party shall assert, and each Credit Party hereby waives, any
claim against any Lender, any Agent and their respective Related Parties, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Lender, no Agent nor any of
their respective Related Parties shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby.

SECTION 13.06 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) except as set forth in Section 10.03, no Credit Party may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any Credit Party without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section 13.06. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section 13.06)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Agents and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement. Notwithstanding anything to the contrary herein,
(a) any Lender shall be permitted to pledge or grant a security interest in all
or any portion of such Lender’s rights hereunder including, but not limited to,
any Loans (without the consent of, or notice to or any other action by, any
other party hereto) to secure the obligations of such Lender or any of its
Affiliates to any Person providing any loan or other extension of credit to or
for the account of such Lender or any of its Affiliates and any agent, trustee
or representative of such Person and (b) the Agents shall be permitted to pledge
or grant a security interest in all or any portion of their respective rights
hereunder or under the other Credit Documents, including, but not limited to,
rights to payment (without the consent of, or notice to or any other action by,
any other party hereto), to secure the obligations of such Agent or any of its
Affiliates to any Person providing any loan, letter of credit or other extension
of credit to or for the account of such Agent or any of its Affiliates and any
agent, trustee or representative of such Person.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (which
consent in each case shall not be unreasonably withheld or delayed) of:

(A) the Borrower; provided, that (1) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if a Default or Event of Default has occurred and is continuing, any
other assignee and (2) the

 

84



--------------------------------------------------------------------------------

Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Collateral Agent within
(5) Business Days after having received notice thereof;

(B) the Collateral Agent; provided, that no consent of the Collateral Agent
shall be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans of any Class, the amount of the Term
Loans or the Incremental Term Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Collateral Agent) shall not be less than
$1,000,000.00, unless each of the Borrower and the Collateral Agent otherwise
consents, which consent, in each case, shall not be unreasonably withheld or
delayed; provided, however, that no such consent of the Borrower shall be
required if a Default or Event of Default has occurred and is continuing; and
provided further, that contemporaneous assignments to a single assignee made by
affiliated Lenders or related Approved Funds and contemporaneous assignments by
a single assignor to affiliated Lenders or related Approved Funds shall be
aggregated for purposes of meeting the minimum assignment amount requirements
stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided, that this paragraph shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the Collateral
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $[        ]; provided, that only one such fee shall be payable in
connection with simultaneous assignments to two or more Approved Funds; and

(D) the assignee, if it shall not be a Lender, shall deliver to the Collateral
Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section 13.06, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue

 

85



--------------------------------------------------------------------------------

to be entitled to the benefits of Sections 2.10, 5.04 and 13.05). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 13.06 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 13.06.

(iv) The Collateral Agent, acting for this purpose on behalf of the Borrower
(but not as an agent, fiduciary or for any other purposes), shall maintain a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Total Commitments
of, and principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Further, the Register shall
contain the name and address of the Collateral Agent and the lending office
through which each such Person acts under this Agreement. The entries in the
Register shall be conclusive, and the Credit Parties, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register, as in effect at the close
of business on the preceding Business Day, shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder) and any
written consent to such assignment required by paragraph (b)(i) of this
Section 13.06, the Collateral Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless and until it has been
recorded in the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower or the Agents, sell
participations to one or more banks or other entities (each, a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the Agents,
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document; provided, that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i) of the first proviso to Section 13.01. Subject to
paragraph (c)(ii) of this Section 13.06, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10and 5.04 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 13.06. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.09(b) as
though it were a Lender, provided, that such Participant agrees to be subject to
Section 13.09(a) as though it were a Lender.

 

86



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 5.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of Section 5.04 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.04(b) as
though it were a Lender.

SECTION 13.07 Reserved.

SECTION 13.08 Securitization. The Credit Parties hereby acknowledge that the
Lenders and their Affiliates may securitize the Loans (a “Securitization”)
through the pledge of the Loans as collateral security for loans to the Lenders
or their Affiliates or through the sale of the Loans or the issuance of direct
or indirect interests in the Loans to their controlled Affiliates, which loans
to the Lenders or their Affiliates or direct or indirect interests will be rated
by Moody’s, S&P or one or more other rating agencies (the “Rating Agencies”).
The Credit Parties shall, to the extent commercially reasonable, cooperate with
the Lenders and their Affiliates to effect any and all Securitizations.
Notwithstanding the foregoing, no such Securitization shall release the Lender
party thereto from any of its obligations hereunder or substitute any pledgee,
secured party or any other party to such Securitization for such Lender as a
party hereto and no change in ownership of the Loans may be effected except
pursuant to Section 13.06.

SECTION 13.09 Adjustments; Set-off. (a) If any Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 11.01(h), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loans, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) After the occurrence and during the continuance of an Event of Default, to
the extent consented to by Collateral Agent, in addition to any rights and
remedies of the Lenders provided by law, each Lender shall have the right,
without prior notice to the Borrower or any other Credit Party, any such notice
being expressly waived by the Credit Parties to the extent permitted by
Applicable Law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Agents after any such set-off and
application made by such Lender; provided, that the failure to give such notice
shall not affect the validity of such set-off and application.

 

87



--------------------------------------------------------------------------------

SECTION 13.10 Counterparts. This Agreement and the other Credit Documents may be
executed by one or more of the parties thereto on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower, the Collateral Agent and the Administrative
Agent.

SECTION 13.11 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 13.12 Integration. This Agreement and the other Credit Documents
represent the agreement of the Credit Parties, the Agents and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any party hereto or thereto relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

SECTION 13.13 GOVERNING LAW. THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS (UNLESS
EXPRESSLY PROVIDED OTHERWISE THEREIN) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO CONFLICTS OF LAW PROVISIONS.

SECTION 13.14 Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the state of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth on Schedule 13.02 or on Schedule 1.01(a) or at
such other address of which the Agents shall have been notified pursuant
thereto;

 

88



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;

(e) waives, to the maximum extent not prohibited by law, all rights of
rescission, setoff, counterclaims, and other defenses in connection with the
repayment of the Obligations; and

(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.14 any special, exemplary, punitive or consequential damages.

SECTION 13.15 Acknowledgments. Each Credit Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) neither the Agents nor any Lender has any fiduciary relationship with or
duty to the Credit Parties arising out of or in connection with this Agreement
or any of the other Credit Documents, and the relationship between any Agent and
Lenders, on one hand, and the Credit Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Credit Parties and the Lenders.

SECTION 13.16 WAIVERS OF JURY TRIAL. THE CREDIT PARTIES, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

SECTION 13.17 Confidentiality. Each Agent and Lender shall hold all non-public
information relating to any Credit Party or any Subsidiary of any Credit Party
obtained pursuant to the requirements of this Agreement or in connection with
such Lender’s evaluation of whether to become a Lender hereunder (“Confidential
Information”) confidential in accordance with its customary procedure for
handling confidential information of this nature and (in the case of a Lender
that is a bank) in accordance with safe and sound banking practices; provided,
that Confidential Information may be disclosed by any Agent or Lender:

(a) as required or requested by any governmental agency or representative
thereof;

(b) pursuant to legal process;

(c) in connection with the enforcement of any rights or exercise of any remedies
by such Agent or Lender under this Agreement or any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document;

 

89



--------------------------------------------------------------------------------

(d) to such Agent’s or Lender’s attorneys, professional advisors, independent
auditors or Affiliates,

(e) in connection with:

(i) the establishment of any special purpose funding vehicle with respect to the
Loans,

(ii) any Securitization permitted under Section 13.08;

(iii) any prospective assignment of, or participation in, its rights and
obligations pursuant to Section 13.06, to prospective assignees or Participants,
as the case may be; and

(iv) any actual or proposed credit facility for loans, letters of credit or
other extensions of credit to or for the account of such Agent or Lender or any
of its Affiliates, to any Person providing or proposing to provide such loan,
letter of credit or other extension of credit or any agent, trustee or
representative of such Person; or

(f) with the consent of the Borrower;

provided, that in the case of clause (e) hereof, the Person to whom Confidential
Information is so disclosed is advised of and has been directed to comply with
the provisions of this Section 13.17.

Notwithstanding the foregoing, (A) each of the Agents, the Lenders and any
Affiliate thereof is hereby expressly permitted by the Credit Parties to refer
to any Credit Party and any of their respective Subsidiaries in connection with
any promotion or marketing undertaken by such Agent, Lender or Affiliate and,
for such purpose, such Agent, Lender or Affiliate may utilize any trade name,
trademark, logo or other distinctive symbol associated with such Credit Party or
such Subsidiary or any of their businesses and (B) any information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by any Agent or Lender) shall not be subject to the provisions of
this Section 13.17.

EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION (AS DEFINED IN THIS
SECTION 13.17) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE TARGET AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY THE CREDIT
PARTIES OR ANY AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE CREDIT PARTIES AND THEIR RELATED PARTIES

 

90



--------------------------------------------------------------------------------

OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
CREDIT PARTIES AND THE AGENTS THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 13.18 Press Releases, etc. Each Credit Party will not, and will not
permit any of its respective Subsidiaries, directly or indirectly, to publish
any press release or other similar public disclosure or announcements (including
any marketing materials) regarding this Agreement, the other Credit Documents,
the Transaction Documents, or any of the Transactions, without the consent of
the Collateral Agent and the Required Lenders, which consent shall not be
unreasonably withheld.

SECTION 13.19 Releases of Guarantees and Liens. (a) Notwithstanding anything to
the contrary contained herein or in any other Credit Document, the Collateral
Agent is hereby irrevocably authorized by each Secured Party (without
requirement of notice to or consent of any Secured Party except as expressly
required by Section 13.01) to take any action requested by the Borrower having
the effect of releasing any Collateral or guarantee obligations (i) to the
extent necessary to permit consummation of any transaction not prohibited by any
Credit Document or that has been consented to in accordance with Section 13.01
or (ii) under the circumstances described in paragraph (b) below.

(b) At such time as (i) the Loans and the other Obligations (other than
Unasserted Contingent Obligations) shall have been paid in full (or Cash
Collateralized in a manner satisfactory to the Collateral Agent) and (ii) the
Commitments have been terminated, the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and each Credit Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

(c) Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any guarantee obligations
pursuant to this Section 13.19. In each case as specified in this Section 13.19,
the Collateral Agent will (and each Lender irrevocably authorizes the Collateral
Agent to), at the Borrower’s expense, execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral or guarantee obligation from the
assignment and security interest granted under the Security Documents, in each
case in accordance with the terms of the Credit Documents and this
Section 13.19.

SECTION 13.20 USA Patriot Act. Each Lender hereby notifies each Credit Party
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Credit Parties,
which information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act. Each Credit Party agrees to provide all such
information to the Lenders upon request by any Agent at any time, whether with
respect to any Person who is a Credit Party on the Closing Date or who becomes a
Credit Party thereafter.

 

91



--------------------------------------------------------------------------------

SECTION 13.21 No Fiduciary Duty. Each Credit Party, on behalf of itself and its
Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Credit
Parties, their respective Subsidiaries and Affiliates, on the one hand, and the
Agents, the Lenders and their respective Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Agents, the Lenders or their respective
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

SECTION 13.22 Authorized Officers. The execution of any certificate requirement
hereunder by an Authorized Officer shall be considered to have been done solely
in such Authorized Officer’s capacity as an officer of the applicable Credit
Party (and not individually). Notwithstanding anything to the contrary set forth
herein, the Secured Parties shall be entitled to rely and act on any
certificate, notice or other document delivered by or on behalf of any Person
purporting to be an Authorized Officer of a Credit Party and shall have no duty
to inquire as to the actual incumbency or authority of such Person.

[SIGNATURE PAGES FOLLOW]

 

92



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BORROWER:

   

MOLECULAR INSIGHT PHARMACEUTICALS, INC.,

a Massachusetts corporation

    By:  

 

      Name:       Title:

SUBSIDIARY GUARANTORS:

   

[                                                                  
                   ],

a [                                         ]

    By:  

 

      Name:       Title:    

[                                                                  
                   ],

a [                                         ]

    By:  

 

      Name:       Title:

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

   

[                                                                  
                   ],

a [                                         ]

    By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

[OTHER LENDERS:]

   

[                                                                  
                   ],

a [                                         ]

    By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

Annex C

Equity Term Sheet

[See attached]



--------------------------------------------------------------------------------

Annex C

MOLECULAR INSIGHT PHARMACEUTICALS, INC.

February 28, 2011

Summary of Proposed Principal Terms and Conditions

Related to the Capital Structure and Corporate Governance

of the Reorganized Debtor

 

Issuer:    The Reorganized Debtor. Reincorporation:    The Reorganized Debtor
will reincorporate in Delaware on or prior to the Effective Date.

Overview of Capital

Structure

  

I. Shares of the Reorganized Debtor’s Series A Convertible Preferred Stock (the
“New Preferred Stock”) initially convertible into 100% (subject to dilution from
the issuance of shares of New Preferred Stock or other equity interests issued
pursuant to (i) the Exit Financing and (ii) the Management Incentive Plan) of
the Reorganized Debtor’s issued and outstanding shares of common stock (“Common
Stock”) shall be issued in exchange for cancellation of all Secured Bond Claims.

 

II. Seven year warrants (the “Warrants”) to purchase shares of New Preferred
Stock shall be issued to the providers of the Exit Financing as follows:

 

(A)   Warrants (the “Pro Rata Warrants”) equal to 25% of the outstanding shares
of Common Stock of the Reorganized Debtor calculated on an as-converted basis
(excluding the Warrants) shall be issued to the providers of the Exit Financing
in respect of their commitments thereunder; and

 

(B)   Warrants (the “Backstop Warrants”) equal to 6.5% of the outstanding shares
of Common Stock of the Reorganized Debtor calculated on an as-converted basis
(excluding the Warrants) shall be issued to those providers of the Exit
Financing that have agreed to provide a backstop thereunder.

 

The Warrants shall not be subject to dilution by any issuance of equity
securities or securities convertible into equity securities after the Effective
Date. Notwithstanding the prior sentence, the antidilution provisions to be
contained in the Warrants shall cease to be effective following the repayment in
full of the Exit Facility.

 

III. Shares of New Preferred Stock or Common Stock representing up to 6% of the
outstanding shares of Common Stock of the Reorganized Debtor calculated on an
as-converted basis (other than shares of New Preferred Stock subject to issuance
upon exercise of the Warrants) shall be reserved for issuance under the
Management Incentive Plan.

 

Schedule I sets forth the pro forma capitalization of the Reorganized Debtor



--------------------------------------------------------------------------------

   immediately following the Effective Date and prior to the issuance of any
shares of New Preferred Stock or other equity interests pursuant to (i) the Exit
Financing and (ii) the Management Incentive Plan.    Schedule II sets forth the
fully diluted pro forma capitalization of the Reorganized Debtor immediately
following the Effective Date after taking into account the issuance of all
shares of New Preferred Stock or other equity interests (i) upon the exercise of
the Warrants and (ii) pursuant to the Management Incentive Plan. Liquidation
Preference:   

The initial aggregate liquidation preference of all shares of New Preferred
Stock issued in exchange for Secured Bond Claims and General Unsecured Claims
will be $75 million. Such aggregate liquidation preference divided by all such
shares of New Preferred Stock so issued, shall be the “Liquidation Value” per
share.

 

The New Preferred Stock shall rank senior to all other equity securities of the
Reorganized Debtor with respect to proceeds upon a Liquidation Event. If: (i)
the Reorganized Debtor consolidates or merges with or into any other corporation
or corporations in a transaction or series of transactions in which shareholders
of the Reorganized Debtor, upon completion of such transaction or transactions,
cease to either (or both) hold a majority of the voting stock of the survivor or
possess the irrevocable right to elect a majority of the members of the Board of
Directors of the survivor; (ii) the Reorganized Debtor sells or otherwise
transfers all or substantially all of its assets to a third party; or (iii) a
liquidation, dissolution or winding-up of the Reorganized Debtor occurs (each of
such events, a “Liquidation Event”), each holder of New Preferred Stock (to the
extent such holder does not convert its shares of New Preferred Stock into
Common Stock) shall have the right to receive in preference to the holders of
Common Stock an amount per share equal to the Liquidation Value per share, plus
any accumulated or declared and unpaid dividends (the “Liquidation Amount”).

 

The Common Stock shall rank junior to the New Preferred Stock as to proceeds
upon a Liquidation Event. In the event of a Liquidation Event, following payment
of the aggregate Liquidation Amount to the holders of New Preferred Stock, each
holder of Common Stock shall have the right to receive a pro rata amount of any
remaining proceeds of the Liquidation Event (and holders of New Preferred Stock
shall not receive any further distributions or participate with the Common Stock
in further distributions).

Dividends:    Holders of New Preferred Stock and Common Stock shall receive
dividends as, if and when declared by the Board. Holders of New Preferred Stock
may be paid dividends without any participation by the holders of Common Stock.
Holders of New Preferred Stock will participate (on an as-converted basis) with
holders of Common Stock on any dividend or distribution on the Common Stock
(except upon a Liquidation Event, as described above). Conversion Generally:   
Each share of New Preferred Stock shall be initially convertible into one share
of Common Stock (the “Conversion Ratio”). The Conversion Ratio shall be subject
to adjustment under certain conditions set forth below under “Antidilution.”

 

2



--------------------------------------------------------------------------------

   Optional Conversion: Each holder of shares of New Preferred Stock shall have
the right to convert the shares of New Preferred Stock, at the option of the
holder at any time, into shares of Common Stock.    Automatic Conversion: The
shares of New Preferred Stock shall be automatically converted into shares of
Common Stock at the then applicable Conversion Ratio (i) upon the election of a
majority of the outstanding shares of New Preferred Stock, voting as a single
class, or (ii) upon the consummation of a Qualified IPO. For purposes hereof, a
“Qualified IPO” shall mean an underwritten public offering of the Common Stock
(as adjusted for stock splits, recapitalizations, combinations, stock dividends,
and other similar events) pursuant to an effective registration statement under
the Securities Act of 1933, as amended (the “Securities Act”), which implies a
post-offering value of the Reorganized Debtor’s issued and outstanding Common
Stock of at least $100 million. Antidilution:    The Conversion Ratio shall be
adjusted appropriately to account for any stock splits, recapitalizations,
combinations, stock dividends and other similar events. Voting Rights:   

Holders of New Preferred Stock shall have the right to vote with the holders of
Common Stock on all matters submitted to a vote of the holders of Common Stock
on an as-converted to Common Stock basis, including, without limitation, the
right to vote on the increase or decrease in the number of authorized shares of
Common Stock of the Reorganized Debtor.

 

The written consent of Holders of at least sixty six and two-thirds percent
(66 2/3%) of the issued and outstanding capital stock of the Reorganized Debtor
(calculated on an as-converted to Common Stock basis) of the issued and
outstanding capital stock of the Reorganized Debtor (calculated on an
as-converted to Common Stock basis) (the “Supermajority Approval”) shall be
required before the Reorganized Debtor may do, or commit to do, any of the
following:

 

(a) reclassify the capital stock of the Reorganized Debtor or alter the rights
of the New Preferred Stock or Common Stock;

 

(b) create, issue or sell any class of equity securities of the Reorganized
Debtor, including preferred stock, having a preference as to liquidation,
redemption or dividends over the New Preferred Stock;

 

(c) authorize an amendment, modification or waiver of the certificate of
incorporation or bylaws of the Reorganized Debtor which is adverse to the
holders of New Preferred Stock;

 

(d) authorize any liquidation, dissolution or winding up of the Reorganized
Debtor, provided that, for the avoidance of doubt, no Supermajority Approval
shall be required to institute bankruptcy proceedings, consent to the filing of
a

 

3



--------------------------------------------------------------------------------

   bankruptcy proceeding against it, or file a petition seeking reorganization
under the U.S. Bankruptcy Code or any similar applicable federal or state law or
consent to the appointment of a receiver, liquidator, trustee or assignee in
bankruptcy or insolvency, or make an assignment for the benefit of creditors;
and    (e)increase the number of members of the board of directors of the
Reorganized Debtor to more than five (5). Board Representation:    The Board
shall consist of no more than five (5) directors, to be designated as follows:
   Highland Institutional:                                           2 designees
   MS/Taconic jointly:                                              1 designee
   All Stockholders voting together (Independent): 1 designee   

 

In addition, the then serving Chief Executive Officer of the Reorganized Debtor
shall be elected to the Board.

 

One of the directors designated by Highland Institutional shall be Chairman of
the Board. One of the directors designated by Highland Institutional shall serve
on the compensation committee of the Board, if one shall be constituted.

 

Highland Institutional shall have the right to designate 2 directors, so long as
Highland Institutional holds more than twenty five percent (25%) of the issued
and outstanding shares of capital stock of the Reorganized Debtor. Highland
Institutional shall have the right to designate 1 director, so long as Highland
Institutional holds more than ten percent (10%) of the issued and outstanding
capital stock of the Reorganized Debtor.

 

MS/Taconic jointly shall have the right to designate 1 director, so long as
MS/Taconic jointly own at least ten percent (10%) of the issued and outstanding
shares of capital stock of the Reorganized Debtor.

 

In the event Highland Institutional and/or MS/Taconic acting jointly lose the
right to designate a director, such director shall be designated by the holders
of a majority of the shares of capital stock of the Debtor, voting together as a
single class on an as-converted to Common Stock basis.

 

The Reorganized Debtor shall not enter into any affiliate transaction without
the prior approval of the Board (including at least one non-interested, non-CEO
director).

 

For so long as Highland Institutional holds more than 25% of the issued and
outstanding shares of capital stock of the Reorganized Debtor, the Reorganized
Debtor shall not take any of the following actions without the prior written
consent of the Board (including at least one director designated by Highland
Institutional):

 

(a) hire an executive officer of the Reorganized Debtor, or approve any
employment, severance, or related agreement with any executive officer of the
Reorganized Debtor;

 

4



--------------------------------------------------------------------------------

  

(b) acquire, merge with or enter into any other business combination (whether by
merger, purchase of stock or assets or otherwise and including, without
limitation, the entering into of corporate agreements such as joint venture
agreements) or reorganize the Reorganized Debtor and/or its subsidiaries;
provided that reorganizations that are not business combinations and not
involving third parties will be excepted;

 

(c) sell or exclusively license the assets of the Reorganized Debtor or any of
its subsidiaries involving a market value in excess of $2,000,000;

 

(d) incur debt and/or authorize the creation of any liens;

 

(e) make any loans or any capital expenditures or investments in excess of the
amount in the approved budget by more than ten percent 10%;

 

(f) approve of the annual budget and the business plan (e.g., development plans;
investment plans) of the Reorganized Debtor and/or its subsidiaries for each
financial year and any modification of the long-term business strategy or scope
of the business of the Reorganized Debtor and/or its subsidiaries;

 

(g) create, issue or sell any class of equity securities of the Reorganized
Debtor;

 

(h) create any committee of the Board with authority to approve or disapprove of
any action that would, if no such committee of the Board was created, be an
action otherwise taken, or voted on, by the Board; and

 

(i) change, amend, restate or modify the charter, bylaws, or similar operating
agreement of the Reorganized Debtor or any subsidiary.

 

Restriction on Transfer:    Transfers of New Preferred Stock will be restricted
unless and until such shares are registered under the Securities Act and any
applicable state or other securities laws or an opinion of counsel reasonably
satisfactory to the Reorganized Debtor is received that registration is not
required under the Securities Act or other applicable securities laws, which
opinion of counsel requirement shall be waived by the Reorganized Debtor if it
is readily apparent that an exemption for such transfer is available. No shares
of New Preferred Stock may be transferred to any third party that is a direct
competitor of the Reorganized Debtor or who has a strategic conflict with the
Reorganized Debtor, all as determined by the Board in good faith. Transfers of
New Preferred Stock and Common Stock will be subject to customary rights of
first refusal (the Reorganized Debtor in the first instance, and the holders of
New Preferred Stock in the second instance). Prior to the confirmation of the
Reorganized Debtor’s plan of reorganization, upon the agreement of all of the
Consenting Holders (as defined in the Plan Term Sheet to which this Annex C is
attached), the transfer of equity interests in the Reorganized Debtor may be
restricted for a period of up to two years from and after the Effective Date (as
defined in the Plan Term Sheet to which this Annex C is attached).

 

5



--------------------------------------------------------------------------------

Co-Sale Rights   

In the event one or more of the holders of capital stock of the Reorganized
Debtor intends to transfer shares of more than forty percent (40%) of the issued
and outstanding shares of capital stock of the Reorganized Debtor in one
transaction or a series of related transactions over the course of six (6)
months, the holders of New Preferred Stock shall have the right to participate
in such transfers on a pro rata basis.

 

Drag-Along Rights   

If a sale transaction is approved by the Board and the holders of at least fifty
percent (50%) of the issued and outstanding shares of capital stock of the
Reorganized Debtor (calculated on an as-converted to Common Stock basis), all
holders of equity securities will agree to sell such equity securities pursuant
to customary drag-along provisions.

 

Preemptive Rights:   

Holders of New Preferred Stock will have pro rata preemptive rights to acquire
equity securities (or securities convertible into or exercisable for equity
securities) offered by the Reorganized Debtor, subject to customary exclusions
and procedures.

 

Voluntary Delisting and Deregistering:   

On or prior to the Effective Date, the Reorganized Debtor shall take all actions
necessary to voluntarily delist its common stock and deregister its securities
under the Securities Exchange Act of 1934.

 

Additional Covenants:    The transaction agreements will contain reasonable and
customary affirmative and negative covenants for this type of investment.

 

6



--------------------------------------------------------------------------------

Schedule I

Pro-forma Equity Capitalization of the Reorganized Debtor

 

Senior Secured Debt        Amount  

Exit Financing

     Up to $40,000,000    Stock and Stock Equivalents        Number      Percent
 

New Preferred Stock (shares of Common Stock issuable):

     

Issued to holders of Secured Bond Claims

     10,000,000         100.0 %1                   

Total

     10,000,000         100.0 %                   

 

1

Subject to dilution from the issuance of shares of New Preferred Stock or other
equity interests issued (i) pursuant to the Exit Financing and (ii) pursuant to
the Management Incentive Plan.

 

7



--------------------------------------------------------------------------------

Schedule II

Fully Diluted Pro-forma Equity Capitalization of the Reorganized Debtor

 

Senior Secured Debt        Amount  

Exit Financing

     Up to $40,000,000    Stock and Stock Equivalents        Number      Percent
 

New Preferred Stock (shares of Common Stock issuable):

     

Issued to holders of Secured Bond Claims

     10,000,000         71.74 % 

Issued to holders of Pro Rata Warrants

     2,650,000         19.01 % 

Issued to holders of Backstop Warrants

     689,000         4.94 % 

Issued under the Management Incentive Plan

     600,000         4.30 %                   

Total

     13,939,000         100.00 %                   

 

8



--------------------------------------------------------------------------------

Exhibit B

Transfer Agreement

 

        

Ladies and Gentlemen,

Reference is made to that certain Plan Support Agreement, dated February 28,
2011, between              (the “Transferor”) and the other parties listed on
the signature pages thereto (the “Support Agreement”). The Transferor intends to
transfer its bonds under the Indenture (as defined therein) (the “Bonds”) to the
undersigned (the “Transferee”).

The Transferee hereby acknowledges that: (a) it has read and understands the
Support Agreement, (b) the foregoing Bonds will be transferred to the Transferee
subject to the Support Agreement and (c) it agrees to be bound by the terms and
conditions thereof to the extent the Transferor was thereby bound for so long as
the Support Agreement shall remain in effect.

 

  By:     Name:     Title:    

 

Acknowledged by   on             , 20         By:     Name:     Title:    